Ex Parte
Communications in
Informal Rulemaking

Esa L. Sferra-Bonistalli*
Final Report: May 1, 2014
This report was prepared for the consideration of the Administrative Conference of the United States. The views
expressed are those of the author and do not necessarily reflect those of the members of the Conference or its
committees.
*

J.D., University of Richmond School of Law; B.A., University of Richmond. Former Team Leader and Senior Attorney
in the Office of Regulations and Administrative Law, Office of the Judge Advocate General, U.S. Coast Guard. The
author gratefully acknowledges the research assistance of Jacquelyn L. Bolen, J.D. Candidate 2015, University of
Richmond School of Law, and the Conference staff, especially Emily S. Bremer and Gretchen Jacobs, for their support
and knowledgeable feedback.

ADMINISTRATIVE CONFERENCE
OF THE UNITED STATES

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

Table of Contents
Executive Summary .................................................................................................................................... 5
I. Introduction ............................................................................................................................................ 7
A. Informal Rulemaking ............................................................................................................................... 7
B. Ex Parte Communication: An Imperfect Term ........................................................................................ 8
II. Methodology ......................................................................................................................................... 10
III. Background ......................................................................................................................................... 14
A. Contours of Current Ex Parte Communications .................................................................................... 15
B. Potential Value of Ex Parte Communications ....................................................................................... 16
1. Potential Value to Agencies: industry data and expertise, and “good government” ......................... 17
2. Potential Value to Public Stakeholders: providing expertise, opportunity for unwritten discussions,
stakeholder engagement, and fostering relationships ........................................................................... 18
C. Potential Harm of Ex Parte Communications ........................................................................................ 19
1. Agency Concerns: agency resources, unvetted information, time delay, appearance of impropriety,
and uneven access ................................................................................................................................ 21
2. Public Stakeholder Concerns: undue influence, appearance of impropriety, practical considerations,
and uneven access ................................................................................................................................ 23
IV. Legal Parameters ................................................................................................................................ 24
A. Silent APA ............................................................................................................................................. 24
B. D.C. Circuit Case Summary ................................................................................................................... 24
1. Van Curler: permissible communications based on agency characterization ................................... 25
2. Sangamon: problematic communications based on due process and agency rules ........................... 26
3. Courtaulds: permissible communications based on lack of secrecy, lack of advantage given, and a
purely legislative rulemaking ............................................................................................................... 27
4. HBO: problematic communications based on inadequate administrative record and due process ... 28
5. ACT: permissible communications based on meaningful public participation, adequate statement of
basis and purpose, and distinguishing case lineage .............................................................................. 31
6. National Small Shipments: problematic communications based on hearing requirement................. 33
7. Sierra Club: permissible communications based on authorizing statute procedural requirements, due
process, and Vermont Yankee ............................................................................................................... 33
8. Iowa State: permissible communications based on timing pre-NPRM ............................................. 36
9. Board of Regents: permissible communications based on APA silence ........................................... 37
C. Administrative Conference Recommendation 77-3 ............................................................................... 37
V. Current Agency Policies ...................................................................................................................... 40
A. Agencies Implementing Recommendation 77-3 .................................................................................... 41
2

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli
1. Department of Justice ........................................................................................................................ 41
2. Federal Emergency Management Agency (within DHS).................................................................. 42
B. Agency Policy Welcoming Ex Parte Communications ......................................................................... 42
1. Federal Communication Commission ............................................................................................... 42
2. Consumer Financial Protection Board .............................................................................................. 45
3. Environmental Protection Agency .................................................................................................... 47
4. Consumer Product Safety Commission............................................................................................. 49
C. Agencies with Neutral Postures ............................................................................................................. 51
1. Federal Election Commission ........................................................................................................... 51
2. Nuclear Regulatory Commission ...................................................................................................... 52
D. Agencies with Policies Restricting Ex Parte Communications ............................................................. 53
1. Department of Labor ......................................................................................................................... 53
2. Department of Transportation ........................................................................................................... 54
3. National Highway and Transportation Safety Administration (within DOT) ................................... 56
4. Federal Aviation Administration (within DOT)................................................................................ 56
5. U.S. Coast Guard (within DHS) ........................................................................................................ 58
6. Transportation Security Administration (within DHS) ..................................................................... 60
7. Department of Education .................................................................................................................. 60
8. Food and Drug Administration (within the Department of Health and Human Services) ................ 61
9. Department of the Interior ................................................................................................................. 62
10. Federal Trade Commission.............................................................................................................. 63
E. Disclosure Requirement Commonalities................................................................................................ 64
F. Executive Departments Compared to Independent Agencies ................................................................ 67
VI. Ex Parte Communication Procedures: Legal Requirements and Best Practices .......................... 68
A. No Ex Parte Communication Prohibition .............................................................................................. 69
B. No Legal Requirements for Pre-NPRM Ex Parte Communications...................................................... 69
C. Legal Requirements for Post-NPRM Ex Parte Communications: Due Process Considerations and
Disclosure Standards ............................................................................................................................ 72
1. Due Process: Restrictions or Procedures in Quasi-Judicial, Quasi-Adjudicatory Rulemakings ....... 72
2. Disclosure: For Adequate Judicial Review ....................................................................................... 75
D. Other Considerations for Legal “Insurance” .......................................................................................... 77
E. Balancing Potential Value vs. Harm in Policies: Disclosure ................................................................. 79
VII. Ex Parte Communications in the Digital Age ............................................................................... 81
VIII. Suggested Recommendations ......................................................................................................... 83
3

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli
A. Agencies should adopt written ex parte communication policies .......................................................... 84
B. Agencies should define “ex parte communication” broadly .................................................................. 84
C. Agencies should align ex parte communication policies and existing comment policies ..................... 85
D. Agencies should set a general policy encouraging or remaining neutral toward ex parte
communications.................................................................................................................................... 85
E. Agencies should set specific procedures for ex parte communications in quasi-adjudicatory informal
rulemakings .......................................................................................................................................... 86
F. Agencies should disclose at least the fact of all pre-NPRM ex parte communications ......................... 86
G. Agencies should disclose the substance of influential post-NPRM ex parte communications and at
least the fact of all other such communications .................................................................................... 86
H. Agencies should place the burden of disclosing ex parte communications on public stakeholders ...... 87
I. Agencies should require prompt disclosure of ex parte communications.............................................. 87
J. Agencies should exempt confidential or otherwise protected information from ex parte disclosures .. 87
K. Agencies should use digital technology to disclose ex parte communications and address its use for ex
parte communications, including through social media ....................................................................... 87
Appendix 1 .................................................................................................................................................. 89
Appendix 2 .................................................................................................................................................. 92
Appendix 3 .................................................................................................................................................. 95

4

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

Executive Summary
This report examines legal and policy issues related to “ex parte communication” in
informal rulemaking, defined to mean interactions, oral or in writing, between a public stakeholder
and agency personnel regarding a rulemaking outside of written comments submitted to the public
docket during the comment period. It describes how current ex parte communications usually
occur as oral communications in face-to-face meetings, and identifies the value – actual and
potential – and harm – real and perceived – of such communications. This report examines nine
relevant D.C. Circuit cases, the Conference’s previous work on this topic in 1977, and eighteen
agency policies. It illuminates the legal framework governing ex parte communications and
identifies best practices that balance the potential value and harm of such communications.
This report’s major conclusions are:







Ex parte communications are not prohibited in informal rulemakings.
There are no legal requirements for handling ex parte communications occurring before
publication of a notice of proposed rulemaking (“NPRM”).
After an NPRM has been published in quasi-judicial or quasi-adjudicatory informal
rulemakings, due process requires agencies to restrict or provide additional procedures
to properly receive ex parte communications.
Ex parte communications made after publication of an NPRM must be publicly
disclosed, to ensure an adequate record for judicial review.
Disclosing ex parte communications can allow agencies to balance the potential value
and harm of such communications.
The digital age has made disclosure of ex parte communications easier and more widely
accessible, but has not otherwise affected such communications, which still occur
mainly through in-person meetings.

This report begins in Part I by defining “ex parte communications” and “informal
rulemaking.” Next, Part II addresses methodological issues, explaining how interviews with
agency personnel and public stakeholders informed the report’s analysis and conclusions. Part III
explores how current ex parte communications are made and why, and provides a summary of the
potential value and harm of ex parte communications in informal rulemaking, as described by the
D.C. Circuit, scholars, and agency personnel and public stakeholder interviewees.
Part IV of the report confirms that the Administrative Procedure Act (APA) is silent
regarding ex parte communications in informal rulemaking, and distills key factors from relevant
D.C. Circuit cases, including six cases in which ex parte communications were found permissible
and three in which they were found problematic. This part also discusses the Conference’s
previous recommendation on ex parte communications in informal rulemakings, which informed
some agencies’ policies addressing ex parte communications in informal rulemaking.
Part V reviews the ex parte communication policies of eighteen agencies, as evidenced in
rules, written policy, and unwritten policy. This examination reveals a spectrum of approaches to
ex parte communications, with some agencies being more welcoming and others more restrictive.
5

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

All agencies, however, require some disclosure of ex parte communications. This part identifies
commonalities among the agencies’ varying disclosure requirements and compares the policies of
executive agencies with those of independent agencies.
Part VI summarizes the legal requirements for ex parte communications and concludes that
agencies’ policies should balance the potential value and harm of such communications. This part
also discusses other legal considerations that may inform agency policy choices for best practices,
and advocates disclosure of ex parte communications. Part VII examines whether the digital age
raises new issues related to ex parte communications and explains that such communications made
via social media is the main issue agencies must now consider.
Finally, Part VIII provides suggested recommendations to agencies regarding how to
define, approach, and handle ex parte communications in informal rulemaking.

6

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

I.

Introduction

In 1978, the Supreme Court stated: “Agencies are free to grant additional procedural rights
in the exercise of their discretion [in conducting rulemakings under the Administrative Procedure
Act (“APA”)1], but reviewing courts are generally not free to impose them if the agencies have not
chosen to grant them.”2 This decision was the result of several D.C. Circuit decisions3 adding
procedures governing ex parte communications in rulemaking conducted under the “informal”
rulemaking procedures of the APA.4 The Supreme Court’s statement in Vermont Yankee was
intended to rein in the D.C. Circuit’s judicial innovations in informal rulemakings under the APA,
even though the Court did not specifically address ex parte communications.5 The Court did,
however, caution: “This is not to say necessarily that there are no circumstances which would ever
justify a court in overturning agency action because of a failure to employ procedure beyond those
required by statute. But such circumstances, if they exist, are extremely rare.”6
This report considers whether such rare circumstances now exist regarding ex parte
communications in informal rulemaking, and if they do exist, what procedures may be required or,
if not required, may constitute recommended best practices for agencies to consider in dealing with
ex parte practices.
A. Informal Rulemaking
Federal agency rulemakings are governed by the APA,7 which sets forth specific
procedures for two types of rulemaking: formal8 and informal.9 The majority of federal
rulemakings10 are informal rulemakings under the procedures in APA section 4, codified at 5
U.S.C. 553, and are commonly referred to as 553 rulemaking, notice-and-comment rulemaking, or
just informal rulemaking.
The lifecycle of an informal rulemaking in its simplest form, based on the APA’s
procedural requirements, includes issuance of a notice of proposed rulemaking (“NPRM”),
followed by a public comment period, and then issuance of a final rule. The public comment
period is integral to fulfilling a basic purpose of informal rulemaking: “To provide for public
1

Codified at 5 U.S.C. § 551 et seq.
Vermont Yankee Nuclear Power Corp. v. Natural Res. Def. Council, 435 U.S. 519, 524 (1978).
3
Home Box Office, Inc. v. Federal Commc’ns Comm’n, 567 F.2d 9 (D.C. Cir. 1977); Action for Children’s
Television, v. Fed. Commc’ns Comm’n, 564 F.2d 458 (D.C. Cir. 1977); see also Sangamon Valley Television Corp.
v. United States, 269 F.2d 221 (D.C. Cir. 1959); Courtaulds (Ala.) Inc. v. Dixon, 294 F.2d 899 (D.C. Cir. 1961).
4
Section 553 of 5 U.S.C. (APA sec. 4) sets forth procedures for rulemaking commonly referred to as
“informal” rulemaking. See JEFFREY S. LUBBERS, A GUIDE TO FEDERAL AGENCY RULEMAKING 58 (5th ed. 2012).
See also discussion infra Part I.A. Informal Rulemaking.
5
See e.g., Glenn T. Carberry, Ex Parte Communications in Off-the-Record Administrative Proceedings: A
Proposed Limitation on Judicial Innovation, 1980 DUKE L. J. 65, 69 (1980); Sidney A. Shapiro, Two Cheers for HBO:
The Problem of the Nonpublic Record, 54 ADMIN. L. REV. 853, 858 (2002).
6
Vermont Yankee, 435 U.S. at 524.
7
5 U.S.C. § 551 et seq.
8
5 U.S.C. §§ 556–557.
9
5 U.S.C. § 553.
10
This report uses the term “rulemaking” throughout to mean only federal rulemaking.
2

7

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

participation in the rule making process.”11 The public comment period provides an opportunity
for public stakeholders12 to interact with the agency regarding the specific substance of the
agency’s rulemaking. During the comment period, a public stakeholder may submit written
comments to the agency’s rulemaking docket for review as part of all written comments received
in the docket for that specific rulemaking. Historically, all such written comments were made on
paper and held in physical files at the specific agency. In the digital age, however, most agencies
have an online docket to which commenters may submit electronic comments and those electronic
comments are accessible via the internet.13
Interaction between public stakeholders and agency personnel regarding a rulemaking,
however, is not necessarily limited to written communications submitted during the comment
period—communications also occur via other methods and at other times. For example, public
stakeholders and agency representatives may have an in-person meeting during or after the public
comment period where the public stakeholder coveys comments on the proposed rule orally.
Additionally, meetings between public stakeholders and agency personnel may occur before the
agency issues an NPRM, when the public stakeholder knows the agency is working on a particular
subject matter and wishes to provide information and opinions about the matter for the agency to
consider while developing a proposed rule.
B. Ex Parte Communication: An Imperfect Term
Communications regarding a rulemaking between public stakeholders and agency
representatives outside of written comments submitted to the public docket during the comment
period are often referred to as “ex parte” communications. “Ex Parte,” a Latin term meaning “on
or from one side or party only,”14 is commonly used in the judicial or other adversarial context.15
The likely origin of the use of this term in the informal rulemaking context is the APA
itself: the APA defines “ex parte communications” as “an oral or written communication not on
ATTORNEY GENERAL’S MANUAL ON THE ADMINISTRATIVE PROCEDURE ACT 9 (1947).
This report uses the term “public stakeholder” to refer to persons and entities, outside of the Executive
Branch, interested in a rulemaking.
13
COMMITTEE ON THE STATUS AND FUTURE OF FEDERAL E-RULEMAKING, ACHIEVING THE POTENTIAL: THE
FUTURE OF FEDERAL E-RULEMAKING 3 (2008) (“More than 170 different rulemaking entities in 15 Cabinet
Departments and some independent regulatory commissions are now using a common database for rulemaking
documents, a universal docket management interface, and a single public website for viewing proposed rules and
accepting on-line comments.”); see generally Michael Herz, Using Social Media in Rulemaking: Possibilities and
Barriers,
available
at
http://www.acus.gov/sites/default/files/documents/Herz%20Social%20Media%20Final%20Report.pdf.
14
MERRIAM WEBSTER DICTIONARY, www.merriam-webster.com.
15
See Edward Rubin, It’s Time to Make the Administrative Procedure Act Administrative, 89 CORNELL L.
REV. 95, 119 (2003) (“The prohibition of ex parte contacts emanates from the basic character of adjudication as an
adversary proceedings with a decision ‘on the record’ by an impartial decisionmaker. Ex parte contacts deprive one
party of an opportunity to become aware of and contest the assertion that the other party is advancing. To the extent
that ex parte contacts serve as the basis for decision, they violate the principle that the decision may refer only to
evidence presented as part of the formal record. In addition, because these contacts are not monitored by any outside
party, they create a risk that the decisionmaker’s neutrality may be compromised by threats, bribes, or flattery.”)
(citations omitted).
11
12

8

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

the public record with respect to which reasonable prior notice to all parties is not given, but it
shall not include requests for status reports on any matter or proceeding covered by this
subchapter.”16 The APA also prohibits ex parte communications in hearings conducted as part of
formal rulemakings or adjudicatory proceedings.17
But neither the term “ex parte
communications” nor any prohibition of ex parte communications appear in the APA’s informal
rulemaking procedures.
Although the APA provides a definition of ex parte communication, and prohibits them in
formal rulemakings and adjudications, the APA is decidedly silent on any prohibition, treatment,
and even the appropriateness of the use of the term “ex parte communications” in the informal
rulemaking context.18 Indeed, the D.C. Circuit has pondered the appropriateness of using the term
in the informal context, noting its untoward connotations: “Such an approach [of labeling all
communications at issue as ‘ex parte’] essentially begs the question whether these particular
communications in an informal rulemaking proceeding were unlawful.”19 Agency personnel and
public stakeholders interviewed for this report noted similar objections to using the term in the
informal rulemaking context and in this project. Some interviewees, like the D.C. Circuit, were
concerned that using the term improperly imports connotations of unethical behavior from the
judicial context into the informal rulemaking context. Other interviewees, however, used the term
willingly, and several agency rules use the term.20
Although the term “ex parte” may be an imperfect term as applied to informal rulemakings,
this report uses it because it is already widely used by agencies and rulemaking practitioners and
can be defined to adequately and broadly encompass the types of communications this report
covers.
As defined and used in this report, the term “ex parte communication” means interactions,
oral or in writing, between a public stakeholder and agency personnel regarding a rulemaking
outside of written comments submitted to the public docket during the comment period.21 This
16

5 U.S.C. § 551(14).
5 U.S.C. § 557(d)(1).
18
“When Congress wanted to prohibit ex parte contacts it clearly did so.” Sierra Club v. Costle, 657 F.2d
298, 401 (D.C. Cir.1981) (quoting Action for Children’s Television, v. Fed. Commc’ns Comm’n, 564 F.2d 458, 47475 n. 28 (D.C. Cir. 1977)).
19
Sierra Club, 657 F.2d at 391.
20
See e.g., 14 C.F.R. Appendix 1 to part 11 (Federal Aviation Administration’s definition: “‘Ex parte’ is a
Latin term that means ‘one sided,’ and indicates that not all parties to an issue were present when it was discussed. An
ex parte contact involving rulemaking is any communication between FAA and someone outside the government
regarding a specific rulemaking proceeding, before that proceeding closes. A rulemaking proceeding does not close
until we publish the final rule or withdraw the NPRM. Because an ex parte contact excludes other interested persons,
including the rest of the public, from the communication, it may give an unfair advantage to one party, or appear to
do so.”); 11 C.F.R. § 201.2(a) (Federal Election Commission’s definition: “Ex parte communication means any written
or oral communication by any person outside the agency to any Commissioner or any member of a Commissioner's
staff which imparts information or argument regarding prospective Commission action or potential action concerning
any pending rulemaking”); 47 CFR § 1.1202(b) (Federal Communication Commission’s definition: “Ex parte
presentation. Any presentation which if written, is not served on the parties to the proceedings; or if oral, is made
without advance notice to the parties and without opportunity for them to be present.”).
21
This definition of “ex parte communication” varies from the definition used in the Conference’s previous
work on this topic, Recommendation 77-3, see infra note 49. The main differences are: (1) this definition includes ex
17

9

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

definition does not, however, include such interactions for which there is advance public notice.
So defined, ex parte communications in informal rulemaking may occur: (1) before an NPRM is
issued (“pre-NPRM ex parte communication”) or (2) after an NPRM is issued (“post-NPRM ex
parte communication”). A post-NPRM ex parte communication may occur either during the
comment period through means other than written, submitted comments (“comment period ex
parte communication”) or after the close of the comment period but before issuance of the next
rulemaking document whether it is a final rule, supplemental NPRM, or other agency action
(“post-comment period ex parte communication”).
By using this term, this report does not mean to imply or infer any unlawfulness,
unethicalness, or other impropriety. Rather, the term is used purely descriptively, to refer to any
public-agency interaction not in the form of a written comment submitted to the public docket
during the comment period. Part IV, infra, explores the circumstances in which ex parte
communications in informal rulemaking may present legal or policy problems.
II. Methodology
A key aspect of the research for this report was interviews with agency personnel and
public stakeholders. I spoke with representatives from a mix of large and small, executive branch
and independent agencies, as well as agencies with varying policies on ex parte communications
from promulgated rules to no known policy. I also spoke with a cross-section of public
stakeholders that represented a variety of interests and perspectives.
I interviewed agency personnel at twelve agencies:22 eight executive agencies23 and four
independent agencies.24 The executive agencies included: Department of Education (“ED”);

parte communications made before publication of an NPRM and Recommendation 77-3’s definition only covers such
communications made post-NPRM; and (2) this report’s definition covers oral and written communications “regarding
a rulemaking” while Recommendation 77-3’s definition only applies to oral communications “of significant
information or argument respecting the merits of proposed rules” and written communications “addressed to the
merits.” This report’s definition is purposefully broader to address legal requirements and best practices for preNPRM ex parte communications. This definition also applies one standard to both oral and written communications,
and eliminates the need to determine if such communications involve a rulemaking’s “merits” before applying any
required or recommended procedures for handling such communications.
22
This report uses the term “agency” as defined in the APA, codified at 5 U.S.C. 551(1), to mean: “each
authority of the Government of the United States, whether or not it within or subject to review by another agency.”
23
This report uses the term “executive agency” to refer to any “Executive Department” and any agency
within an Executive Department. USA.gov lists the following 15 agencies as “Executive Departments”: Department
of Agriculture, Department of Commerce, Department of Defense, Department of Education, Department of Energy,
Department of Health and Human Service, Department of Homeland Security, Department of Housing and Urban
Development, Department of Justice, Department of Labor, Department of State, Department of the Interior,
Department of the Treasury, Department of Transportation, and Department of Veterans Affairs. USA.GOV, FEDERAL
EXECUTIVE BRANCH, http://www.usa.gov/Agencies/Federal/Executive.shtml. See also infra note 25 classifying the
Environmental Protection Agency as an executive agency for purposes of this report.
24
USA.gov provides a list of 70 “Independent Agencies and Government Corporations,” including: Federal
Communications Commission, Federal Election Commission, and Nuclear Regulatory Commission. USA.GOV,
INDEPENDENT
AGENCIES
AND
GOVERNMENT
CORPORATIONS,
http://www.usa.gov/
Agencies/Federal/Independent.shtml

10

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

Department of Labor (“DOL”); Environmental Protection Agency; 25 Department of
Transportation (“DOT”); Federal Aviation Administration (“FAA”);26 National Highway Traffic
Safety Administration (“NHTSA”);27 U.S. Coast Guard (“USCG”);28 and Transportation Security
Administration (“TSA”);29 The independent agencies included: Consumer Financial Protection
Bureau (“CFPB”),30 Federal Communications Commission (“FCC”), Federal Election
Commission (“FEC”), and Nuclear Regulatory Commission (“NRC”).
The twelve agencies represented by agency interviewees ranged from some of the largest
agencies with over 50,000 employees, such as DOT31 (including FAA),32 USCG,33 and TSA,34 to
some of the smallest agencies with only a few hundred employees, such as NHTSA35 and FEC.36
The other agencies are mid-size agencies, such as DOL37 and EPA38 with just under 20,000

This report includes EPA as an executive agency despite its USA.gov’s classification as an independent
agency. EPA is not usually considered an independent agency, see 44 U.S.C. § 3502(5) (excluding EPA from the
definition of “independent agency” under the Paperwork Reduction Act), and in recent administrations the President
has offered, and the EPA Administrator has accepted, a position in the President’s Cabinet, see Hearing on S. 159
Before the S. Comm. on Governmental Affairs, 107th Cong. (2001) (statement of Gov. Christine Todd Whitman,
Administrator,
U.S.
Environmental
Protection
Agency),
available
at
http://www.epa.gov/ocir/hearings/testimony/107_2001_2002/072401ctw.PDF.
26
FAA is an operating administration within DOT.
27
NHTSA is an operating administration within DOT.
28
USCG is an operational component of the Department of Homeland Security (“DHS”) and a former
operating administration within DOT.
29
TSA is an operational component of DHS.
30
The CFPB is an independent agency created in 2010 under Title X of the Dodd-Frank Wall Street
Reform and Consumer Protection Act, Pub. L. No 111-203 (2010). See also Brief for the Consumer Financial
Protection Bureau as Amici Curiae Supporting Defendants-Appellees, Otoe-Missouria Tribe v. NY State Dep’t of
Fin. Servs., (No. 13-3769), 2013 WL 5460185, (stating CFPB is “a new independent agency focused on protecting
consumers in the financial marketplace”).
31
DOT has approximately 60,000 employees. U.S. DEP’T. OF TRANSP., OUR ADMINISTRATIONS,
http://www.dot.gov/administrations.
32
FAA has approximately 47,000 employees. FED. AVIATION ADMIN., ADMINISTRATOR’S FACT BOOK,
http://www.faa.gov/about/office_org/headquarters_offices/aba/admin_factbook/media/201206.pdf.
33
USCG has approximately 43,000 active duty and 8800 civilian employees. U.S. COAST GUARD, ABOUT
US, http://www.uscg.mil/top/about/.
34
TSA has over 50,000 employees. TRANSP. SEC. ADMIN., OUR WORKFORCE, http://www.tsa.gov/abouttsa/tsa-workforce.
35
NHTSA has approximately 700 employees. NAT’L HIGHWAY TRAFFIC SAFETY ADMIN.,
www.nhtsa.gov/staticfiles/administration/pdf/.
36
FEC has just under 400 employees.
ALLGOV.COM, FED. ELECTION COMM’N,
http://www.allgov.com/departments/independent-agencies/federal-election-commission?agencyid=7324.
37
DOL has approximately 17,500 employees. DEP’T OF LABOR, FY 2013 BUDGET IN BRIEF,
http://www.dol.gov/dol/budget/2013/PDF/FY2013BIB.pdf.
38
EPA has approximately 17,000 employees. ENVTL. PROT. AGENCY, FY 2014 EPA BUDGET IN BRIEF
http://www2.epa.gov/planandbudget/fy2014.
25

11

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

employees, to some of the smaller agencies, such as ED39 and NRC40 with around 4,000
employees, and FCC41 and CFPB42 with just under 2,000 employees.
Of the twelve agencies represented by agency interviewees, three have rules addressing ex
parte communications in informal rulemaking (FAA, FCC, and FEC), six have written policy
(USCG, DOL, DOT, NHTSA, EPA, and CFPB), and three have unwritten policies (ED, TSA, and
NRC).
The report also discusses six additional agencies: four executive agencies43 and two
independent agencies,44 which are the only other agencies with promulgated rules addressing ex
parte communications. Thus, this report covers eighteen agencies: twelve executive departments
or agencies within executive departments, and six independent agencies. Nine agencies with rules,
six agencies with written policy, and three agencies with unwritten policy.
The following table provides a summary of the agencies included in this report, their size,
type of ex parte communication policy, and whether they are represented by agency interviewees.

ED has approximately 4,400 employees. DEP’T OF EDUC., ABOUT ED: OVERVIEW AND MISSION
STATEMENT, http://www2.ed.gov/about/landing.jhtml.
40
NRC has approximately 4,000 employees. NUCLEAR REGULATORY COMM’N, FY 2014 CONGRESSIONAL
BUDGET JUSTIFICATION, http://www.nrc.gov/reading-rm/doc-collections/nuregs/staff/sr1100/v29/.
41
FCC has approximately 1,800 employees. FED. COMMC’NS COMM’N, FY 2013 BUDGET ESTIMATES,
http://hraunfoss.fcc.gov/edocs_public/attachmatch/DOC-312417A1.pdf.
42
CFPB has approximately 1,500 employees. CONSUMER FIN. PROT. BUREAU, BUDGET ESTIMATES,
http://www.consumerfinance.gov/strategic-plan-budget-and-performance-plan-and-report/#budget-overview.
43
Department of Justice (“DOJ”), Federal Emergency Management Agency (with in DHS) (“FEMA”), Food
and Drug Administration (within the Department of Health and Human Services) (“FDA”), and Department of the
Interior (“DOI”). See USA.gov listing DOJ, DHS, Department of Health and Human Services, and DOI as “Executive
Departments,” http://www.usa.gov/Agencies/Federal/Executive.shtml.
DOJ has approximately 114, 450 employees. FY 2013 ANNUAL PERFORMANCE REPORT AND FY 2015
ANNUAL
PERFORMANCE
PLAN
(Summary
of
Financial
Information)
p.
I-7,
http://www.justice.gov/ag/annualreports/apr2013/TableofContents.htm.
FEMA
has
approximately
10,000
employees.
FY
2013
BUDGET
IN
BRIEF,
http://www.fema.gov/pdf/about/budget/fema_fy2013_bib.pdf.
FDA
has
approximately
14,400
employees.
FDA
FY14
Budget
Request,
http://www.fda.gov/downloads/AboutFDA/ReportsManualsForms/Reports/BudgetReports/UCM349712.pdf.
DOI has approximately 70,000 employees, U.S. DEP’T OF INTERIOR, WHO WE ARE,
http://www.interior.gov/whoweare/index.cfm.
44
Consumer Product Safety Commission (“CPSC”) and Federal Trade Commission (“FTC”). See USA.gov
including CPSC and FTC in the list of 70 “Independent Agencies and Government Corporations,”
http://www.usa.gov/Agencies/Federal/Executive.shtml.
CPSC has just under 550 employees.
FISCAL YEAR 2015 PERFORMANCE BUDGE REQUEST,
http://www.cpsc.gov/Global/About-CPSC/Budget-and-Performance/FY2015BudgettoCongress.pdf.
FTC has just over 1,000 employees. FTC FULL-TIME EQUIVALENT HISTORY, http://www.ftc.gov/aboutftc/bureaus-offices/office-executive-director/financial-management-office/ftc-full-time.
39

12

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

Agency

Executive Agencies
DOJ
DOI
DOT
FAA
USCG
TSA
DOL
EPA
FDA
FEMA
ED
NHTSA
Independent Agencies
NRC
FCC
CFPB
FTC
CPSC
FEC

Agencies Included in this Report
Approximate Size
Types of Ex Parte
(in number of
Policy
employees)

Represented by
Agency Interviewees

114,450
70,000
60,000
47,000
51,800
50,000
17,500
17,000
14,400
10,000
4,400
700

Rule
Rule
Written policy
Rule
Written policy
Unwritten policy
Written policy
Written policy
Rule
Rule
Unwritten policy
Written policy

No
No
Yes
Yes
Yes
Yes
Yes
Yes
No
No
Yes
Yes

4,000
1,800
1,500
1,000
550
400

Unwritten policy
Rule
Written policy
Rule
Rule
Rule

Yes
Yes
Yes
No
No
Yes

I interviewed public stakeholders at eight entities that represent perspectives of industries
and businesses, large and small, subject to federal regulation; consumers and government
watchdogs represented by non-profit organizations; and academia.45 Representatives of regulated
industry and business interests included: a company that builds appliances, lighting, power
systems, and other products for home, offices, factories, and retail facilities; a company focusing
on healthcare technology such as imaging systems, patient care and clinical informatics, customer
services, and home health care; an organization representing interests of businesses of all sizes,
sectors, and regions; an organization representing interests of the forest products industry; and an
entity charged with being an independent voice for small business and watchdog for the Regulatory
Flexibility Act. Representatives from the non-profit organizations included: an organization that
champions citizen interests before the three branches of federal government and focuses on
practices in the pharmaceutical, nuclear, and automobile industries, among other industries; and
an organization that preserves the openness of the Internet and access to knowledge, promotes
creativity, and protects consumer rights in three main areas of copyright, telecommunication, and
Internet law. I also spoke with a law professor who has the most recently published article

45

Public stakeholder interviewees include representatives from: American Forest and Paper Association,
General Electric, Office of Advocacy, Philips Healthcare, Professor Thomas O. McGarity, Public Citizen, Public
Knowledge, and U.S. Chamber of Commerce.

13

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

discussing ex parte communications in federal rulemakings,46 in addition to calling upon many
representatives of academia and scholarly opinion through the body of literature referenced and
quoted throughout this report.
The regulatory areas represented by the public stakeholder interviewees are: appliance,
lighting, and power systems development, production, and safety; automobile production and
safety; copyright; electronics; emissions control; healthcare products; Internet rights and access;
life sciences; nuclear energy; pharmaceuticals; and telecommunications.
The interviews focused on the interviewees’ experience with and perspectives on
interactions regarding a rulemaking between public stakeholders and agency personnel that is not
part of a written comment submitted to the public docket during the rulemaking’s comment period.
We discussed the interviewees’ perspective on the potential pros and cons of ex parte
communications, as well as examples of ex parte contacts, exploring the types of information
involved, motivations for, and any known results of such contacts. Interviews with agency
personnel specifically covered agency policy and practice for handling ex parte communications.
Interviews with public stakeholders also covered how, if at all, knowledge of ex parte contacts by
other groups (industry or otherwise) in a rulemaking may affect the organization’s decisions about
engaging in that rulemaking.
III. Background
Regardless of the imperfection of the term “ex parte communication” in the informal
rulemaking context, or what administrative law practitioners prefer to call ex parte
communications, the fact that they occur is undisputed. Courts and scholars have discussed ex
parte communications,47 and many agencies have specific rules and policies that address ex parte
communications in informal rulemakings.48 The Conference’s own work in the late 1970’s
addressed ex parte communications49 and the impetus for this report was the Conference’s view
that ex parte communications “have long been controversial because they raise the possibility, or
at least the appearance, of undue influence and parallel nonpublic dockets in the administrative
decisionmaking.”50
Understanding how current ex parte communications occur in informal rulemakings
provides context for understanding why such communications are controversial but also
potentially beneficial. This part discusses the contours of current ex parte communications as
described by agency personnel and public stakeholder interviewees, and then discusses the value
46

Thomas O. McGarity, Administrative Law as Blood Sport: Policy Erosion in a Highly Partisan Age, 61
DUKE L. J. 1671 (2012).
47
See e.g., Home Box Office, Inc. v. Federal Commc’ns Comm’n, 567 F.2d 9 (D.C. Cir. 1977); Action for
Children’s Television, v. Fed. Commc’ns Comm’n, 564 F.2d 458 (D.C. Cir. 1977); and articles cited infra note 63,
supra notes 5, 15, 46.
48
See discussion infra Part V. Current Agency Policies.
49
Recommendation 77-3, Ex parte Communications in Informal Rulemaking, 42 Fed. Reg. 54,253 (Oct. 5,
1977).
50
ACUS Request for Proposals – May 23, 2013, Ex Parte Communications in Informal Rulemaking available
at http://www.acus.gov/sites/default/files/documents/Ex%20Parte%20RFP%205-23-13.pdf.

14

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

– actual and potential – and harm – real and perceived – of such communications, as described by
the D.C. Circuit, academia, and agency personnel and public stakeholder interviewees.
A. Contours of Current Ex Parte Communications51
Ex parte contacts are mostly initiated by public stakeholders, but may also be initiated by
agency personnel. Public stakeholders initiate ex parte communications to inform the outcome of
a rulemaking. In pre-NPRM ex parte communications, public stakeholders provide information
and data to help guide the agency’s policy, technical, and scientific decisions. Post-NPRM ex
parte communications follow-up on written comments that have been or will be submitted to the
rulemaking docket, highlighting one to two key points to agency personnel. Agency personnel are
most likely to initiate ex parte communications when they need more data that is not readily
available through other means, such as data showing how a proposed rule might influence
regulated entities’ business decisions.
Ex parte communications are almost always oral. Agency personnel and public
stakeholder interviewees discussed pre-NPRM and post-NPRM ex parte communications as
default face-to-face meetings, most likely in person. Thus, current ex parte communications are
oral communications perhaps accompanied by some written content to help facilitate the meeting,
such as powerpoint slides, a bulleted-list of key points, or a summary of the communicator’s
planned content of the meeting for disclosure by the agency. Public stakeholders are especially
interested in oral ex parte communications post-NPRM because everything that a public
stakeholder would want to put in writing is already submitted in written comments to the
rulemaking docket.
The exception to the default for oral ex parte communications would be if a public
stakeholder had new information that it wanted to ensure was added to the rulemaking docket, in
which case a written comment is most effective. Public stakeholder interviewees mentioned that
there may be some email exchanges that would fall within this report’s definition of ex parte
communications, but that the substance of those were less likely to be rulemaking specific. Agency
personnel also mentioned that there may be some email exchanges between agency leadership and
public stakeholders, but that even if the exchanges were rulemaking specific, they do not provide
the same level of potential value or harm as oral ex parte communications.
All interviewees, both public stakeholder and agency personnel, however, agreed that postNPRM ex parte meetings rarely involve new information. The public stakeholder usually
reiterates information that will be or has been provided to the agency in written comments
submitted to the docket during the comment period. What may be new during the ex parte meeting
is a nuanced presentation of the information that highlights data or a policy point in a different or
more direct way. A goal of an ex parte meeting may be to present the already or soon-to-be
submitted information in person to a decisionmaker who may not have read the entire record. In

51

The content of this section is a summary of statements by agency personnel and public stakeholder
interviewees regarding current ex parte communications.

15

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

such an ex parte meeting, a face-to-face meeting makes the public stakeholder’s specific
perspective and experience more salient to the decisionmaker.
Public stakeholder initiated ex parte communications target all types and levels of agency
personnel for ex parte meetings, depending on the topic, the rulemaking, the agency, and the
particular issue. Public stakeholders may request a meeting with technical staff about a proposed
rule’s details. If an issue deals with policy or other cross-cutting equities, however, the meeting
request will generally be directed to the highest-level official charged with making the final policy
decisions in a rulemaking.
A public stakeholder may engage in an oral ex parte communication on its own,
representing its own interests, or as part of a coalition of public stakeholders that may or may not
have similar interests beyond a particular rulemaking. Public stakeholders, especially non-profits,
often form alliances of convenience for a rulemaking. An ex parte meeting involving many
stakeholders, especially ones that usually have divergent interests, magnifies the impact and air of
legitimacy of the views expressed. For example, if a non-profit organization and a corporation
that usually stand on opposite sides of a regulatory issue agree on a particular proposed rule or an
aspect of a proposed rule, then succinctly presenting that agreement jointly to an agency makes a
bigger impact then discussing the agreement in separate, lengthy written comments.
B. Potential Value of Ex Parte Communications
The D.C. Circuit has said that the value of ex parte communications “cannot be
underestimated.”52 It “recognize[d] that informal contacts between agencies and the public are the
‘bread and butter’ of the process of administration and are completely appropriate so long as they
do not frustrate judicial review or raise serious questions of fairness.”53 The D.C. Circuit has
explained that such informal contacts are important because of the policymaking function of
administrative rulemaking:
Under our system of government, the very legitimacy of general policy making
performed by unelected administrators depends in no small part upon the openness,
accessibility, and amenability of these officials to the needs and ideas of the public
from whom their ultimate authority derives, and upon whom their commands must
fall. As judges we are insulated from these pressures because of the nature of the
judicial process in which we participate; but we must refrain from the easy
temptation to look askance at all face-to-face lobbying efforts, regardless of the
forum in which they occur, merely because we see them as inappropriate in the
judicial context. Furthermore, the importance to effective regulation of continuing
contact with a regulated industry, other affected groups, and the public cannot be
underestimated. Informal contacts may enable the agency to win needed support
for its program, reduce future enforcement requirements by helping those regulated
Sierra Club v. Costle, 657 F.2d 298, 401 (D.C. Cir. 1981) (“Furthermore, the importance of effective
regulation of continuing contact with a regulated industry, other affected groups, and the public cannot be
underestimated.”).
53
Home Box Office, Inc. v. Federal Commc’ns Comm’n, 567 F.2d 9, 57 (D.C. Cir. 1977).
52

16

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

to anticipate and share their plans for the future, and spur the provision of
information which the agency needs.54
1. Potential Value to Agencies: industry data and expertise, and “good government”55
Agency interviewees, regardless of whether they work at an agency that welcomes or
discourages ex parte communications, recognized at least some potential value of ex parte
communications. The value of these communications are, generally, industry data and expertise
and “good government.” Pre-NPRM ex parte communications are necessary to provide the agency
the benefit of public stakeholder expertise on areas agencies are charged with regulating. Many
agencies regulate on the forefront of technical development and need public stakeholder expertise,
sometimes even to begin a rulemaking. Pre-NPRM ex parte communications can also be helpful
to agencies in moving a draft NPRM through the approval process within the Administration. Such
ex parte communications may be necessary to update information that may have become stale
while awaiting approval. Agencies indicated that agency-initiated ex parte contacts may be the
only way to get additional information from public stakeholders to answer new questions raised
during the approval process under the renewed emphasis on quantifiable data under Executive
Order 13563.56
Post-NPRM ex parte communications, which are mostly oral communications, can provide
information that amplifies or clarifies information or data submitted in written comments to the
rulemaking docket. Most agency interviewees noted that it is rare for new information to arise
after the close of the comment period, and that such ex parte communications mostly reiterate
information previously submitted in written comments. Amplifying or clarifying information,
however, provides context or detail that public stakeholders may not be willing to put in written
comments submitted to the rulemaking docket. But even when such communications do not
provide new, amplifying, or clarifying information, oral comments summarizing and emphasizing
key points made in submitted, written comments may also give the agency a new appreciation for
a particular point or better understanding of the comment.
Ex parte communications during and after the comment period further “good government”
by providing additional opportunity for public stakeholder interaction with the agency. Agency
personnel indicated that in-person meetings are more interactive than written comments submitted
to the public docket, even if neither party discusses any information beyond what is contained in
the NPRM or written comments. And, at the very least, such ex parte contacts may help satisfy a
public stakeholder’s desire to feel heard.

54

Sierra Club, 657 F.2d at 401 (citations omitted).
The content of this section is a summary of statements by agency interviewees regarding the value or
purpose of ex parte communications.
56
Executive Order 13563 directs agencies to “use the best available techniques to quantify anticipated present
and future benefits and costs as accurately as possible.” 76 Fed. Reg. 3821 (Jan. 21, 2011).
55

17

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

2. Potential Value to Public Stakeholders: providing expertise, opportunity for unwritten
discussions, stakeholder engagement, and fostering relationships57
All public stakeholder interviewees expressed their belief that ex parte communications
have value, except the academia representative. Some public stakeholders, however, thought the
potential value of such communications outweighed the potential harm only if disclosed. These
public stakeholder interviewees differed on whether such disclosure need only cover the fact of
the communication, or also its substance.58 Public stakeholder interviewees had experience with
agencies that welcome ex parte communications, such as FCC and EPA, and with agencies that
discourage ex parte communications, such as DOT and DHS’s operating components. To most
public stakeholder interviewees, ex parte contacts are an important part of the rulemaking process
because, to them, submitting comments is not enough to demonstrate the seriousness of an issue
or the importance of a stakeholder’s information or positions.
Public stakeholders provide a variety of information through ex parte communications that
is useful during the pre-NPRM period, including technical data, an understanding of technology,
knowledge of market dynamics, suggestions of potential unintended consequences, and policy and
political information. Stakeholders acknowledged that the earlier they can engage in the
rulemaking process with an agency, the best chance they have of influencing a rulemaking before
an agency sets its course, gets locked into a position, or devotes limited resources to a particular
rulemaking option. Engaging early also provides stakeholders an opportunity to let an agency
know how it would be affected and provide its policy positions to the agency at the beginning of
the agency’s deliberative process.
Public stakeholders can also provide useful information through ex parte contacts later in
the rulemaking process. Like the agency interviewees, public stakeholders, said that ex parte
communications could be effective to update records that may become stale during a long interval
between the comment period and the next agency action in the proceeding. Even when not
providing new information, post-NPRM ex parte communications are helpful to ensure agency
personnel fully understand technical data and its underlying assumptions. Public stakeholder
interviewees indicated that sometimes just the request for an ex parte meeting can be beneficial
because it ensures agency personnel with technical, legal, and policy expertise are communicating
with one another. Rulemakings may have issues with complex technical and legal questions
intertwined with policy implications requiring appropriate agency personnel to discuss the issues,
whether or not with a public stakeholder present. Post-NPRM ex parte meetings with public
stakeholders ensure the agency audience understands key points that may have been skimmed over
or missed in a lengthy and detailed written comment, ensuring the message is clearly delivered.
Additionally, mirroring the impressions of agency personnel about what commenters are
willing to commit to writing, public stakeholders acknowledged they are cautious about what they
put in writing on the public record out of concern for business relationships, political sensitivities,
and other considerations. Written comments are also carefully drafted for tone and presentation.
57

The content of this section is a summary of statements by public stakeholder interviewees regarding the
value or purpose of ex parte communications.
58
See discussion infra Part IV.E.

18

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

In oral post-NPRM ex parte communications, public stakeholders can be more direct and provide
a fuller description of an issue, problem, informative data, or potential solution. Even an ex parte
meeting that is going to be disclosed carries this benefit because the disclosed summary can
accurately capture the main substance of the meeting without disclosing tone, body language,
verbatim quotes, or other important aspects of an in-person meeting that are not necessarily central
to the written summary of the meeting.
Post-comment period ex parte communications are also important for public stakeholders
who may not have the resources to submit specific and detailed comments during the comment
period, especially if the public stakeholder is not completely familiar with the rulemaking process.
Additionally, post-comment period, rulemaking issues are more distilled by the comments in the
public docket and some public stakeholders, especially small entities, can more easily engage in a
large, complex rulemaking once the issues that most affect them are focused and highlighted by
written comments.
Ex parte meetings, even when providing little value for the public stakeholder in terms of
providing information or influencing decisionmakers, still provides value for the public
stakeholder. Ex parte meetings foster relationships with agency personnel and may hold future
value by revealing what the agency is thinking regarding the rulemaking or potential future agency
actions. Ex parte meetings also help stakeholders craft better written comments in the future
because they discover what the agency needs and wants to know. And for some public
stakeholders, at the very least, it is still important to engage in ex parte meetings in order to show
that it did everything possible to make its positions and interests known as part of the rulemaking.
This is especially so for organizations representing collective interests.
C. Potential Harm of Ex Parte Communications
The D.C. Circuit’s concern regarding the potential harm of ex parte communications is
evidenced by its cases addressing such communications, discussed in detail in Part IV Legal
Parameters, below. The court has been concerned that ex parte communications frustrate judicial
review of agency rulemaking actions or raise serious questions of fairness, including undue
influence on decisionmakers.59 These concerns are rooted in the apparent “danger of ‘one
administrative record for the public and this court and another for the Commission.’”60 The
divergent records would result if ex parte communications were not accurately or adequately
captured in the rulemaking record. The D.C. Circuit has expressed concern that “agency secrecy”
stands between the court and its duty of judicial review of the agency’s actions based on the
rulemaking record. “This course is obviously foreclosed if communications are made to the
agency in secret and the agency itself does not disclose the information presented.”61 On the issue
of fairness, the D.C. Circuit explained:
If actual positions were not revealed in public comments, as this statement [by a
public stakeholder] would suggest, and further, if the Commission relied on these
Home Box Office, Inc. v. Federal Commc’ns Comm’n, 567 F.2d 9, 57 (D.C. Cir. 1977).
Sierra Club v. Costle, 657 F.2d 298, 401 (D.C. Cir. 1981).
61
Home Box Office, 567 F.2d at 54.
59
60

19

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

apparently more candid private discussion in framing the final pay cable rules [at
issue in the HBO case], then the elaborate public discussion in these dockets [for
the pay cable rulemaking] has been reduced to a sham.62
This sentiment has been reflected by scholars who wonder: “If interested parties know that
they can present their cases in private to agency decisionmakers following the comment period,
they are unlikely to disclose their positions fully in the public proceedings.”63 “If the agency can
consult anyone it chooses at any time, what is the point of the comment process?”64
The D.C. Circuit has also expressed concern that there may be some sort of undue influence
exerted through ex parte communications. In particular, the court was concerned that ex parte
communications may “have materially influenced the action ultimately taken”65 or affected the
agency’s decisionmaking such that the final shaping of the rule “may have been by compromise
among contending industry forces, rather than by exercise of the independent discretion in the
public interest” that authorizing statutes vest in agency decisionmakers.66
Some academics have criticized ex parte communications for providing the opportunity
for undue influence. “Agencies are heavily dependent on others for information necessary for
rulemakings. Thus entities with access to the needed information – usually regulated companies
– may “enjoy special advantages in the rulemaking process” both before and after the formal
comment period. Enabling negotiated regulatory policy in the shadows.”67 Ex parte contacts that
are not ultimately disclosed have been criticized as a means to “protect[] access of industry or
other favored groups to agency officials . . . [and] the lack of public knowledge may give a rule
more legitimacy than it deserves because the secrecy hides the industry influence.” 68 And one
academic speculates that: “These sorts of meetings undoubtedly influence the content of at least some
of the rules that the agencies ultimately propose, or the participants would not spend their time and
money setting them up.”69
Finally, there is the concern about impropriety or the appearance of impropriety of ex parte
communications. Indeed, “[t]here is something vaguely troubling, especially to a judge, about the
image of all those legally required written comments flowing in, to be time-stamped and filed by
the back-room myrmidons, while interest group representatives whisper into the ears of the
agency’s top official over steak and champagne dinners.”70 This “vaguely troubling” aspect seems
to underlie the D.C. Circuit’s recounting of the nature of the ex parte contacts at issue in one case
as the court quoted select and specific phrases describing the contacts. 71 Agencies also seem
62

Id. at 53-54.
Note, Due Process and Ex Parte Contacts in Informal Rulemaking, 89 YALE L. J. 194, 209 (1979).
64
Rubin, supra note 15 at 120.
65
Action for Children’s Television, v. Fed. Commc’ns Comm’n, 564 F.2d 458, 476 (D.C. Cir. 1977).
66
Home Box Office, 567 F.2d at 53.
67
McGarity, supra note 46 at 1706 (citations omitted).
68
Shapiro, supra note 5 at 867.
69
McGarity, supra note 46 at 1706-07 (citations omitted).
70
Rubin, supra note 15 at 120. (As used in the quote, “myrmidons” means a subordinate who executes orders
unquestioningly or unscrupulously. MERRIAM WEBSTER DICTIONARY, www.merriam-webster.com.)
71
Sangamon Valley Television Corp. v. U.S., 269 F.2d 221, 223-24 (D.C. Cir. 1959). The court quoted, and
thus highlighted, that fact that the ex parte contacts at issue occurred “in the privacy of their [the Commissioners’]
63

20

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

concerned with at least the appearance of impropriety as recounted by agency interviewees,
discussed below.
1. Agency Concerns: agency resources, unvetted information, time delay, appearance of
impropriety, and uneven access72
Agency interviewees provided insights into agencies’ concerns about the potential harm of
ex parte communications. Such concerns fall into two main categories: practical considerations
and appearance considerations. The practical considerations are that ex parte communications
rarely contain new information for agency staff, and although the verbal discussion may be a more
straightforward or a nuanced presentation of information previously or ultimately submitted to the
public docket, agency personnel worry about the time spent receiving such communications
compared to the actual value of such communication.
Agency personnel are conscious of time and resource burdens of rulemakings and at some
point the agency must finish its work on the rulemaking instead of listening to ex parte
communications. Moreover, agency personnel generally acknowledge that to avoid the
appearance of favoritism or unfair access, if an agency agrees to meet with some ex parte
communicators than it should meet with all those who requested ex parte meetings. Depending
on the level of interest or controversy of a rulemaking, this approach means that ex parte meetings
may consume a significant portion of the agency’s staff resources. Additionally, all agencies
represented in the interviews have a policy of disclosing at least certain types of ex parte
communications. That disclosure further adds to the time and resource burden if the disclosure
must be made or overseen by agency staff.73
Another practical consideration is the concern that public stakeholders will read into any
information gleaned from the agency during a meeting, even if the agency was just in a listening
mode, and make business or other operating choices based on an assumption of the agency’s
decisions or forthcoming rulemaking result. Agency personnel are usually advised to not make
any commitments in ex parte meetings, but there is still a concern that agency personnel could
forget or ignore the advice or their statements or actions during the meeting could be misperceived.
Agency personnel are also concerned about the type of information that could result from
ex parte communication. Although new information is rare, agency personnel worry that it is
likely to be self-serving to the stakeholder and require vetting by other interested parties. The time
necessary for this may delay a rulemaking.

offices”, that an interested party ‘”was ‘in all the Commissioners’ offices’ and went ‘from Commissioner to
Commissioner’” and that the interested party “probably discussed” his desired outcome at such meetings. This
highlighting of the private and specific meetings is juxtaposed to the fact that the interested party entertained the
Commissioners and gifted them turkeys.
72
The content of this section is a summary of statements by agency interviewees regarding the harms,
concerns, or disadvantages of ex parte communications.
73
Two agencies, the FCC and CFPB, place the disclosure burden on the public stakeholder. See discussion
infra Part V. Current Agency Policies.

21

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

New and valuable information gained during an ex parte contact could also delay a
rulemaking and result in wasted resources if agency leadership changes course after an ex parte
meeting. Although no agency interviewees could recall a time when an ex parte meeting had that
kind of effect, the concern is that the changed-course could require new economic analysis or data,
and perhaps providing notice of the changed-course depending on the stage of the rulemaking and
whether it was adequately noticed in the NPRM. Agency personnel interviewees recognized that
pre-NPRM ex parte meetings are most efficient and are encouraged by Executive Order 13563.74
Nonetheless, such meetings can still cause delays if staff is working on a proposal based on
direction from agency leadership, and leadership revises that direction after meeting with a public
stakeholder.75
If a decisionmaker revises his or her previous guidance regarding the course of a
rulemaking after an ex parte meeting, even if the reasons are not fully related to the ex parte
communication, there is also the concern about the appearance of impropriety and undue influence
over the decisionmaker. Agency personnel expressed concern with both the actual and perceived
integrity of the rulemaking process. Specially, agency personnel are concerned about the
appearance of impropriety if they meet with stakeholders after the NPRM has been issued. No
agency interviewee, however, indicated concern about pre-NPRM ex parte communications,
except for the possible resource concerns if the meeting occurs once the agency has already
invested significant resources into preparing a specific proposal.
Agency personnel expressed concern that ex parte communications could compromise the
apparent legitimacy of a rule. This could affect general acceptance of a rule: someone may be
more willing to buy in to the policy rationale behind a rule if the person was sure the rule was
produced through a fair and reasoned process. This is especially true in a contentious rulemaking
where parties are looking for any way to interrupt the rulemaking or cast aspersions on the agency.
Agency personnel are also concerned about the actual or perceived unfairness in uneven
levels of access to agency representatives. Both agency and public stakeholder interviewees
discussed the reality that some types of public stakeholders are more likely to make ex parte
communications then stakeholders with less funding and knowledge of the rulemaking process.
This reality itself produces uneven representation, even if an agency grants meetings to all public
stakeholders requesting ex parte contacts.

74
Executive Order 13563 directs: “Before issuing a notice of proposed rulemaking, each agency, where
feasible and appropriate, shall seek the views of those who are likely to be affected, including those who are likely to
benefit from and those who are potentially subject to such rulemaking.” 76 Fed. Reg. 3821 (Jan. 21, 2011).
75
This reflects a fundamental difference in stakeholder perspective on whether an NPRM putting forth a
detailed proposal is to provide context for public feedback or such a detailed proposal only shows that the agency’s
decisions have already been made at the NPRM stage.

22

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

2. Public Stakeholder Concerns: undue influence, appearance of impropriety, practical
considerations, and uneven access76
Public stakeholder interviewees recognized a limited range of potential harm of ex parte
communications, with the exception of academic representatives whose concerns about undue
influence and appearance of impropriety are discussed and quoted above.77 Other public
stakeholder interviewees discussed practical considerations and concern about potential and actual
uneven access to agency personnel.
Practical concerns from public stakeholder interviewees included the size and
completeness of a public docket. Navigating large rulemaking dockets can be difficult. Adding a
myriad of ex parte communications may only make a docket more cluttered, which can be a
particular challenge for small entities and other public stakeholders with fewer resources or less
knowledge of the rulemaking process. Also, some stakeholders stated that a docket can only be
truly complete if the political agenda of an ex parte meeting is disclosed along with the fact of the
meeting. In particular, some public stakeholders were concerned that an ex parte meeting may
happen under the auspices of providing technical expertise, while the true purpose of the meeting
is to further a political agenda.
Some public stakeholder interviewees noted concern, similar to agency personnel, about
the potential and actual uneven access for all public stakeholders. The public stakeholder
interviewees recognized that this uneven access may occur both because agencies reach out to
larger entities already familiar to the agency and because of a disparity in participation between
industry groups and other groups that may have fewer resources or less knowledge about the
rulemaking process. Some public stakeholders were concerned about the definition of ex parte
communications, the use of the term, and any negative connotations imposed in the informal
rulemaking context, as discussed above in Part I.B.
Despite some negative connotations of the term “ex parte communications,” such
communications are generally tolerated, and often welcomed, with an appropriate balancing of the
potential value of ex parte communications against their potential harm. “The problem of ex parte
communications has been described as ‘one of the most complex in the entire field of Government
regulations. It involved the elimination of ex parte contacts when those contacts are unjust to other
parties, while preserving the capacity of an agency to avail itself of information necessary to
decision.’”78
Judicial precedent establishing the legal framework for ex parte communications in the
informal rulemaking context suggests how the potential value and harm of ex parte
communications might be balanced within the minimal requirements of the APA and due process.
76
The content of this section is a summary of statements by public stakeholder interviewees regarding the
harms, concerns, or disadvantages of ex parte communications.
77
See academic representatives’ concerns in text accompanying supra notes 67, 68 (undue influence
concerns) and 70 (appearance of impropriety concern).
78
John Robert Long, Ex Parte Contacts and in Informal Rulemaking: The “Bread and Butter” of
Administrative Procedure, 27 EMORY L. J. 293, 296 (1978).

23

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

Ultimately, however, it is the policies of individual agencies that establish the procedures
necessary to strike the right balance in practice. This report considers both contributions. Next,
Part IV discusses the legal requirements for ex parte communications in informal rulemaking,
starting with the APA, moving through the D.C. Circuit’s precedents, and finishing with the
Conference’s previous work on this topic. Then, Part V examines the policies and practices of 18
agencies, as evidenced in rules, written policy, unwritten policies, and agency interviews.
IV. Legal Parameters
This section sets out the historical and existing (or persisting) legal parameters regarding
ex parte communications in informal rulemaking starting with the APA and then discussing the
D.C. Circuit’s relevant cases. This section then discusses the Conference’s previous work on this
topic, Recommendation 77-3, Ex parte Communications in Informal Rulemaking,
(“Recommendation 77-3”)79 which focused on the disclosure of ex parte communications, but also
recognized, foreshadowing the Supreme Court’s caution in Vermont Yankee, that “special
circumstances” may necessitate restrictions on ex parte communications.
A. Silent APA
As the D.C. Circuit has noted, the APA and other administrative statutes are silent
regarding ex parte communications in informal rulemakings: “Congressional intent not to restrict
ex parte contacts in informal rulemaking under the APA – an intent expressed [in the Government
in the Sunshine Act in 1976]80 could not have been clearer. ‘Informal rulemaking proceedings . .
. will not be affected by the [Sunshine Act] provisions.’”81 Indeed “If Congress wanted to forbid
or limit ex parte contacts in every case of informal rulemaking, it certainly had a perfect
opportunity of doing so when it enacted the Government in the Sunshine Act.”82
B. D.C. Circuit Case Summary
The federal case law addressing ex parte communications comes mainly out of the D.C.
Circuit,83 and although the various opinions have been described as ones that “may not be wholly
79

42 Fed. Reg. 54,253 (Oct. 5, 1977).
Pub. L. No. 94-409 (1976). Section 4(a)-(b) of the Government in Sunshine Act added to the APA the
definition of “ex parte” communications and the prohibitions on such communications in formal rulemakings and
adjudications.
81
Sierra Club v. Costle, 657 F.2d 298, 402 n. 507 (D.C. Cir. 1981) (quoting Senate Comm. on Gov’t
Operations, Rept. To Accompany S. 5, Gov’t in the Sunshine Act, S. Rep. No. 94-353, 94th Cong., 1st Sess. 35 (1975))
and also referencing 121 Cong. Rec. 35330 (1975) (remarks of Sen. Kennedy) (“informal rulemaking proceedings are
also susceptible to ex parte influence. These areas are, however, left untouched by the provisions of (the Sunshine
Act)”)).
82
Action for Children’s Television, v. Fed. Commc’ns Comm’n, 564 F.2d 458, 474 n. 28 (D.C. Cir. 1977).
83
This report focuses on the D.C. Circuit, the Circuit as Professor Pierce notes “is the only circuit that has
announced and applied a broad prohibition on ex parte communications in informal rulemaking.” Richard Pierce, Jr.,
Waiting for Vermont Yankee III, IV, and IV? A Response to Beermann and Lawson, 75 GEO. WASH. L. REV. 902, 911
(2007). This report does not ignore other circuits when relevant in considering the judicial parameters, but according
to Professor Pierce: “Other circuits have refused to impose such a prohibition.” Id. (citing as an example Katharine
80

24

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

reconcilable,”84 together they provide adequate legal guidance for handling ex parte
communications. The results and reasoning differ from case to case, but mainly because of varying
facts. The D.C. Circuit’s cases dealing with ex parte contacts generally seem to agree85 that there
is no general prohibition on or specific procedures for addressing ex parte contacts in informal
rulemaking.86 The court’s failure to prescribe procedures for addressing ex parte contacts is
consistent with Vermont Yankee’s admonition against judicially-imposed procedures.
This section identifies the key factors that appears to have animated the D.C. Circuit to find
ex parte communications permissible87 in six of nine cases and problematic88 in the remaining
three cases. These factors provide a foundation for Part VI, which summarizes the legal parameters
for ex parte communications and the legal considerations and administrative principles that
agencies should consider when crafting an ex parte policy.
1. Van Curler: permissible communications based on agency characterization
In 1956, in Van Curler Broadcasting Corporation v. United States,89 the court addressed
alleged ex parte communications between the Commissioners of FCC, an independent agency,
and a broadcast television company during FCC’s television channel allocation.90 The television
channel allocation was set in a rulemaking.91 The court found that the ex parte contacts between
the Commission and a television station did not compromise the procedural integrity of the
rulemaking proceedings stating: “Since all procedural requirements as to rule-making proceedings
were met, no defect in the order appears in that respect. . . . Having reached the foregoing
conclusions the function of the court is at an end in a case such as this.”92
The ex parte contacts in Van Curler included “calls and conversations” between the
Commission and representatives of the television company during the proceeding regarding an
issue separate from television channel allocation.93 The court stated that the substance of the ex
Gibbs Sch. Inc. v. FTC, 612 F.2d 658 (2d Cir. 1979)). See also Tex. Office of Public Utility Counsel v. Fed.
Commc’ns. Comm’n., 265 F.3d 313 (2001) (rejecting a challenge of improper ex parte communications based on
FCC’s ex parte communication rules and general acceptance of such communications in policymaking areas).
84
Mass. State Pharm. Ass'n v. Rate Setting Comm'n, 438 N.E.2d 1072, 1080 n. 12 (1982) (quoting 1 K.C.
Davis, Administrative Law Treatise § 6:18 at 533-537 (1978 & 1982 supp.)).
85
But see Home Box Office, Inc. v. Fed. Commc’ns Comm’n, 567 F.2d 9 (D.C. Cir. 1977).
86
See Sierra Club, 657 F.2d at 402; Electric Power Supply Ass’n v. FERC, 391 F.3d 1255, 1263 (noting the
limitation of Action for Children’s Television and Sierra Club on Home Box Office).
87
For purposes of this report, the term “permissible” is used to describe ex parte communications that the
court found did not affect the validity of the agency’s action. The D.C. Circuit did not rule on whether ex parte
communications are permissible per se, and as this report highlights, ex parte communications in informal rulemaking
are not inherently invalid.
88
For the purposes of this report, the term “problematic” is used to describe ex parte communications that
the D.C. Circuit found tainted the validity of the agency’s action.
89
236 F.2d 727 (D.C. Cir. 1956). This case found that ex parte communications during an independent
agency’s informal rulemaking addressing television channel assignment did not invalidate the agency’s action because
the communications were not about the rulemaking.
90
Id. at 727.
91
Id. at 729 (“this was a rule-making and not an adjudicatory proceeding . . . .”).
92
Id. at 729-30.
93
Id. at 730.

25

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

parte contacts did not concern the television allocation at issue, but a separate issue on which the
Commission was generally seeking advice and information.94
A key factor in Van Curler is that the court accepted the Commission’s characterization of
the alleged ex parte communication without further investigation: “We find nothing improper or
erroneous in the Commission’s consideration of these interviews as depicted in this record.”95
2. Sangamon: problematic communications based on due process and agency rules
The court reached a different conclusion three years later in the 1959 case of Sangamon
Valley Television Corp. v. United States.96 In Sangamon, the court again addressed a rulemaking
by FCC regarding television channel allocation. The court invalidated the FCC’s action because
ex parte contacts (1) “vitiated its action”97 and (2) violated the Commission’s own rules, which
prohibited additional comments after the close of the final comment period unless the Commission
requested them or the commenter showed “good cause” for filing them.98
The ex parte contacts at issue in Sangamon were both oral and written communications
from the president of a company potentially affected by FCC television channel allocation
rulemaking to the Commissioners, indicating his desire for the Commission to reach a particular
outcome. The Commission’s eventual decision was consistent with those expressed desires. The
company president spoke to the Commissioners individually “in the privacy of their offices,” “had
every Commissioner at one time or another as his luncheon guest,” and “gave turkeys to every
Commissioner in 1955 and 1956” while the proceeding was pending.99 Additionally, seven weeks
after the close of the comment period, and ten days before the Commission made its final decision,
he submitted written letters providing additional arguments and data supporting his preferred
outcome. 100 The letters did not go into the public record, and the court noted that parties opposing
the president’s preferred outcome could not question his arguments or data because “they did not
know he was making” the submission.101
A key factor in the Sangamon court’s decision was the Department of Justice’s (DOJ’s)
intervention and intimation through briefs that due process may have been compromised. The
Commission argued that ex parte contacts were not prohibited in rulemaking, and such attempts
to influence the decisionmakers could not invalidate the agency’s decision.102 DOJ advised
otherwise, and the court agreed with DOJ’s analysis. Specifically, DOJ urged that “whatever the
proceeding may be called it involved not only allocation of TV channels among communities but
94

Id.
Id.
96
269 F.2d 221 (D.C. Cir. 1959).
97
Id. at 224.
98
Id. at 224-25.
99
Id. at 223-24
100
The decision states that the company president submitted a letter to each Commissioner “in which he
contended and tried to prove [that contention],” which is presumably additional argument and data supporting that
argument. Id. at 224.
101
Id.
102
Id.
95

26

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

also resolution of conflicting private claims to a valuable privilege, and that basic fairness requires
such a proceeding to be carried on in the open.”103
Another key factor in the Sangamon court’s decision, and a second reason for invalidating
the FCC’s decision, was that FCC had violated its own rulemaking procedures.104 The FCC’s rules
provided a cut-off date for comments and forbade the filing of “additional comments” unless the
Commission requested them or the commenter showed “good cause” for submitting them.105 The
court interpreted the ex parte communications as additional comments neither requested by the
Commission nor supported by the required showing of good cause.106
3. Courtaulds: permissible communications based on lack of secrecy, lack of advantage
given, and a purely legislative rulemaking
In 1961, in Courtaulds (Alabama) Inc. v. Dixon,107 the court reached a different conclusion
and limited its holding in Sangamon, appearing to adopt the Supreme Court’s dichotomy for due
process claims108 between “quasi-judicial”109 proceedings and purely legislative rulemaking “in
form and substance.”110 In Courtaulds, the Federal Trade Commission, an independent agency,
issued rules regarding textile definitions that were challenged as being invalid because the
rulemaking process was tainted by ex parte material.111 The court found that the ex parte contacts
did not taint the rulemaking.112
In Courtaulds, the Commission had ex parte contacts with many sources and, “over a
period of many months, conferences were conducted by Commission staff members with
interested and informed parties, in certain of which appellant participated.”113 The Commission
“invited [interested parties, including the appellant] to present suggestions.”114 The appellant’s
proposal, which was rejected by the Commission, “was canvassed with the appellant, Government
spokesmen and others, and was the subject of correspondence addressed to the Commission by the
appellant itself, as well as others.”115 It appears these communications were in addition to oral and
written comments submitted for inclusion in the rulemaking docket as part of the Commission’s
hearings on the rulemaking.116
103

Id.
Id. at 225 n. 8.
105
Id. at 225.
106
Id.
107
294 F.2d 899 (D.C. Cir. 1961).
108
See discussion of due process infra Part VI.C.1.
109
Courtaulds, 294 F.2d at 904 n. 16.
110
Id.
111
Id. at 904. The FTC’s rules were also challenged as not having an adequate basis and purpose, but the
court found that the rules stated a satisfactorily basis and purpose. Id.
112
Id. at 904-905
113
Id. at 904 (internal quotations and editorial brackets omitted).
114
Id.
115
Id.
116
Id. (“In the course of the hearings [with respect to the projected rules] oral and written comments were
submitted by appellant and others, and the record remained open until March 27, 1959, for the submission of yet
further written statements, including those offered by the appellant.”).
104

27

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

A key factor in Courtaulds was the lack of secrecy in the Commission’s actions. The
Commission openly invited interested parties to present suggestions regarding textile definitions117
and it seems that the ex parte contacts were included in the public record.118 The court stated: “We
find no evidence that the Commission improperly did anything in secret or gave to any interested
party advantages not shared by all.”119
Another key factor in Courtaulds was the lack of any advantage given to one party over
another. Proposals from the persons or entities engaged in the ex parte contacts were shared with
other parties120 and the Commission declined to share information about the contents of the draft
final rules with any interested party.121
A final key factor in Courtaulds was the lack of recognized “competitors” exerting undue
influence. The court found that there was no “basis for appellant’s suggestion that somehow its
‘competitors’ had unlawfully so influenced the formulation of the Commission’s [textile definition
in its rules] as to taint the whole proceeding” and resulting rule.122 The court grounded this finding
in its specific care to distinguish Sangamon, thus creating the dichotomy between “quasi-judicial”
proceedings and purely legislative rulemaking “in form and substance”:
[The Sangamon] opinion is completely distinguishable on its fact and in principle.
The instant case in no way involves a license to be available to only one competing
applicant nor is there a suggestion here of what ‘competitors’ are advantaged by the
Commission’s adoption of the broad generic category ‘rayon’. Moreover, the
instant proceeding clearly was one of rulemaking, both in form and in substance,
and hence was not subject to all the restrictions applicable to a quasi-judicial
hearing.123
4. HBO: problematic communications based on inadequate administrative record and due
process
In 1977, the D.C. Circuit handed down two cases on ex parte communications four months
apart, with holdings not nearly as close in outcome as in time. One case, Home Box Office v.
Federal Communications Commission (“HBO”),124 found ex parte contacts in informal
rulemaking suspect and provided very specific procedures for dealing with ex parte contacts that
included refusing all but pre-NPRM ex parte contacts. The other case, Action for Children’s

117

Id.
Id. (“the record remained open until March 27, 1959, for the submission of yet further written statements,
including those offered by the appellant”).
119
Id. at 905.
120
Id. at 904.
121
Id. at 905 n. 17.
122
Id. at 904-905
123
Id. at 904 n. 16.
124
567 F.2d 9 (D.C. Cir. 1977).
118

28

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

Television v. Federal Communications Commission (“ACT”),125 found ex parte contacts could not
taint the rulemaking at issue.
In HBO, FCC issued rules that limited the programing available for a fee via cable and
subscription broadcast. One aspect of the challenge to the rules involved ex parte contacts.126 The
court found that the ex parte contacts invalided the rule and that ex parte information that “becomes
relevant to a rulemaking will have to be disclosed at some time.”127 It set forth a scheme for
handling ex parte communications:128 Pre-NPRM ex parte communications need not be disclosed
unless they form the basis of the agency’s action. However, once the NPRM is issued, agency
officials should refuse to discuss matters relating to the rulemaking until the agency takes final
action; and if a post-NPRM ex parte communication nonetheless occurs, that contact must be
disclosed.
In HBO, the agency engaged in “widespread ex parte communications involving virtually
every party before this court” without disclosing “the nature, substance, or importance of what was
said.”129 The court noted: “It is apparently uncontested that a number of participants before the
Commission sought out individual commissioners or Commission employees for the purpose of
discussing ex parte and in confidence the merits of the rules under review here.”130 The court also
noted that many ex parte contacts occurred “in the crucial period” between the close of the
comment period and adoption of the final determination, a period “when the rulemaking record
should have been closed while the Commission was deciding what rules to promulgate.”131 During
this crucial period the Commission met 18 times with broadcast interests, nine times with cable
interests, five times with motion picture and sports interests, and zero times with public interest
groups.132
The primary factors motivating the HBO court fall into two categories: (1) the adequacy of
the administrative record and (2) due process concerns.133 Most of the factors the HBO court
discussed related to the issue of the administrative record. It was the first time the D.C. Circuit
addressed this issue.134 The due process concerns were set forth in a much more direct and succinct
manner than its administrative record concerns.
125

564 F.2d. 458 (D.C. Cir. 1977). Interestingly, HBO (argued April 20, 1976 and decided March 25, 1977)
preceded ACT (argued September 14, 1976 and decided July 1, 1977) despite the F.2d citations including ACT in an
earlier volume of the Federal Reporter.
126
HBO, 567 F.2d at 51-59.
127
Id. at 57.
128
Id. The court noted that agency compliance with its scheme would also be in accordance with the
Recommendation 74-4, Preenforcement Judicial Review of Rules of General Applicability, 39 Fed. Reg. 23044 (Jun.
26, 1974) (regarding the substance of the administrative record). Id. at 57 n. 130.
129
Id. at 51-52.
130
Id. at 51.
131
Id. at 53.
132
Id.
133
As in previous cases, the court was also motivated, albeit to a lesser degree, by its conclusion that the FCC
had again violated its own procedural rules governing the submission of additional comments after the final comment
period had closed. See HBO, 567 F.2d at 55 n. 122.
134
The court’s meandering discussion of all the ways in which the ex parte communications at issue could
affect the adequacy of the administrative record seems to indicate that the court itself was unsure about the strength

29

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

The court’s administrative record concerns involved both the adequacy and quality of the
public record for judicial review. The court was concerned the record did not fully disclose the
possible “undue influence” exerted on the Commission and was particularly concerned that the
Commission’s final decision reflected a “compromise among contending industry forces,” rather
than an exercise of “independent discretion in the public interest.”135 Industry representatives may
have been more candid in ex parte communications than in their public comments. And if the
Commission relied on the “secret” ex parte communications in making its decision, then “the
elaborate public discussion in these dockets has been reduced to a sham.”136 “Even the possibility
that there is here one administrative record for the public and this court and another for the
Commission and those ‘in the know’ is intolerable.”137 Acknowledging the court was blazing a
new trail, it stated:
Whatever the law may have been in the past, there can now be no doubt that implicit
in the decision to treat promulgation of rules as a ‘final’ event in an ongoing process
of administration is an assumption that an act of reasoned judgment has occurred,
an assumption which further contemplates the existence of a body of material
documents, comments, transcripts, and statement in various forms declaring agency
expertise or policy which reference to which such judgment was exercised.138
An adequate record for judicial review must include the full body of relevant material submitted
to the agency. If the agency includes in the record only the material necessary to justify its action,
“a reviewing court cannot presume that the agency has acted properly.”139
The court also expressed concern over the quality and reliability of the material in the
administrative record. The court found that even if the substance of the ex parte contacts at issue
had been included in the record for judicial review, the rulemaking would still lack the adversarial
discussion needed to discover biases, inaccuracies, and incompleteness in the information

of this rationale for invalidating the Commission rules. It is this rationale that the later-filed concurring opinion
attempts to rein in, while reaffirmed the case’s outcome based on the due process implications. HBO, 567 F.2d. at
195 (“To the extent our Per Curium opinion relies upon Overton Park to support its decision as to ex parte
communications in this case, it is my view that it is exceeding the authority it cites . . . . I agree this is the proper rule
[requiring agency personnel to refuse to engage in ex parte communications] to apply in this case because the
rulemaking undeniably involved competitive interests of great monetary value and conferred preferential advantages
on vast segments of the broadcast industry to the detriment of other competing business interests.”)
135
HBO, 567 F.2d. at 53.
136
Id. at 53-54.
137
Id. at 54. The court seemed particularly offended by the secret nature of the ex parte communications,
which were not disclosed in the record, stating that “agency secrecy stands between [the court] and fulfillment of [its]
obligation [to review the Commission’s actions against the administrative record for arbitrariness or inconsistency
with delegated authority.]” Id. Secrecy, or the lack thereof, was also a factor in Courtaulds and by implication and
fact, if not addressed directly by the court, in Sangamon. The HBO court distinguished Courtaulds from Sangamon
and the current case based on secrecy. To the HBO court, the finding in Courtaulds that there was “no evidence that
the Commission improperly did anything in secret or gave to any interested party advantages not shared by all” was
enough to differentiate it; in Sangamon and in HBO, the ex parte communications were not included in the
administrative record and thus kept secret. Id. at 56 n. 124.
138
Id. (citation omitted).
139
Id.

30

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

communicated as part of the ex parte contacts.140 The court found “the potential for bias in private
presentation in rulemaking which resolve ‘conflicting private claims to a valuable privilege’ seems
to us greater than in cases where we have reversed agencies for failure to disclose internal
studies.”141 Indeed the need for adversarial discussion seemed consistent to the court with the
FCC’s own rules at the time, which provided for a comment period, reply-comment period, and
oral argument.142
The secret nature of the ex parte communications also implicates the second key factor in
the HBO court’s decision: due process concerns. “Equally important is the inconsistency of
secrecy with the fundamental notions of fairness implicit in due process and with the ideal of
reasoned decisionmaking on the merits which undergirds all of our administrative law.” 143 The
court called on Sangamon to support its finding “that due process requires us to set aside the
Commission’s rules here.”144 The court also cited then-recent congressional and presidential
actions in support of its conclusion, characterizing the Government in the Sunshine Act and an
executive order as subsequent congressional and executive action bolstering and validating the
Sangamon court’s prohibition on ex parte contact in informal rulemaking under a due process
rationale.145 The court also rejected the idea that Sangamon’s due process rationale only applies
in “quasi-judicial” proceedings.146
5. ACT: permissible communications based on meaningful public participation, adequate
statement of basis and purpose, and distinguishing case lineage
In ACT, FCC action was again contested, but in this case, the action was the Commission’s
decision not to promulgate rules in response to a petition for rulemaking urging rules on children’s
television programming. The Commission decided not to proceed with the rulemaking after the
broadcast industry undertook measures of self-regulation.147 The Commission’s decision was
challenged based on alleged ex parte communications with broadcast industry representatives.
The court held: “In sum, we believe that the nature of the proceedings [at issue] was not of the
kind that made this rulemaking action susceptible to poisonous ex parte influence. Private groups
were not competing for a specific valuable privilege. Furthermore, this case does not raise serious
questions of fairness.”148
The ex parte communications were meetings between Commission personnel and industry
representatives to discuss industry proposals for self-regulation in lieu of the Commission issuing
rules. The ex parte communications were described by petitioners as negotiations “‘behind the

140

Id. at 55.
Id. (citation omitted).
142
Id.
143
Id. at 56.
144
Id. at 57.
145
Id. at 56-57.
146
Id. at 56 n. 124.
147
ACT, 564 F.2d at 464.
148
Id. at 477.
141

31

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

closed doors of [the then-FCC] Chairman[’s] office in a private meeting with [broadcast industry]
officials.”149
A key factor in the ACT court’s decision was that public stakeholders had been provided a
meaningful opportunity to participate. The court found the Commission provided the APArequired opportunity to comment and submit data in support of and in opposition to the petition
by permitting a lengthy comment period and holding six days of discussions and oral arguments.150
The court did not find it problematic that the public had no opportunity to respond to industry’s
self-regulation proposal.151 The court stated that “while it may have been impolitic for the
Commission not it invite further comment on the [industry’s self-regulation] proposals, especially
in view of the fact that there was no necessity for deciding these difficult issues quickly, we still
cannot say that the Commission abused its discretion in deciding not to . . . nor are we persuaded
that ACT’s interests in these proceedings were inadequately protected, much less subverted, but
the Commission’s action.”152 The court found: “On balance, the procedures used by the
Commission constitute substantial compliance with the APA’s mandate of limited, yet meaningful,
public participation.”153
The ACT court also found there was an adequate statement of basis and purpose to facilitate
judicial review. “We have long recognized that any judicial review of administrative action cannot
be meaningfully conducted unless the court is fully informed of the basis for that action. Such
review is facilitated by [APA] section 553’s requirement that an agency incorporate in any rules
adopted a statement of their basis and purpose.”154 Although the Commission did not adopt a rule,
it did provide an explanation of its decision to rely on the self-regulation proposals, which were
the content of the ex parte communications. The court determined that the Commission’s
explanation “furnishes a basis for effective judicial review.”155
In ACT, the court thoroughly discussed and distinguished its earlier decisions, especially
HBO.156 The court also addressed the HBO court’s divergent reasoning regarding the
149

Id. at 468.
Id. at 471.
151
Id.
152
Id. at 473 (citations omitted).
153
Id. at 471.
154
Id. at 471-72 (citations omitted).
155
Id. at 472.
156
The court limited HBO’s application, and it discussed Sangamon and Courtaulds in the same terms that
HBO used to analogize Sangamon for support and distinguish Courtaulds. Id. at 474-75 (“we [the ACT court] agree
with Judge MacKinnon [author of the HBO concurrence] that the above-quote rule [from HBO] should not apply as
the opinion clearly would have it to every case of informal rulemaking”); HBO, 567 F.2d at 55. The ACT court
distinguished Sangamon, and thus HBO, as dealing with “resolution of conflicting private claims to valuable privilege”
and television “channel allocation via informal rulemaking is rather similar functionally to licensing via adjudication”
and neither attribute was present in the Commission’s decisions regarding industry self-regulation regarding children’s
programming. ACT, 564 F.2d at 475. ACT noted that HBO distinguished Courtaulds based on the fact that the ex
parte communications were not secret, as found in Sangamon and HBO, and that Courtaulds did not involve
“resolution of competing claims to valuable privilege,” and it found those same facts distinguished the case before it.
Id. at 476. Finally, the ACT court noted that HBO did not discuss Van Curler, but interpreted that case to mean that
because the Commission said it was not influenced by the ex parte contacts, the court need not presume otherwise.
Id. The ACT court specifically interpreted Van Curler as stating that “ex parte contacts do not per se vitiate agency
150

32

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

administrative record, noting that what should be included in the record” is obviously a matter of
degree, and the appropriate line must be drawn somewhere.” The court indicated HBO went too
far in what it required to be included.157 The ACT court “would draw that line at the point where
the rulemaking proceedings involve ‘competing claims to a valuable privilege” because “[i]t is at
that point where the potential for unfair advantage outweighs the practical burden, which we
imagine would not be insubstantial, that such a judicially conceived rule [requiring disclosure of
all ex parte contacts during or after the public comment stage] would place upon
administrators.”158 The ACT court specifically noted “what must be presumed to be Congress’
intent not to prohibit or require disclosure of all ex parte contacts during or after the public
comment stage,” and refuted the HBO court’s claims otherwise.159
6. National Small Shipments: problematic communications based on hearing requirement
The year after HBO and ACT, the D.C. Circuit considered a case involving ex parte contacts
in a rulemaking with a statutorily-mandated hearing requirement. In National Small Shipments
Traffic Conference, Inc. v. Interstate Commerce Commission,160 the court noted that the
proceedings at issue were informal rulemaking under APA section 553, even though there was a
hearing requirement.161 Nevertheless, the court found that because of the hearing requirement, ex
parte communications (1) violated basic fairness of a hearing and (2) foreclosed effective judicial
review of the agency’s final decision.162 The ex parte contacts in this case were communications
that occurred prior to the Commission’s order and the substance of the contacts were substantially
the same as that order.163 Of course, the statutorily required hearing, distinguishes this case from
previous cases.164
7. Sierra Club: permissible communications based on authorizing statute procedural
requirements, due process, and Vermont Yankee
In 1981, the DC Circuit handed down its seminal, and last substantial, case concerning ex
parte contacts. In Sierra Club v. Costle,165 the D.C. Circuit considered challenges to revised
emission standards for coal-burning power plants issued by EPA.166 Among the many challenges
were procedural allegations of improper ex parte communications.167 The court held that EPA’s
adoption of the revised standards were “free from procedural error. The post-comment period
informal rulemaking action, but only do so if it appears from the administrative record under review that they may
have materially influenced the action ultimately taken.” Id.
157
ACT, 564 F.2d at 477.
158
Id.
159
Id.
160
590 F.2d 345 (D.C. Cir. 1978).
161
Id. at 350.
162
Id. at 351.
163
Id. at 349-50.
164
It should be emphasized that a hearing requirement does not automatically make a rulemaking subject to
the APA hearing requirements, and thus its ex parte prohibition.
165
657 F.2d 298 (D.C. Cir. 1981).
166
Id. at 311.
167
Id. at 312.

33

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

contacts here violated neither the statute [the Clean Air Act] nor the integrity of the proceedings.
We hold that it was not improper for the agency to docket and consider documents submitted to it
during the post-comment period, since no document vital to EPA’s support for the rule was
submitted so late as to preclude any effective public comment.”168
In Sierra Club, there was “an ‘ex parte blitz’ by coal industry advocates after the close of
the comment period”169 that “var[ied] widely in their content and mode; some [were] written
documents or letters, others [were] oral conversations and briefings, while still others [were]
meetings where alleged political arm-twisting took place.”170 The ex parte communications
included almost 300 documents submitted during the post-comment period, all of which were
docketed;171 meetings with individuals outside of EPA;172 and nine different post-comment period
meetings comprised mostly of interagency meetings and congressional briefings.173 All but two
of these were docketed.174
The Sierra Club court evaluated the alleged ex parte communications “in terms of their
timing, source, mode, content, and the extent of their disclosure in the docket, in order to discover
whether any of them violated the procedural requirements of the Clean Air Act, or of due
process.”175 The Sierra Club court was the only court to treat written and oral ex parte
communications separately.
The court noted Vermont Yankee’s caution against imposing judicial notions of proper
procedure in the administrative context,176 and reviewed the alleged ex parte communications
under procedural requirements of the Clean Air Act (“CAA”).177 The CAA did not prohibit ex
parte contacts178 or require the agency to include post-comment communications in the record.179
The court noted that the CAA’s drafters likely anticipated the agency would promulgate a rule
shortly after the end of the comment period, “and did not envision a months-long hiatus where

168

Id. at 410.
Id. at 386.
170
Id. at 396.
171
Id. at 387.
172
Id. at 387-89.
173
Id.
174
Id. EPA described the exclusion of the two meetings from the docket as an oversight
175
Id. at 391 (internal footnote omitted).
176
Id. at 391-92.
177
Id. at 395-96. The CAA is codified at 42 U.S.C. sec. 7401 et seq. The CAA contained two relevant, postcomment period, procedural requirements. First, all documents “of central relevance to the rulemaking” 177 must be
docketed as soon as possible. Id. at 395; 42 U.S.C. sec. 7607(d)(4)(B)(i). The court found EPA met this requirement
because all 300 written submissions were docketed. Sierra Club, 657 F.2d at 395-96. Second, agency reconsideration
is mandatory if an objection of “central relevance to the outcome of the rule” arose after the public comment period.
Id. at 396; 42 U.S.C. sec. 7607(d)(7)(B). The court explained that this would only be grounds for reversal if EPA’s
post-comment procedures were unlawful. Sierra Club, 657 F.2d at 396. The court found the post-comment procedures
were lawful because nothing prohibited ex parte contacts and nothing prohibited or required disclosure of ex parte
contacts. Id.
178
Id. at 395; 42 U.S.C. sec. 7401 et seq. (1979).
179
Sierra Club, 657 F.2d at 397; 42 U.S.C. sec. 7607(d)(3)-(7) (specifying the docket contents under the
CAA).
169

34

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

continued outside communications with the agency would continue unabated.”180 The court noted
that if “documents of central importance upon which EPA intended to rely had been entered on
the docket too late for any meaningful public comment prior to promulgation, then both the
structure and spirit of [the CAA] section 307 would have been violated.”181 The court found,
however, that most of the written documents were entered into the docket with ample time to
respond, and those that appeared closer to promulgation did not play a significant role in supporting
the agency’s final rule. Thus, it was permissible for EPA to docket and consider the post-comment
period documents, while declining to delay the rule further by reopening the comment period.182
Due process considerations also played a role in the Sierra Club court’s evaluation of the
post-comment period oral ex parte communications. In this analysis, the court was looking for a
breach in the “basic notions of constitutional due process”183 which the court noted “probably
imposes no constraints on informal rulemaking beyond those imposed by statute.”184 The court
noted:
Oral face-to-face discussion are not prohibited anywhere, anytime, in the [Clean
Air] Act. The absence of such prohibition may have arisen for the nature of the
informal rulemaking procedures Congress had in mind. Where agency action
resembles judicial action, where it involves formal rulemaking, adjudication, or
quasi-adjudication among “conflicting private claims to valuable privilege,” the
insulation of the decisionmaker from ex parte contacts is justified by basic notions
of due process to parties involved. But where agency action involves informal
rulemaking of a policymaking sort, the concept of ex parte contacts is of more
questionable utility.185
Additionally, the court recalled its statement in ACT clearly pointing out: “Where Congress wanted
to prohibit ex parte contacts it clearly did so.”186
A third key factor for the Sierra Club court was HBO’s limited application in light of
Vermont Yankee. The court noted: “Later decisions of this court, however, have declined to apply
Home Box Office to informal rulemaking of the general policymaking sort involved here.”187 The
Sierra Club court went further to explain that not only does HBO not apply but that HBO’s holding
is improper after Vermont Yankee:

180

Sierra Club, 657 F.2d at 398.
Id.
182
Id. at 398-400. The court noted that EPA could have reopened the comment period, but that doing so was
unnecessary because of the length of the original comment period and statutory deadlines already missed. Id. at 398.
EPA was also under court order to expeditiously promulgate final rules after missing the statutory deadlines. Id.
183
Id. at 393.
184
Id. at 392 n. 462 (quoting United Steelworkers of America v. Marshall, 647 F.2d 1189, n. 28 (D.C. Cir.
1980)) (citations omitted).
185
Id. at 400 (quoting Sangamon Valley Television Corp. v. United States, 269 F.2d 221 (D.C. Cir. 1959))
(citations omitted).
186
Id. at 401.
187
Id. at 402 (citations omitted).
181

35

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

A judicially imposed blanket requirement that all post-comment period oral
communications be docketed would, on the other hand, contravene our limited
powers of review, would stifle desirable experimentation in the area of Congress
and the agencies, and is unnecessary for achieving the goal of an established,
procedure-defined docket, viz., to enable reviewing courts to fully evaluate the
states justification given by the agency for its final rule.188
8. Iowa State: permissible communications based on timing pre-NPRM
After Sierra Club, the D.C. Circuit decided only two additional cases addressing ex parte
contacts under the APA.189 In 1984, the D.C. Circuit addressed ex parte contacts in a ratemaking
case involving natural gas transportation.190 As in Sierra Club, the rulemaking procedures were
set forth in the authorizing statute, rather than the APA.191 The court found no issue with the
allegedly improper ex parte communications and noted that HBO did not apply to all informal
rulemaking proceedings.192
The ex parte contacts here were reports from pipeline operators used by the agency to issue
a tentative decision in the ratemaking, which the court characterized as “a rough equivalent of a
notice of proposed rulemaking.”193 The reports were available to the public upon request, and
once the tentative decision was issued, no further ex parte contacts were allowed.194
A key factor for the D.C. Circuit was the pre-NPRM timing of the ex parte
communications. The court noted that HBO does not apply to all informal rulemaking
proceedings. Even if the court viewed ratemaking as quasi-judicial and thus the “special type of
rulemaking to which Home Box Office should apply,” HBO still would not be controlling, because
it only addressed ex parte contacts after the publication of an NPRM.195
188

Id. at 403 (citations omitted).
At least that which the author and her research assistant could find. The most recent case to address the
D.C. Circuit’s line of decisions regarding ex parte communications is Electric Power Supply Ass’n. v. Fed. Energy
Regulatory Comm’n. 391 F.3d 1255 (D.C. Cir. 2004). Although the court addressed ex parte contacts with an
independent agency under the Government in the Sunshine Act provisions, codified at 5 U.S.C. § 557(d), instead of
the APA, it did cite the seminal cases dealing with ex parte communications in informal rulemaking, and once again
noted HBO’s limited application. Specifically, the 2004 court characterized HBO’s holding as “ex parte
communication of information ‘relevant to a rulemaking’ violated the due process clause,” id. at 1263, and noted in
its citations of ACT and Sierra Club that both cases narrowed HBO’s holding, id.
190
Iowa State Commerce Comm’n v. Office of the Fed. Inspector of the Alaska Natural Gas Transp. Sys.,
730 F.2d 1566 (D.C. Cir. 1984).
191
Id.
192
Id. at 1576.
193
Id.
194
Id.
195
Id.
The U.S. District Court for the District of Columbia encountered a similar pre-NPRM ex parte claim in 1995.
In Blackfeet Nat. Bank v. Rubin, 890 F. Supp. 48 (1995) plaintiff’s claimed they were denied administrative due
process because they were not provided an opportunity to participate in a rulemaking project before the publication
of a NPRM, and Treasury met with representatives of another industry during that time. The court found no
administrative due process violation because participation pre-NPRM in Treasury proceedings was open to any party
that sought to participate and that plaintiffs simply did not make the attempt to include themselves. Id. at 52. The
189

36

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

9. Board of Regents: permissible communications based on APA silence
Finally, in Board of Regents of the University of Washington v. Environmental Protection
Agency,196 the D.C. Circuit considered whether ex parte communications in an independent
agency’s rulemaking resulting in listing a particular landfill on its list of contaminated sites for
urgent remedial action violated APA procedures.197 The court dispensed with the proceduralviolation argument, stating that although the petitioners cited Sierra Club as support that EPA
should have placed the ex parte communication in the docket, Sierra Club involved specific
statutory language of the Clean Air Act that required placing certain documents in the rulemaking
docket (43 U.S.C. 7607(d)) and that “language [] has no counterpart in the notice-and-comment
provisions of 5 U.S.C. 553.”198
The ex parte communications in Board of Regents were communications between an entity
that would have been entitled to recover clean-up costs for the landfill from responsible parties if
the landfill were added to the list of contaminated sites.199 These communications were not
included in the public docket.200
The sole key factor for the court was the lack of procedural requirements in the APA
regarding ex parte communications.
C. Administrative Conference Recommendation 77-3
The Conference’s previous work on the topic of ex parte communications in informal
rulemaking produced Recommendation 77-3, Ex parte Communications in Informal
Rulemaking,201 included as Appendix 1 to this report. In response to HBO, the Conference
convened a special committee to consider HBO’s holding.
The report supporting
Recommendation 77-3 considered whether the then-developing law regarding judicial review on
the administrative record of informal rulemaking, including HBO, necessarily lead to a ban on all
ex parte communications.202 The report concluded that it did not.203 The report also expressed the
concern that such a ban could be “self-defeating” and result in all necessary agency interaction
with public stakeholders occurring prior to publication of an NPRM, thus reducing the APA’s

court also stated that most importantly, there was a second opportunity to participate during the public comment period
followed by a scheduled hearing. Id.
196
83 F.3d 1214 (D.C. Cir. 1996). This case reinforced that there is no ex parte contact prohibition under
APA informal rulemaking in a case addressing an independent agency’s informal rulemaking.
197
Id.
198
Id.
199
Id.
200
Id. (noting the petitioner’s procedure argument involving “EPA’s failure to include a summary of the ex
parte communications in the Tulalip [landfill rulemaking] docket”).
201
42 Fed. Reg. 54,253 (Oct. 5, 1977).
202
See Nathaniel L. Nathanson, Report to the Select Committee on Ex Parte Communications in Informal
Rulemaking Proceedings, 30 ADMIN. L. REV. 377, 382 (1978).
203
Id. at 403.

37

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

informal rulemaking procedures to nothing more than a formality. 204 Based on that report, the
Conference adopted Recommendation 77-3.
Recommendation 77-3 describes ex parte communications as: “written communications
addressed to the merits, received after notice of proposed rulemaking and in its course, from
outside the agency by agency or its personnel participating in the decision” and “oral
communications from outside the agency of significant information or argument respecting the
merits of proposed rules, made to agency personnel participating in the decision on the proposed
rule.”
Recommendation 77-3 recommends against a general prohibition on ex parte
communications in informal rulemakings, and focuses on the disclosure of ex parte
communications. It advises that a general prohibition would eliminate the flexibility necessary for
agencies to develop rulemaking procedures appropriate for their particular areas of regulation and
would make informal rulemaking overly strict and formal.205 Recommendation 77-3, however,
recognizes that “special circumstances” may necessitate restrictions on ex parte
communications,206 which is consistent with the Court’s statement in Vermont Yankee the year
after the Conference adopted the recommendation. In Vermont Yankee, the Court stated that there
may be some circumstances, albeit rare, which may require additional procedures beyond those
statutorily required for handling ex parte communications.207
Recommendation 77-3 identifies “three principal types of concerns” with ex parte
communications in informal rulemakings: (1) “decisionmakers may be influenced by
communications made in private, thus creating a situation seemingly at odds with the widespread
demand for open government;” (2) “significant information may be unavailable to reviewing
courts;” and (3) “interested persons may be unable to reply effectively to information, proposals
or arguments presented in ex parte communications.”

204

Id.
Recommendation 77-3, para. 1. 42 Fed. Reg. 54,253 (Oct. 5, 1977).
206
Recommendation 77-3 leaves open the possibility that agencies, Congress, or the courts may decide “that
restrictions on ex parte communications in particular proceedings or in limited rulemaking categories are necessitated
by considerations of fairness or the needs of judicial review arising from special circumstances.” At the time the
Conference adopted the recommendation, many federal agencies already has ex parte rules applicable to formal
rulemakings under the APA in response to an earlier recommendation: Recommendation No. 16. See Nathanson,
supra note 202 at 379-80, note 7. The Temporary Administrative Conference of the United States 1961-62 adopted
Recommendation No. 16 addressing ex parte communications in “on-the-record-proceedings” in 1962.
Recommendation No. 16, recommended that each agency “promulgate a code of behavior governing ex parte contacts
between persons outside and persons inside the agency” in “proceedings required by statute or constitution or by the
agency in a published rule or in an order in a particular care to be decided solely on the basis of an agency hearing”
or other proceeding designated by an agency in a rule or order. SELECTED REPORTS OF THE ADMINISTRATIVE
CONFERENCE OF THE UNITED STATES, S. Doc. No. 24, 88th Cong., 1st Sess. 165-205 (1963). Recommendation No.
16 predated, but also foreshadowed, 5 U.S.C. § 557 (governing formal rulemakings under the APA), enacted by § 4(a)
of the Government in the Sunshine Act, Pub. L. No. 94-409, 90 Stat. 1241 (Sept. 13, 1976), which prohibits ex parte
communications only in proceedings subject to section 557.
207
Vermont Yankee, 435 U.S. at 524.
205

38

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

Recommendation 77-3 notes that the first two concerns are remedied through disclosure of
written and oral ex parte communications. It specifically recommends disclosure of all written ex
parte communications. It also recommends disclosure of oral ex parte communications through
appropriate means, such as summaries added to the public docket, public meetings, or other
techniques as experimented with by agencies. The recommendation noted that information exempt
from disclosure under the Freedom of Information Act, 5 U.S.C. § 552, need not be so disclosed.
In response to Recommendation 77-3, some agencies updated or issued rules adopting the
specific recommendations regarding written and oral ex parte communications. Agency responses
to the Conference’s implementation inquires indicated “that the practices of virtually all
responding agencies with substantial rulemaking authority conform to the suggestion that all
written communications received be made public.”208 The agency responses also indicated that
agency practices regarding oral communications were “more varied.”209
In responses to the Conference’s implementation inquires, five of the current 15 executive
departments210 indicated implementation with at least part of Recommendation 77-3.211 The
Departments of Justice, State, and Transportation all indicated implementation for both written
and oral ex parte communications. The Departments of Treasury, and Veterans Affairs indicated
implementation for written ex parte communications. More than half of the other responding
agencies indicated implementation of the written communications recommendation and most of
those also noted implementation of the oral communication recommendation.212
Some of the responding agencies had rules213 evidencing the agency practices in
accordance with Recommendation 77-3, other agencies provided indication that then-current
agency practice did conform, or the responding official would ensure future agency practice would
conform, to at least part of Recommendation 77-3.214 Over 35 years later, however, agency
practices have evolved. For example, the NRC failed to approve the adoption of a policy

208

Admin. Conference of the U. S., Implementation Binder: Rec 77-3 Ex Parte Communications in Informal
Rulemaking Proceedings (M3) “Recommendation Implementation Summary” 4 (undated) (copy available in ACUS
library).
209
Id.
210
The Department of Homeland Security, currently one of the 15 executive departments, was not created
until 2002. See Homeland Security Act of 2002, Pub. L. No. 107-296 (2002).
211
Admin. Conference of the U.S., Implementation Binder: Rec 77-3 Ex Parte Communications in Informal
Rulemaking Proceedings (M3) “Recommendation Implementation Summary” 3 (undated) (copy available in ACUS
library).
212
Id.
213
Some agency rules were promulgated in response to Recommendation 16 of the Temporary Conference
of the United States addressing ex parte communications in adjudicatory and other non-rulemaking proceedings. See
Barry B. Boyer, “An Analysis of the ABA Legislative Proposal on Ex Parte Contacts” (A tentative staff report to the
Chairman of the Admin. Conference of the U.S.), p.1 (Aug. 2, 1972) (“Many agencies implemented this
recommendation [Recommendation 16] and now have some form of ex parte rule.”).
214
Admin. Conference of the U.S., Implementation Binder: Rec 77-3 Ex Parte Communications in Informal
Rulemaking Proceedings (M3) “Recommendation Implementation Summary” 4-7 (undated) (copy available in ACUS
library).

39

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

publicizing oral communications as recommended by Recommendation 77-3,215 but, the agency
now has a policy of disclosure for ex parte communications.216
V.

Current Agency Policies

This section explores current agency practices, noting which agencies have rules, written
policy, and unwritten policies regarding ex parte contacts. This section also explains the impetus
for agency written or unwritten policies on ex parte communications, including whether they were
in response to the activity regarding ex parte case law in the late 1970s and early 1980s. It also
identifies divergent attitudes toward ex parte communications, commonalities among disclosure
requirements, and differences, if any, between the practices and policies of executive departments
and independent agencies.
Agency practice seems to occur on a spectrum: some agencies permit or even welcome ex
parte communications; other agencies discourage or refuse them. This spectrum regarding ex
parte communications also reflects a spectrum about how agencies conduct rulemaking. One
agency, for example, initiates a rulemaking with a general proposal and then uses a comment
period, reply comment period, and the ex parte communications to focus the issues and find the
best solution to the problems the rulemaking was initiated to address. 217 Other agencies instead
attempt to refine the issues as much as possible pre-proposal, so that the proposed rule reflects the
government’s best efforts to identify the problem and its best solution. Appendix 2 to this report
provides a summary of the types of ex parte communications covered by current agency policies
and any specific restrictions.
Whether agency policy regarding ex parte communications is found in written or unwritten
form does not seem to correlate with where the agency falls on the spectrum regarding ex parte
communications. The main difference between written and unwritten policy is its accessibility by
public stakeholders; rules are generally easier to find than policy documents, and rules and policy
documents indicate agency policy more clearly than unwritten policy.
This section first looks at the agencies that adopted rules in response to Recommendation
77-3, and then at agencies’ policy along the spectrum of policy postures, starting at the welcoming
end and moving toward the restricting end. The agency rules, policies, and practices discussed in
this section, and the interviews conducted with agency personnel, indicate a tension for some
215

Id. p. 6
See discussion of NRC’s current policy and practice infra Part V.C.2.
217
Interview with FCC agency personnel. See also GOV’T ACCOUNTABILITY OFFICE, FCC MANAGEMENT:
IMPROVEMENTS NEEDED IN COMMUNICATION, DECISION-MAKING PROCESSES, AND WORKFORCE PLANNING 27-36
(GAO-10-79) (DECEMBER 2009) (discussing FCC’s rulemaking processes and noting “FCC rarely includes the text of
the proposed rule in the notice [of proposed rulemaking]” and that FCC views its “ex parte process as an important
avenue for FCC in collecting and examining information during the decision-making process”); NAT’L ASS’N. OF
REGULATORY UTIL. COMM’RS, WHITE PAPER OF KEY FCC PROCEDURAL REFORMS: EX PARTE COMMUNICATIONS AND
THE
FCC’S
CONNECT
AMERICA
FUND
PROCEEDING
(2013),
available
at
http://www.naruc.org/Resolutions/Resolution%20Urging%20Congress%20to%20Improve%20Fairness%20in%20th
e%20Federal%20Communications%20Commission1.pdf (“the culture at the FCC is one of “rulemaking by ex parte
communication”).
216

40

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

agencies between getting rulemakings done quickly and efficiently and engaging the public and
considering public input to the fullest extent.218
A. Agencies Implementing Recommendation 77-3
1. Department of Justice
DOJ has a non-mandatory rule that recommends disclosure of oral and written commentperiod and post-comment-period ex parte communications. The DOJ rule, which it characterizes
as a “statement of policy,” 219 is an almost verbatim adoption of Recommendation 77-3, and DOJ
specifically noted at promulgation that it was implementing the recommendation.220 The DOJ rule
includes the language from Recommendation 77-3 advising against adoption of a general
prohibition on ex parte communications.221
The DOJ rule defines ex parte communications—in line with Recommendation 77-3
definitions222—as written communications from outside the Department “addressed to the merits
of a proposed rule”223 and oral communications as those that contain “significant information or
argument respecting the merits of a proposed rule.”224 Both types of ex parte communications are
limited to communications received after issuing an NPRM.225
The DOJ rule recommends disclosure of all written and oral ex parte communications,226
and requires that oral ex parte communications be summarized in writing.227 The DOJ rule does
not specifically identify who has the burden of disclosing ex parte communications, but seems to
indicate that agency personnel should ensure proper disclosure. The DOJ rule also does not specify
timing of disclosure other than recommending it should be “promptly,”228 which reflects the
language of Recommendation 77-3. Also reflecting Recommendation 77-3, the rule notes the
DOJ’s authority to withhold ex parte information from public disclosure under proper legal
authority.229 The DOJ rule also includes from Recommendation 77-3, although not verbatim, a
See e.g., CFBP’s policy discussed below in Part V.B.2. directing agency personnel to be receptive to ex
parte communications “consistent with the limitations on CFPB staff time.” CFBP Bulletin, infra note 269, at para.
(c).
219
28 C.F.R. § 50.17.
220
43 Fed. Reg. 43297 (September 25, 1978) (“The following statement of policy outlines the Department's
position concerning receipt of ex parte communications after notice of proposed informal rulemaking and describes
steps to be taken to insure that interested parties, the public, and the courts are not denied access to significant ex parte
communications received. This statement of policy implements recommendation No. 77-3 of the Admin. Conference
of the U.S., 42 Fed. Reg. 54, 253 (1977).”).
221
28 C.F.R. § 50.17(a).
222
Recommendation 77-3, paras. 2 – 3, 42 Fed. Reg. 54,253 (Oct. 5, 1977).
223
28 C.F.R. § 50.17(b).
224
28 C.F.R. § 50.17(c).
225
28 C.F.R. §§ 50.17(b)–(c).
226
28 C.F.R. §§ 50.17(b)–(c).
227
28 C.F.R. §§ 50.17(c).
228
28 C.F.R. §§ 50.17(b)–(c).
229
28 C.F.R. § 50.17(d) (“The Department may properly withhold from the public files information exempt
from disclosure under 5 U.S.C. 552.”).
218

41

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

notice that it may impose restrictions on ex parte communications in particular rulemaking
proceedings if “necessitated by consideration of fairness or for other reasons.”230
2. Federal Emergency Management Agency (within DHS)
FEMA has a rule that requires disclosure of oral ex parte communications received after
publication of a notice of proposed rulemaking.231 FEMA, now within DHS, issued its ex parte
communications rule in 1981 while it was a free-standing agency.232 It issued the rule in response
to comments from the Conference, which had recently issued Recommendation 77-3, requesting
that ex parte communications be covered in FEMA’s rulemaking procedure regulations.233
The FEMA rule also adopts the Recommendation 77-3 definition of an oral ex parte
communication as an oral communications from outside of the agency “of significant information
and argument respecting the merits of a proposed rule.”234 The rule recommends summarizing in
writing all such communications and disclosing them in the public docket.235 The rule does not
specify who bears the burden of disclosure, but it does require that oral ex parte communications
be summarized in writing and added to the rulemaking docket.236 Like the DOJ rule and
Recommendation 77-3, the FEMA rule also does not indicate timing of disclosure, other than by
recommending it be “promptly.”237 The FEMA rule also includes notice, borrowing the DOJ’s
language rather than Recommendation 77-3’s, that “FEMA may conclude that restriction on ex
parte communications in particular rulemaking proceedings are necessitated by consideration of
fairness or for other reasons.”238
B. Agency Policy Welcoming Ex Parte Communications
1. Federal Communication Commission
FCC has specific and detailed rules addressing both oral and written ex parte
communications in FCC proceedings, including informal rulemaking.239 FCC adopted ex parte

230

28 C.F.R. § 50.17(e).
44 C.F.R. § 1.6(a).
232
See Reorganization Plan No. 3 of 1978 (43 Fed. Reg. 41943) and Executive Order 12127 “Federal
Emergency Management Agency” establishing FEMA as a free-standing agency until it joined 22 other agencies in
becoming the Department of Homeland Security under the Homeland Security Act of 2002, Pub. L. No. 107-296
(2002).
233
46 Fed. Reg. 32584 (June 24, 1981) (“FEMA published Notice of Proposed Rulemaking for this subject
August 27, 1979 (44 Fed. Reg. 58299). Comment was received from the Administrative Conference of the U.S. who
suggested a section on ex parte communications. This was adopted as section 1.6.”).
234
44 C.F.R. § 1.6(a).
235
44 C.F.R. § 1.6(a).
236
44 C.F.R. § 1.6(a).
237
44 C.F.R. § 1.6(a).
238
44 C.F.R. § 1.6(b).
239
47 C.F.R. Part 1.
231

42

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

rules for informal rulemaking proceedings after the HBO decision vacated an FCC rulemaking.240
FCC has amended and clarified its rules several times, including in 1997241 and, most recently, in
2011.242
As described by FCC agency personnel,243 FCC views ex parte communications as part of
a continuing conversation that includes the comment period, the reply comment period, and the ex
parte communications.244 Ex parte communications “can provide the Commission and staff with
important, timely information about the complex legal, economic, and technical issues the
Commission considers.”245 Agency personnel expressed the view that ex parte communications
help focus the Commissioners’ attention on issues that remain unresolved, especially in the later
stages of the rulemaking, and help produce a focused solution. Agency personnel at all levels
engage in ex parte communications, and such communications are initiated both by public
stakeholders and agency personnel. The public stakeholders initiating ex parte communications
most often are trade associations, corporations, and public interest groups. FCC personnel initiate
ex parte communications seeking specific information or to follow-up on a submitted comment or
prior ex parte communication.
FCC’s current rules define an ex parte communication using the term “ex parte
presentation”246 as “[a] communication directed to the merits or outcome of a proceeding” that
“[i]f written, is not served on the parties to the proceedings; or [i]f oral, is made without advance
notice to the parties and without opportunity for them to be present.”247 The FCC rules define a
“party” in an informal rulemaking as “members of the general public after issuance of a notice of
proposed rulemaking” or other similar order.248 Thus, the FCC rules apply to ex parte
communications made post-NPRM. The FCC rules exclude from the definition of ex parte

240

FEDERAL COMMUNICATION COMMISSION, FCC 11-11, REPORT AND ORDER AND FURTHER NOTICE OF
PROPOSED RULEMAKING: AMENDMENT OF THE COMMISSION’S EX PARTE RULES AND OTHER PROCEDURAL RULES,
para. 15, (2011), available at http://www.fcc.gov/document/amendment-commissions-ex-parte-rules-and-otherprocedural-rules-0 [hereinafter “FCC 11-11”].The Commission’s informal rulemaking procedural rules, which
governed the rulemakings involved in HBO and ACT, do not address ex parte communications except to the extent
those rules do not permit additional comments after the close of the comment period unless specifically authorized by
the Commission. 47 C.F.R. § 1.415. A note to that rule made in 1980, after HBO and ACT, however, explains: “In
some (but not all) rulemaking proceedings, interested persons may also communicate with the Commission and its
staff on an ex parte basis, provided certain procedures are followed. See 47 C.F.R. §§ 1.420 and 1.1200 et seq.” Note
to 47 C.F.R. § 1.415(d).
241
FCC 11-11, supra note 240, at para. 16; 62 Fed. Reg. 15,856 (Apr. 3, 1997).
242
FCC 11-11 supra note 240; 76 Fed. Reg. 24,376 – 24,402 (May 2, 2011).
243
Except as otherwise noted, the information in this paragraph is from the interview with FCC personnel.
244
See also 47 C.F.R. § 1.415 (providing for a “reasonable time” for submitting comments and for replying
to original comments); NAT’L ASS’N. OF REGULATORY UTIL. COMM’RS, WHITE PAPER OF KEY FCC PROCEDURAL
REFORMS: EX PARTE COMMUNICATIONS AND THE FCC’S CONNECT AMERICA FUND PROCEEDING (2013), available at
http://www.naruc.org/Resolutions/Resolution%20Urging%20Congress%20to%20Improve%20Fairness%20in%
20the%20Federal%20Communications%20Commission1.pdf (“the culture at the FCC is one of ‘rulemaking by ex
parte communication’”).
245
FCC 11-11, supra note 240, at para. 21.
246
47 C.F.R. § 1.1202(a) (definition of “presentation”).
247
47 C.F.R. § 1.1202(b) (definition of “ex parte presentation”).
248
47 C.F.R. § 1.1202(d)(5).

43

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

communication inquiries about a rulemaking’s status and timing, and about procedural
requirements.249
The FCC rules characterize informal rulemakings as “permit-but-disclose” proceedings in
which ex parte communications are permitted, but all ex parte communications must be fully
disclosed.250 Two main changes to the FCC rules in 2011 require disclosure of all ex parte
communications (rather than just those that contained new information), and a more complete
disclosure of the substance of ex parte communications.251 Prior to these changes, ex parte
communications that presented new information or arguments not already in the rulemaking record
needed to be disclosed, but disclosure notices often contained little information about what was
actually presented or discussed.252
Currently, a copy of the written communication must be disclosed and an oral ex parte
communication must be disclosed in a memorandum that lists all persons attending or participating
and summarizes the data presented and arguments made.253 The FCC rules clarify that summaries
must substantially convey the content of the oral ex parte communication and that generally a one
or two sentence description is not sufficient.254 If the data presented and arguments in the oral ex
parte communication reflect information provided in previously submitted written comments to
the docket, the communicator may reference that information by specific citation, including page
and paragraph numbers, instead of providing a summary.255 The FCC rules also contain
procedures for excluding certain documents or information from disclosure under appropriate legal
authority.256
The burden to disclose ex parte communications is on the communicator,257 but the rules
permit agency personnel to request corrections of inaccurate or missing information in ex parte
communication summaries.258 The communicator must disclose an oral or written ex parte
communication within two business days after the communication with some exceptions. 259
Agency personnel reported that communicators promptly submit disclosure notices and requested
revisions, and that any requested revisions usually related to the completeness of information and
not its accuracy. If a communicator fails to submit a summary of an oral ex parte communication,
which happens very rarely, the agency will ensure disclosure by submitting its own summary. The

249

47 C.F.R. § 1.1202(a).
47 C.F.R. § 1.1206(a).
251
FCC 11-11, supra note 240, at para. 18.
252
Id.; GOV’T ACCOUNTABILITY OFFICE, FCC MANAGEMENT: IMPROVEMENTS NEEDED IN COMMUNICATION,
DECISION-MAKING PROCESSES, AND WORKFORCE PLANNING 31 (GAO-10-79) (DECEMBER 2009) (“stakeholders
expressed concerns about the submission of vague ex parte summaries under the current process [before the 2011
changes]. For example, an ex parte summary may simply state that an outside party met with FCC officials to share
its thoughts on a proceeding”).
253
47 C.F.R. §§ 1.1206(b)(1)–(2).
254
Id.
255
Id.
256
47 C.F.R. § 1.1206(b)(2)(ii).
257
47 C.F.R. §§ 1.1206(b)(1)–(2).
258
47 C.F.R. § 1.1206(b)(2)(vi).
259
47 C.F.R. §§ 1.1206(b)(2)(iii)–(v).
250

44

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

FCC rules contain a sanction provision for violation of any of the rules, which in the context of
informal rulemaking would include the failure to disclose an ex parte communication.260
FCC only restricts ex parte communications during its “Sunshine period,”261 which usually
encompasses the week before an FCC meeting. This is considered a period of repose for the
Commissioners to reflect on the issues. Although the rules prohibit ex parte communications
during the Sunshine period,262 the prohibition during that period is discretionary and can be
waived.263 For example, the Commission waived the first several days of the Sunshine period for
the FCC meeting set for October 28, 2013.264 According to agency personnel, this was done to
make up for the limited access public stakeholders had to Commissioners during the October 2013
government shutdown.
The FCC rules address some digital technology issues regarding ex parte communications.
The FCC rules include a default requirement for filing ex parte disclosures electronically265 and
for dealing with metadata in electronic disclosures.266 In the 2011 revisions to its rules, FCC
specifically considered how “new media,” which it described as blogs, Facebook, MySpace,
IdeaScale, Flickr, Twitter, RSS, and YouTube, should be treated under its ex parte rules.267 FCC
ultimately decided not to address new media in its ex parte rules, but said that it would “continue
to associate new media contacts in the records of specific proceedings, on the terms announced for
those particular proceedings.”268
2. Consumer Financial Protection Board
CFPB has a written policy—set forth in CFPB Bulletin 11-3—requiring disclosure of oral
and written ex parte communications that is very similar to the FCC rules.269 CFPB aims “to
provide for open development of rules and to encourage full public participation in rulemaking
actions.” To further this goal, the CFPB Bulletin encourages agency personnel to engage with
public stakeholders, reaching out to the public when factual information is needed to resolve
260

47 C.F.R. § 1.1216.
See 47 C.F.R. § 1.1203 (defining the Sunshine period as beginning on the day after the release of notice
required under the Government in the Sunshine Act that a matter has been placed on the Commission agenda until the
Commission releases text of a decision or order in the matter or issues a notice that is has deleted the matter from the
agenda or has sent it back to staff for further consideration).
262
47 C.F.R. § 1.1203(a).
263
Id.
264
Public Notice of a Commission Meeting Agenda, Federal Communications Commission, FCC to Hold
Open Commission Meeting Monday, October 28, 2013, October 17, 2013, available at
http://www.fcc.gov/document/fcc-hold-open-commission-meeting-monday-october-28-2013 (“The Commission is
waiving the sunshine period prohibition contained in Section 1.1203 of the Commission’s rules, 47 C.F.R. § 1.1203,
until 12 noon on Thursday, October 24, 2013.”).
265
47 C.F.R. § 1.1206(b)(2)(i).
266
47 C.F.R. § 1.1206(b)(2)(ii).
267
FCC 11-11, supra note 240, at paras. 73-75.
268
Id. at para. 75.
269
CFPB Bulletin 11-3 “Policy on Ex Parte Presentations in Rulemaking Proceedings” (August 16, 2011),
available
at
http://www.consumerfinance.gov/wpcontent/uploads/2011/08/Bulletin_20110819_ExPartePresentationsRulemakingProceedings.pdf (“CFPB Bulletin”).
261

45

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

questions of substance and being receptive to communications from the public to the extent agency
personnel has time.270
As described by CFPB personnel,271 as a general matter, CFPB wants to hear from
consumers and listens to all who communicate with it. The public stakeholders who usually
request meetings are companies, trade associations, and consumer groups, and they will meet with
different levels of agency personnel, from the rulemaking team to the Director or Associate
Director for Rulemaking. CFPB may also receive ex parte communications from individuals,
mostly in short, focused emails, in response to a conference or other agency outreach effort. CFPB
personnel may also initiate ex parte communications seeking specific information.
The CFPB Bulletin refers to ex parte communications as “ex parte presentations” which it
defines as “any written or oral communication by a person outside CFPB that imparts information
or argument directed to the merits or outcome of a rulemaking proceeding.”272 The CFPB Bulletin
specifically excludes from this definition status inquiries and questions about procedural
requirements.273
The CFPB Bulletin requires disclosure of ex parte communications from the date of
publication of the NRPM or interim rule until final disposition of the rulemaking.274 Thus,
disclosure requirements do not apply to pre-NPRM communications. The disclosure requirements
are intended “to promote fairness and reasoned decisionmaking.” The CFPB Bulletin notes that
written comments submitted to the rulemaking docket during the public comment are the primary
means of communicating with an agency and ex parte communications should only supplement—
and not serve as a substitute for—written comments.275
In the case of a written ex parte communication, the CFPB Bulletin requires disclosure of
a copy of the communication.276 In the case of an oral ex parte communication, the communicator
must submit a written summary of the communication that lists all persons attending or
participating in the meeting, the date of the meeting, and a summary of data presented and
arguments made during the presentation.277 If the data presented and arguments made reflect
information provided in previously submitted written comments, the communicator may reference
that information by specific citation, including page and paragraph numbers instead of by
providing a summary.278 The CFPB Bulletin also contains procedures for excluding certain
documents or information from disclosure.279

270

Id. at para. (c).
The information in this paragraph is from the interview with CFPB personnel.
272
CFPB Bulletin, supra note 269, at para. (b)(1)(A).
273
Id. at para. (b)(1)(B).
274
Id. at para. (d).
275
Id. at para. (c).
276
Id. at para. (d)(2).
277
Id. at para. (d)(1).
278
Id.
279
Id. at para. (d)(3)(iii), (3)(2).
271

46

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

The burden of disclosure is on the communicator who must submit the disclosure to the
rulemaking docket within three business days after the ex parte communication.280 CFPB
personnel may request correction of any inaccurate or missing information provided in the
disclosure of an oral ex parte communication,281 or provide their own written summary in lieu of
requiring the communicator to submit a summary.282 The CFPB Bulletin contains a provision
subjecting persons who violate the Bulletin’s requirements to “sanctions as may be appropriate.”283
According to CFPB personnel, there is no formal cut-off point for ex parte communications
in its rulemakings, but as a practical matter agency personnel will stop accepting meetings at some
point to provide an opportunity for staff to complete work on the next stage of the rulemaking.
This concern for staff time is reflected in the CFPB Bulletin in its encouragement to agency
personnel to be receptive to ex parte communications “consistent with limitations on staff time.”284
The CFPB Bulletin addresses other issues regarding ex parte communication disclosures,
including a default requirement for electronic disclosure using www.regulations.gov.285 CFPB
also reserves discretion to modify its ex parte policy in a particular rulemaking where “the public
interest so requires.”286
3. Environmental Protection Agency
EPA has written policy that requires disclosure of oral and written ex parte
communications.287 The written policy originated in the form of a memorandum from the EPA
Administrators in 1983, and is commonly referred to as the “Fishbowl Memo” because then-EPA
Administrator William Ruckelshaus promised that, under his leadership, the agency would operate
“in a fishbowl.”288 The current Fishbowl Memo was issued in 2009 and reaffirms EPA’s
commitment to “transparency and openness in conducting EPA operations.”289 It states a general
commitment to the “fullest possible public participating in decisionmaking,” urging EPA
personnel to “remain open and accessible to those representing all points of views” and “take
affirmative steps to solicit views of those who will be affected by these decisions.”290
According to EPA personnel,291 many meetings between agency personnel and public
stakeholders occur throughout the lifecycle of a rulemaking and even before a rulemaking
280

Id. at para. (d).
Id.
282
Id. at para. (d)(3)(iv).
283
Id. at para. (g).
284
Id. at para. (c).
285
Id. at para. (d)(3)(ii)–(iii).
286
Id. at para. (f).
287
Memorandum from Lisa P. Jackson, Administrator, Environmental Protection Agency, “Transparency in
EPA’s Operations” (April 23, 2009), available at http://www.eenews.net/features/documents/2009/04/24/
document_gw_01.pdf (“EPA Fishbowl Memo”).
288
Id.
289
Id.
290
Id.
291
The information in this paragraph is from interviews with EPA personnel.
281

47

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

officially begins. Ex parte meetings that occur after the close of the comment period provide staff
a chance to ask public stakeholders questions or to provide specific information in the rulemaking
docket. Most ex parte meeting requests come from businesses, environmental groups, and states.
Most meetings requests are to meet with the Assistant Administrator for the subject matter area of
the rulemaking at issue. During those meetings, EPA does not provide any nonpublic information,
but will respond to status inquiries. EPA personnel do not usually initiate ex parte contacts, but
they may participate in meetings initiated by stakeholders to hear the range of perspectives.
The EPA Fishbowl Memo does not define or use the term “ex parte communication,” but
states:
Robust dialogue with the public enhances the quality of our decisions. EPA offices
conducing rulemaking are therefore encouraged to reach out as broadly as possible
for the views of interested parties. However, while EPA may and often should meet
with groups and individuals, we should attempt, to the maximum extent practicable,
to provide all interested persons with equal access to the EPA.292
The EPA Fishbowl Memo requires disclosure of the substance of all written comments and
of written and oral communications that have influenced EPA’s decisions, and also requires
disclosure that contacts with the EPA Administrator and other senior agency officials have
occurred. The EPA Fishbowl Memo requires agency personnel to ensure that all written comments
regarding a proposed rule from public stakeholders are included in the rulemaking docket. 293 It
also requires “timely notice, as far as practicable, of information or views that have influenced
EPA’s decisions,”294 such as information and views contained in an ex parte communication.
Thus, EPA personnel must add to the rulemaking docket any ex parte communication, including
a written summary of such an oral communication that “contains significant new factual
information.”295 If the rulemaking schedule allows, according to EPA personnel, the agency may
provide specific public notice of new information from an ex parte communication in a notice of
availability published in the Federal Register. The EPA Fishbowl Memo also states the
Administrator’s policy of making a copy of her working calendar publically available “[t]o keep
the public fully informed of my contacts with interested persons” and directs other senior EPA
officials to do the same.296 This action provides disclosure of the fact of any ex parte contacts with
EPA senior leadership, but not their substance or whether they involve a rulemaking.
The EPA Fishbowl Memo places the burden of disclosure on EPA personnel, but does not
provide a timeframe for the required disclosure.297 It instead directs questions on how to handle
comments and other communications regarding a rulemaking to the appropriate personnel within
the Office of the General Counsel.298
292

EPA Fishbowl Memo, supra note 287.
Id.
294
Id.
295
Id.
296
Id.
297
Id. (“[e]ach EPA employee should ensure that all written comments . . . are entered into the rulemaking
docket. . . . EPA employees must summarize in writing and place in the rulemaking docket any oral communication”).
298
Id.
293

48

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

The EPA Fishbowl Memo does address some issues of digital technology in agency
personnel and public stakeholder interactions. It recognizes the various forms public participation
in rulemaking make take, including Internet-based dialogues, and encourages staff to be “creative
and innovative in the tools we use to engage the public in our decisionmaking.299
4. Consumer Product Safety Commission
CPSC has broad rules addressing oral ex parte communications.300 CPSC adopted these
rules in 1973, stating that, in the interest of public participation, “whenever practicable, the
Commission will give all interested parties the opportunity to be heard and otherwise
participate.”301
The CPSC rules define an “agency meeting” as “[a]ny face-to-face encounter, other than a
Commission meeting subject to the Government in the Sunshine Act, 5 U.S.C. 552b, and part
1013, in which one or more employees, including the Commissioners, discusses with an outside
party any subject relating to the Agency or any subject under its jurisdiction.”302 The CPSC rules
also cover oral communications that occur via telephone, although such a communication is not
considered an agency meeting under the rules.303
The CPSC rules have specific requirements for “meetings involving matters of substantial
interest held or attended by its personnel.”304 “Substantial interest matter” includes open
rulemakings.305 Status inquiries about a rulemaking and discussions about general interpretations
of existing rules and regulations, however, do not constitute substantial interest matters.306
Interesting, the CPSC rules require advance notice of agency meetings involving a
substantial interest matter,307 which puts the contact outside the definition of “ex parte
communication” as used in this report.308 The CPSC rules also require that such public meetings

299

Id.
16 C.F.R. Part 1012 – Meetings Policy – Meetings Between Agency Personnel and Outside Parties.
301
38 Fed. Reg. 27214 (Oct. 1, 1973).
302
16 C.F.R. § 1012.2(b).
303
16 C.F.R. § 1012.2(b) (“The term Agency meeting does not include telephone conversations, but see §
1012.8 which related to telephone conversations.”).
304
16 C.F.R. § 1012.1(a).
305
Section 1012.2(d) defines “substantial interest matter” as “any matter, other than that of a trivial nature,
that pertains in whole or in part to any issue that is likely to be the subject of a regulatory or policy decision by the
Commission. Pending matters, i.e., matters before the Agency in which the Agency is legally obligated to make a
decision, automatically constitute substantial interest matters. Examples of pending matters are: . . . matters published
for public comments; petitions under consideration; and mandatory standard development activities.”
306
16 C.F.R. § 1012.2(c) (“The following are some examples of matters that do not constitute substantial
interest matters: Inquiries concerning the statues of a pending matter; discussions relative to general interpretations
of existing laws, rules, and regulations. . . .”).
307
Id.
308
This report defines “ex parte communication” to mean interactions, oral or in writing, between a public
stakeholder and agency personnel regarding a rulemaking outside of written comments submitted to the public docket
300

49

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

be open for public attendance,309 with the contents of the meetings disclosed.310 The CPSC rules
require meeting summaries “setting forth the issues discussed at all Agency meetings with outside
parties involving substantial interest matters” and puts the burden of preparing the meeting
summary on the agency personnel who held or attended the meeting, though only one such
summary need be prepared for each meeting.311 The meeting summary “should state the essence
of all substantive matters relevant to the Agency, especially any matter discussed which was not
listed in the Public Calendar, and should describe any decisions made or conclusions reached
regarding substantial interest matters.”312 Meeting summaries must be provided to the Office of
the Secretary for public disclosure within 20 calendar days after the meeting.313
The CPSC rules recognize that telephone conversations “present special problems,”314
which includes the lack of opportunity for advance notice and public attendance. Thus, these oral
communications fall within this report’s definition of ex parte communication.315 The rules
recognize that telephone conversations may be the only means through which public stakeholders
can communicate orally with agency personnel because “such persons may not have the financial
means to travel to a meeting with Agency employees.” Yet at the same time, “telephone
conversations, by their very nature, are not susceptible to public attendance, or participation.”316
The CSPC rules require meeting summaries for all telephone conversations discussing substantial
interest matters,317 and further direct agency personnel to “exercise sound judgment” and to “not
hesitate to terminate a telephone conversation and insist that the matters being discussed be
postponed until an Agency meeting with appropriate advance public notice may be scheduled, or,
if the outside party is financially or otherwise unable to meet with the Agency employee, until the
matter is presented to the Agency in writing.”318
The CPSC rules put the burden of providing advance notice of oral ex parte
communications on agency personnel. Specifically, the rules require that “Commissioners and
Agency personnel . . . report[] meeting agreements for Agency meetings to the Office of the
Secretary so that they may be published in the Public Calendar or entered on the Master Calendar
at least seven days before a meeting . . . .” with some exceptions.319 The notice report must identify
the probable participants and their affiliations; date, time, and place of the meeting; the subject of
the meeting “as fully and precisely described as possible”; who requested the meeting; whether
during the comment period. This definition does not, however, include such interactions for which there is advance
public notice.
309
16 C.F.R. § 1012.4(a).
310
16 C.F.R. § 1012.5.
311
16 C.F.R. § 1012.5(b).
312
16 C.F.R. § 1012.5(b)(1).
313
16 C.F.R. § 1012.5(b)(2).
314
16 C.F.R. § 1012.7(a).
315
The term “ex parte communications” as used in this report excludes interactions between a public
stakeholder and agency personnel for which there is advance public notice. See the full definition in supra note 308.
316
16 C.F.R. § 1012.7(a).
317
16 C.F.R. § 1012.7(b)(1).
318
16 C.F.R. § 1012.7(b)(2).
319
16 C.F.R. § 1012.3(a). The rules do not require advance notice of meetings with “state, local, or foreign
governments concerning intergovernmental cooperative efforts and not the advocacy of a particular course of action
on behalf of a constituency of the governmental entity.” Id.

50

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

the meeting involves a matter of substantial interest; notice that the meeting is open or the reason
why it or any portion of it is closed; and a CPSC point of contact.320 The CPSC rules also require
agency personnel, other than Commissioners and their staff, to obtain General Counsel permission
to attend any agency meeting where there has been no opportunity to provide seven-days advance
notice of the meeting, and if the meeting is approved, they must ensure it is included in the agency’s
calendars.321
C. Agencies with Neutral Postures
1. Federal Election Commission
FEC has rules that require disclosure of oral and written ex parte contacts in different types
of FEC proceedings, including informal rulemaking.322 FEC issued its ex parte rules in 1993,
noting “[t]he Commission believes that these rules are necessary to avoid the possibility of
prejudice, real and apparent, to the public interest.”323
As described by agency personnel,324 ex parte contacts between public stakeholders and
FEC officials happen very infrequently. Ex parte contacts with FEC staff occur, if at all, during
impromptu, brief meetings between public stakeholders and FEC staff during breaks during
Commission meetings or chance encounters in hallways. Public stakeholders who may engage in
ex parte contacts will likely be most interested in communicating with the Commissioners and
their staff, which is also to whom the FEC rules apply.
The FEC rules define an ex parte communication as “any written or oral communication
by any person outside the agency to any Commissioner or any member of a Commissioner’s staff
which imparts information or argument regarding prospective Commission action or potential
action concerning” several types of Commission proceedings, including any pending
rulemaking.325 The FEC rules, therefore, apply to Commissioners and their staff only.326
The FEC rules require disclosure of all ex parte contacts and place the burden of disclosure
on agency personnel. The FEC rules require disclosure of all ex parte contacts that occur from the
time a petition for rulemaking or NPRM is circulated to the Commission until final Commission
action on the issue.327 A Commissioner or a member of the Commissioner’s staff who receives
any ex parte communication about a pending rulemaking must disclose the substance of the
communication no later than three business days after the communication, absent special
320

16 C.F.R. § 1012.3(a).
16 C.F.R. § 1012.3(c).
322
11 C.F.R. part 201, § 201.4.
323
58 Fed. Reg. 59,642 (Nov. 10, 1993).
324
The information in this paragraph is from the interview with FEC personnel.
325
11 C.F.R. § 201.2(a)(4).
326
Id. (“A Commissioner or member of a Commissioner’s staff who receives an ex parte communication
concerning a rulemaking . . . shall . . . provide a copy of the written communications or a written summary of an oral
communication . . . for placement in the public file of the rulemaking . . . .”).
327
11 C.F.R. § 201.4.
321

51

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

circumstances.328 The disclosure consists of a copy of any written communication or a written
summary of an oral communication to the Commission Secretary for inclusion in the rulemaking
docket.329
2. Nuclear Regulatory Commission
Since the 1980s, NRC has had an informal (unwritten) policy on ex parte contacts in
rulemaking that generally requires disclosure of any new information received ex parte.330 NRC
has a rule prohibiting ex parte contacts in NRC adjudications that make the Commission sensitive
to ex parte communications in other contexts, including informal rulemaking.331 Ex parte contacts,
however, can be highly valuable for NRC in its rulemakings because of its need for technical
expertise outside of the agency.
Ex parte contacts at NRC occur during courtesy visits with Commissioners, during which
the public stakeholders reiterate and emphasize the written comments that have been or will be
submitted to the docket. Rarely does new information arise during such meetings. The public
stakeholders attending these meetings are usually representatives from utilities, hospitals, and
foreign governments. Most stakeholders seek meetings with Commissioners, and as early in the
rulemaking process as possible. If stakeholders request meetings with Commission staff, NRC
requires issuance of a notice of meeting with technical staff.332 NRC also has a policy that allows
the creation of an internal, rulemaking working group that may include a representative of a state.
That representative’s input is considered part of NRC’s internal, deliberative process and thus
outside the scope of ex parte communication rules.333
NRC’s general, unwritten policy permits agency staff to listen to public stakeholders in ex
parte communications, and any new information presented in ex parte communications on which
NRC plans to base its decision must be added to the rulemaking record. If an ex parte meeting
does not present new information, there may be no record of the meeting. Some Commissioners,
however, make their calendars publicly available, which would disclose the fact, but not the
substance, of an ex parte meeting.

328

11 C.F.R. § 201.4(a)
Id.
330
Unless otherwise noted, the information in this paragraph and the following 2 paragraphs is from the
interview with NRC personnel.
331
10 C.F.R. § 2.347 (prohibiting ex parte communications in NRC adjudications and requiring disclosure
of any that occur).
332
See 65 Fed. Reg. 56964 (Sept. 20, 2000) (presenting NRC policy regarding meetings between NRC staff
and outside persons to discuss substantive issues directly associated with the NRC’s regulatory and safety
responsibilities).
333
DIRECTIVE 5.3 “AGREEMENT STATE PARTICIPATION IN WORKING GROUPS” (August 22,
2007), available at http://nrc-stp.ornl.gov/procedures/md0503.pdf (describing NRC policy for internal NRC working
groups, which include rulemaking working groups, and that “are established by an NRC office to address a particular
technical, policy, or procedural matter (such as development or modification of a rule, policy, or guidance document)
or to perform a special study.”)
329

52

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

D. Agencies with Policies Restricting Ex Parte Communications
1. Department of Labor
DOL has written policy that advises limiting ex parte contacts and requires disclosure of
oral ex parte contacts.334 DOL’s long-standing policy on ex parte communications, which agency
personnel recalled being issued initially in 1984, exists in current form in a 2003 memorandum.
The DOL Memorandum contains procedures for handling ex parte communications with the aim
of “avoid[ing] the appearance of unfairness and reduc[ing] judicial concerns over the nature of the
notice and comment process.”335
The DOL Memorandum defines ex parte communications as “[m]eetings or discussions
with one or more parties [in an informal rulemaking] to the exclusion of other interested parties.”336
Communications concerning the status of a rulemaking or requesting “further information or
clarification,” however, are not considered ex parte communications under the DOL
Memorandum.337
DOL’s longstanding policy is to “minimize ex parte contacts once a proposed rule is
published”338 and to summarize any ex parte contacts and disclose them in the public docket.339
The DOL Memorandum requires disclosing all oral ex parte communications that “express an
opinion about the rule or otherwise go to its substance.”340 The disclosure should identify: the
rulemaking, the stage of rulemaking, the parties present or represented, the date of the discussion,
whether the discussion was via telephone or in-person meeting, a description of the factual
materials or information presented, and the identity of the agency personnel participating.341 If it
is unclear whether a communication meets the definition, agency personnel should “err on the side
of over-inclusiveness.”342 The burden for disclosing oral ex parte communications falls on agency
personnel,343 but DOL does not specify a timeframe for disclosing the communication.
Although the DOL Memorandum defines, and mainly addresses, ex parte communications
as oral ex parte communications, it does seem to account for post-comment period written
comments in setting policy for handling “submissions made after the close of the official comment
period.” DOL agencies have discretion to accept or reject such submissions, but if accepted, they
must be treated as late comments and placed in the public record.344 If the agency decides to rely
334
Memorandum for the Executive Staff from Howard M. Redzely, Acting Solicitor of Labor, “Procedures
for Handling Ex Parte Communications in Informal Rulemaking” (Jan. 2, 2003) (on file with the author) (“DOL
Memorandum”).
335
Id. at 2.
336
Id. at 1.
337
Id. at 1-2.
338
Id. at 1.
339
Id.
340
Id.
341
Id. at 1-2, and “Record of Contact with Outside Party to discuss issues related to Informal Rulemaking.”
342
Id. at 2.
343
Id. at 2 (“After the meeting, the agency should create a brief written summary . . . .”).
344
Id.

53

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

on information provided in a late comment, the agency may have to reopen the record to provide
an opportunity for public comment on that information.345
The DOL policy acknowledges that it sets “only general guidelines, and different agencies
have different rulemaking authority that may affect the adoption of particular procedures.”346
Within DOL, implementation of the policy differs. For example, within the Wage and Hour
Division, the close of the comment period is the end of public comments, and although late
comments are accepted, they are not necessarily considered. There is a file for late oral or written
comments that is kept separate from the official record for the rulemaking. Another division, the
Planned Benefits Security Division, however, allows and considers late comments, and permits ex
parte meetings post-comment period. Both divisions will re-open the comment period if there is
new information.
Most public stakeholders initiating ex parte communications are interested in speaking
face-to-face with DOL personnel at the policy and leadership level, as well as with the rulemaking
staff.347 The DOL Secretary, however, rarely participates in ex parte meetings. The public
stakeholders most likely requesting an ex parte meeting with DOL are trade associations and labor
unions or other similar entities well-versed in federal rulemaking procedures and practice. DOL
is in listening-mode during these ex parte meetings, and if agency officials engage in a dialogue,
it is usually only by noting content of written comments and listening to the ex parte
communicator’s response to the information and arguments in those comments. DOL may initiate
ex parte communication for a specific purpose, but usually only during the comment period, while
the rulemaking docket is still open. DOL attempts to engage with stakeholders as much as possible
before publication of an NPRM. DOL’s public stakeholder outreach includes public hearings,
online announcements, frequently-asked-questions, and implementation meetings.
2. Department of Transportation
DOT has longstanding written policy—embodied in DOT Order 2100.2— discouraging ex
parte communications after publication of an NPRM and requiring disclosure of all ex parte
communications.348 The purpose of the DOT Order, which was issued in 1970, is “[t]o assure
adequate public participation.”349 Disclosure is required on the theory that “communications that
could influence a decisionmaker must be reflected in the rulemaking record so that (1) it can be as
complete as possible to permit full judicial review; and (2) all members of the public have an equal
access to information available to the decisionmaker and, therefore, an equal opportunity to present
their views in the proceedings.”350

345

Id.
Id. at 2.
347
The information in this paragraph is from the interview with DOL personnel.
348
Department of Transportation, Order 2100.2 “Policies for Public Contacts in Rule Making” (Oct. 5, 1970)
available at http://www.reg-group.com/library/DOT2100-2.PDF (“DOT Order”).
349
Id.
350
Id. at “Summary of Procedures to Deal with Ex Parte Contacts In Connection with Rulemaking.”
346

54

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

Although the DOT Order encourages ex parte contacts that “will be helpful in the
resolution of questions of substance and justification”351 and directs agency personnel to “be
receptive to proper contacts from those affected by or interested in the proposed action,”352 it does
not define “proper contacts” and seems to indicate that pre-NPRM contacts are the only proper
ones. The DOT Order directs that ex parte contacts “should be held to a minimum once the closing
date for comment on a particular rulemaking has passed.”353 The DOT Order also directs that all
such “contacts [while the docket is open], and especially post-closing contacts, should be
discouraged.”354 The DOT Order explains that post-comment period contacts, even if disclosed,
“tend to be hidden since many persons feel that they have no need to check further the public
docket after the closing date for comments.” DOT personnel, and the FAA rules discussed below,
confirm that, in practice, ex parte contacts after publication of an NPRM are all but forbidden.
The DOT Order requires disclosure of the substance of all ex parte contacts involving
agency personnel involved in developing or influencing a rulemaking and public stakeholders that
provide information or views bearing on the substance of the rulemaking.355 In practice, as
recounted by agency personnel, any ex parte contact involving an open rulemaking will be
disclosed. The burden of disclosure falls on agency personnel. Under the DOT Order, disclosure
should include a list of participants, a summary of the discussion, and a statement of any
commitments made by agency personnel.356
The DOT Order establishes disclosure procedures for ex parte contacts depending on when
during a rulemaking they occur, but does not distinguish between oral and written contacts.357 PreNPRM ex parte contacts should be discussed in the NPRM, but may also be included as a
memorandum in the rulemaking docket.358 Comment-period ex parte contacts and post-comment
period ex parte contacts should be disclosed in the docket,359 and post-comment period contacts
that are “significant” may require reopening of the docket for reply public comment. 360 For postcomment period contacts, the DOT Order also encourages advance public notice of, and an
invitation to interested parties to participate in, such contacts.361
Ex parte contacts with DOT personnel occur more frequently at the operating
administrations within DOT (e.g., FAA, NHTSA), which is where the majority of DOT
rulemaking occurs, than within the Office of the Secretary.362 If a public stakeholder requests an
ex parte meeting with the Office of the Secretary, DOT will most likely permit the meeting, but
will disclose the contact in the rulemaking docket in a written summary regardless of when the
351

Id. at para. 2.
Id. at para. 2.a.
353
Id. at para. 2.c.
354
Id. at “Summary of Procedures to Deal with Ex Parte Contacts In Connection with Rulemaking.”
355
Id. at para. 3.a.
356
Id. at para. 4.
357
Id. at para. 3.b. and “Summary of Procedures to Deal with Ex Parte Contacts In Connection with
Rulemaking.”
358
Id.
359
Id.
360
Id. at “Summary of Procedures to Deal with Ex Parte Contacts In Connection with Rulemaking.”
361
Id. at para. 2.c.
362
The information in this paragraph and the following paragraph is from interviews with DOT personnel.
352

55

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

contact occurs in the rulemaking’s lifecycle. In an ex parte meeting with the Secretary or
representatives of the Office of the Secretary, the public stakeholder will usually summarize
written comments already submitted to the docket but does not usually discuss the substantive or
technical details of the rule. Representatives from the Office of the Secretary will usually be in
listening mode only. Ex parte meetings are most often requested by larger industry groups,
lobbying groups, and trade associations. DOT rarely receives a request for an ex parte meeting
from individuals, but does receive some ex parte meetings requests from public interest groups
and states.
The DOT Order applies throughout the Department, including at the operating
administrations. At the operating administrations, public stakeholders will be more likely to get
into the substantive issues of the rulemaking with the technical experts and other personnel
involved in drafting the rule. Additionally, personnel at the operating modes that are involved in
developing rules have ongoing relationships with public stakeholders through general outreach
activities.
3. National Highway and Transportation Safety Administration (within DOT)
As one of DOT’s operating administrations, NHTSA follows the DOT Order.363 NHTSA’s
practice under the DOT Order permits ex parte contacts during the comment period and postcomment period depending on the identity of requestor, and so long as the requestor only seeks to
highlight aspects of written comments already submitted to the rulemaking docket. Generally, the
reputation of the requestor is a key factor in permitting an ex parte meeting. The meeting,
regardless of whether it contains new information or not, is disclosed in the docket.
Requests for ex parte meetings with NHTSA personnel come most frequently from
industry, and some requests come from public interest groups, such as groups focused on safety
issues, fuel economy, and environmental issues. Public interest groups usually want to talk to
NHTSA pre-NPRM, and often present themselves to the agency as a broad coalition of groups
with common interests to remind the agency what they stand for and their positions on important
issues. Public stakeholders targeted different NHTSA personnel for ex parte meetings depending
on the rulemaking and the issues the public stakeholder wishes to discuss. Most often, the request
is directed to the Senior Associate Administrator for Vehicle Safety. Meetings may also be
requested with, or may include, the Administrator or Associate Administrator of NHTSA, Chief
Counsel, Associate Administrator for Rulemaking, or rulemaking staff.
4. Federal Aviation Administration (within DOT)
FAA, which is another operating administration within DOT, has rules governing ex parte
communications that essentially codify the DOT Order.364 FAA rules appear in an Appendix to

363
364

The information in this paragraph and the following paragraph is from interviews with DOT personnel.
14 C.F.R. Appendix 1–part 11.

56

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

its general rulemaking procedures. FAA issued its Appendix in 2000 to align its rules with the
DOT Order, removing an older rule addressing ex parte communications.365
The FAA Appendix explains that an ex parte contact is any communication between FAA
and someone outside of government regarding a specific rulemaking before FAA publishes a final
rule or withdraws the proposed rule, except written comments submitted to the docket.366 The
FAA Appendix notes a danger of ex parte contacts as “giv[ing] an unfair advantage to one party,
or appear[ing] to do so.”367 Because “[e]ven the appearance of impropriety can affect public
confidence in the [rulemaking] process,” the DOT Order sets careful guidelines for the kind of
contacts permitted and proper disclosure procedures.368
The FAA Appendix requires disclosure of ex parte contacts per the DOT Order depending
on the timing of the contact, but distinguishes between written and oral contacts. It permits oral
and written pre-NPRM contacts necessary to obtain technical and economic information and states
that FAA will note such contacts in the preamble to the NPRM or similar rulemaking document.369
FAA interprets the DOT Order as prohibiting written ex parte contacts during the comment
period.370 It holds that if oral ex parte contacts occur during the comment period, agency personnel
should tell the communicator “that the proper avenue of communication during the comment
period is a written communication to the docket.”371 If an ex parte contact during the comment
period nonetheless occurs, the FAA Appendix requires agency personnel to place a summary of
the contact along with any materials provided as part of the contact in the docket and encourages
the communicator to file written comments to the docket.372
The FAA Appendix notes that DOT “strongly discourages” post-comment period ex parte
contacts and characterizes such contacts as “improper, since other interested persons w[ill] not
have an opportunity to respond.”373 FAA, however, permits all written post-comment period ex
parte communications, but cautions they will only be considered if time permits, and may prompt
reopening of the comment period.374 If an oral post-comment ex parte contact does occur, it will
be summarized for the docket,375 and FAA may consider reopening the comment period after
considering whether the contact will give the communicator an “unfair advantage.”376 FAA
interprets the DOT Order as requiring reopening the comment period if the substance of a proposed
rule changes significantly as a result of a post-comment period ex parte contact.377

365

65 Fed. Reg. 50863 (August 21, 2000).
14 C.F.R. Appendix 1–part 11 para. 1,2.
367
Id. at para. 1.
368
Id.
369
Id. at para. 4.
370
Id. at para. 5 (“5. Does DOT policy permit ex parte contacts during the comment period? No, during the
comment period, the public docket is available for written comment from any member of the public.”).
371
Id. at para. 7.
372
Id. at para. 8.
373
Id. at para. 9.
374
Id. at para. 12.
375
Id. at para. 9.
376
Id. at para. 11.
377
Id.
366

57

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

The FAA Appendix places the burden of disclosure on agency personnel, but does not
specify a timeframe for disclosure. Generally, however, FAA personnel are discouraged from
engaging in post-NPRM ex parte dialogue to prevent purposeful or inadvertent statements that
inaccurately characterize the agency’s proposed rule or make or suggest any commitments
regarding the future course of the proceeding.378
FAA staff is also discouraged from engaging in post-NPRM ex parte contacts because of
the possibility of delaying the rulemaking schedule or overburdening the staff. An ex parte contact
could extend the rulemaking’s schedule if it presents information for which FAA would have to
re-open the comment period, even if the information is not particularly relevant to FAA’s decisions
in the rulemakings. Some FAA rulemakings, such as their chart updates and air space actions, are
under strict deadlines and cannot be delayed. Other rulemakings implicate sensitive safety issues
and require quick agency action. In addition, ex parte communications impose burdens on agency
personnel, who must take the time necessary to participate in the communication and disclose it.
FAA, however, does not get many requests for ex parte meetings for specific rulemakings.
FAA does meeting with public stakeholders for a variety of reasons, but rarely to discuss a
rulemaking. If an open rulemaking becomes a topic of conversation in such a meeting, that
discussion will be disclosed if it impacts rulemaking decisions. Additionally, FAA frequently
engages in public outreach early in a rulemaking process. For example, in airspace related
rulemakings, FAA will host ad hoc committee meetings and face-to-face meetings with public
stakeholders in the early stages of proposal development, and then address all issues raised during
these meetings in the NPRM. FAA has also frequently hosted public meetings for rulemakings,
during which public stakeholders had an opportunity to make oral presentations to FAA.
FAA may initiate an ex parte contact if it needs further information about a comment in
the docket or other information such as economic data, and will disclose this information in the
docket.379 If FAA initiates any ex parte contact, it will be disclosed in the rulemaking docket as
well as the preamble to the next rulemaking document. FAA rulemakings, however, require exact
and precise presentation of equipment and technology performance issues that are unlikely to
change during the course of the rulemaking.
5. U.S. Coast Guard (within DHS)
USCG has a Commandant Instruction Manual entitled “Preparation of Regulations”
(“USCG Manual”) that “severely restricts ex parte communications” both oral and written.380 The
purpose of the USCG Manual is to address concerns that rulemakings suspected of being
influenced by ex parte communications may be challenged in court and invalidated, and concerns

378
The information in this sentence and in the following three paragraphs, unless otherwise noted, are from
interviews with DOT personnel.
379
14 C.F.R. Appendix 1–part 11 para. 9.
380
COMMANDANT INSTRUCTION M16703.1 “PREPARATION OF REGULATIONS” (October 29,
2009) at 6-4-6-5, available at http://www.uscg.mil/directives/cim/16000-16999/CIM_16703_1.pdf (“USCG
Manual”).

58

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

“about the appearance of impropriety that such communications can generate.”381 The USCG
Manual reflects that USCG was formerly an agency within DOT covered by the DOT Order, and
that USCG retained its policies created under DOT when it became part of DHS.382
The USCG Manual uses the APA definition of ex parte communications383 and sets out
procedures for handling such communications based on when they occur in the rulemaking
process. Specifically, the USCG Manual addresses communications with public stakeholders
about “a possible rulemaking” but requires such pre-NPRM ex parte communications to be
described in the NPRM preamble and possibly also disclosed via a memorandum or other summary
filed in the rulemaking docket, once it is opened.384
Under the USCG Manual, post-comment period ex parte communications “are a particular
concern, and could require reopening the comment period.”385 The USCG Manual does not
address how to handle ex parte communications that occur during or after the comment period.
According to USCG personnel, however, the general policy is to restrict ex parte communications
after publication of the NPRM and disclose all ex parte contacts in the docket and in the preamble
to the final rule. The USCG Manual also directs agency personnel never to disclose the details of
the rulemaking or portions of draft rulemaking documents to someone outside of the Executive
Branch, unless the same material is also publicly disclosed in the Federal Register.386
Most ex parte communications with USCG initiated by public stakeholders arise as part of
meetings devoted to non-rulemaking items.387 Public stakeholders meet with USCG personnel for
a variety of reasons, and ex parte communications regarding rulemakings are most likely to arise
during those meetings if the stakeholder brings up an open rulemaking. USCG leadership is mostly
in listening mode when such ex parte communications occur, and if the information presented is
relevant to a rulemaking, USCG staff will disclose the ex parte communication in the rulemaking
docket.
USCG may initiate ex parte contacts to get clarification of submitted comments or if it
needs additional information, such as economic information. Some of these ex parte contacts may
be initiated by staff that contact their industry and other contacts requesting specific information
without realizing that such communications are ex parte contacts and may be prohibited under the
USCG Manual. USCG-initiated ex parte contacts will be disclosed in the rulemaking documents
and possibly in the docket, depending on when the contact occurred and the information presented
in the contact.

381
382

Id. at 6-4.
The Homeland Security Act of 2002, Pub. L. No. 107-296 (2002) (transferred Coast Guard to DHS from

DOT).
USCG Manual, supra note 380, at 6-4 para. E.1. (“an oral or written communication not on the public
record with respect to which reasonable prior notice to all parties is not given, but it shall not include requests for
status reports”).
384
Id. at 6-4–6-5.
385
Id. at 6-5.
386
Id.
387
The information in this paragraph and the following paragraph is from interviews with USCG personnel.
383

59

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

6. Transportation Security Administration (within DHS)
Another DHS operating component, TSA, has only an unwritten policy on ex parte
communications.388 TSA may issue guidance to staff for a particular rulemaking, but generally,
TSA’s unwritten policy encourages pre-NPRM communications between agency personnel and
public stakeholders to help identify concerns and problems on a particular issue. Through this
policy, TSA attempts to get a broad level of input with representation of various viewpoints and
counterpoints. TSA staff is advised to avoid communicating anything that could be construed as
a commitment by the agency beyond the promise that the agency will carefully consider all input.
Post-NPRM, during the public comment period, TSA adheres to a strict policy of ensuring all
communications are in the record. If an oral communication occurs, it will be reduced to writing
and placed in the docket. TSA tries to avoid ex parte communications after the close of the
comment period.
TSA does not receive many requests for ex parte contacts after publication of the NPRM,
because most of the public stakeholders that would request an in-person meeting know its policy
and try to schedule such meetings early in the rulemaking process. Requests for meetings come
mostly from trade associations to meet with the TSA Administrator or an Assistant Administrator.
Those that do come in usually provide a summary of the substance that will be presented during
the meeting, and TSA adds that summary to the rulemaking docket.
7. Department of Education
ED has an unwritten policy that encourages ex parte communications before publication
of the NPRM and generally discourages them after the NPRM.389 Communications with public
stakeholders prior to issuance of an NPRM provide useful information and input to inform
development of a rulemaking. Even at the pre-NPRM stage, however, ED personnel are
encouraged to not disclose agency policy preferences or the likely substance of a forthcoming
proposal. Once an NPRM has been submitted to the Office of Information and Regulatory Affairs
for review under Executive Order 12866,390 ED’s policy is generally to not accept meetings with
public stakeholders and instead defers to the process established in this executive order. During
the comment period, all potential commenters are encouraged to submit written comments, but ED
may host a teleconference or webinar to take questions and provide answers based on the substance
of the NPRM only. Post-comment period, ex parte communications are discouraged to avoid the
appearance of unfair access and prioritize the use of agency resources for developing the next stage
of rulemaking.

388

Unless otherwise noted, the information in this paragraph and the following paragraph is from the
interview with TSA personnel.
389
Unless otherwise noted, the information in this paragraph and the following paragraph is from the
interview with ED personnel.
390
Section 6, Centralized Review of Regulations, of Executive Order 12866 provides procedures for Office
of Information and Regulatory Affairs review of Executive Departments’ regulatory actions. 58 Fed. Reg. 51735
(Sept. 30, 1993).

60

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

ED also receives ex parte meeting requests as part of its negotiated rulemakings. 391 In
2010, ED received such ex parte meeting requests following the close of the public comment
period for its “Program Integrity: Gainful Employment” rulemaking, which was controversial and
generated over 90,000 comments.392 In response to those ex parte meeting requests, ED
announced a series of public meetings and limited participation to commenters that had already
submitted written comments during the comment period.393 ED also limited the content of the
meetings to the information in previously submitted written comments.394 ED also held some
private meetings, which were announced in advance, to accommodate commenters who wanted to
discuss material that could not be discussed publicly because it contained proprietary or sensitive
business information. 395
Public stakeholders most often requesting ex parte meetings are states, school districts,
institutions of higher education, and organizations representing those interests. The public
stakeholders usually request ex parte meetings with agency leadership.
8. Food and Drug Administration (within the Department of Health and Human Services)
The Food and Drug Administration (“FDA”) has rules covering oral and written ex parte
communications and restricts such communications after publication of the NPRM.396 The FDA
rules address permissible dissemination and discussion of FDA rulemaking documents, and were
first issued in 1975 to codify its policy ensuring equal access to rulemaking information.397 FDA
“welcomes assistance in developing ideas for, and in gathering the information to support, notices
and regulations.”398
The FDA rules do not define or use the term “ex parte communication,” but the rules still
cover ex parte communications in practice. Prior to publication of an NPRM, the FDA rules permit
communications with public stakeholders that discuss “general concepts.”399 The FDA rules also
permit discussions with public stakeholders about the details of draft NPRMs or draft proposed
rules with advance, written permission from the Commissioner.400 After publication of an NPRM
or other rulemaking documents, the FDA rules restrict discussions of those documents and agency
personnel may only “clarify and resolve questions raised and concerns expressed about the
draft.”401
Section 492 of the Higher Education Act of 1965, as amended, sets forth ED’s negotiated rulemaking
requirements for promulgating Federal Student Aid program regulations.
392
75 Fed. Reg. 63763 (Oct. 18, 2010).
393
Id.
394
Id.
395
Interview with ED personnel. [following up to find a public source since the meetings were publicly
announced]
396
Dissemination of Draft Federal Register Notices and Regulations. 21 C.F.R. § 10.80.
397
40 Fed. Reg. 22950, 22961 (May 27, 1975) (noting the rules codify the policy followed by FDA for the
previous two years, and that prior FDA activities providing some persons and not others draft rulemaking documents
raised public concern).
398
21 C.F.R. § 10.80(a).
399
21 C.F.R. § 10.80(b)(1).
400
Id.
401
21 C.F.R. § 10.80(b)(2), (c), (d)(2).
391

61

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

The only exceptions to the FDA’s general restrictions on comment-period and postcomment-period ex parte communications are for specific, Commissioner-approved discussions
about the details of draft final rules 402 and for FDA initiated ex parte communications. FDA may
initiate ex parte communications if “additional technical information from a person outside the
executive branch is necessary to draft the final notice or regulations or its preamble” 403 or “direct
discussion by FDA of a draft of a final notice or regulations or its preamble is required with a
person outside the executive branch.”404 The FDA rules require procedures for both circumstances
to ensure such communications are included in the administrative record of the rulemaking.405
The FDA rules also provide additional permission and procedures for ex parte
communications relating to rulemakings involving specific subject matters,406 and rulemakings
requiring a “formal evidentiary public hearing” by statute.407
9. Department of the Interior
DOI has rules that prohibit all ex parte contacts in all its proceedings, including informal
rulemakings, unless all “parties” are present for oral communications and written communications
are provided to all parties.408 DOI issued its rules in 1971 as part of a larger body of procedures
and practices aimed at “establishing and maintaining uniformity to the extent feasible in
Department hearings and appeals procedures, and for improved public service.”409 Although the
rule covers informal rulemakings, it appears, especially from the use of the term “parties,” which
is generally understood as inapplicable to the informal rulemaking context,410 that DOI was more
concerned with other types of proceedings.411
DOI rules define an ex parte communication as a “communication concerning the merits
of a proceedings between any party to the proceeding or any person interested in the proceeding
or any representative of a party or interested person and any Office personnel involved who may

402

21 C.F.R. § 10.80(d)(1).
21 C.F.R. § 10.80(d)(2)(ii).
404
21 C.F.R. § 10.80(d)(2)(iii).
405
21 C.F.R. § 10.80(d)(2)(i) (“The final notice or regulations and its preamble will be prepared solely on
the basis of the administrative record.”); (ii)(additional technical information “will be requested by FDA in general
terms and furnished directly to the Division of Dockets Management to be included as part of the administrative
record.”); and (iii)(“appropriate protective procedures will be undertaken [when FDA requires a direct discussion of
a draft final rule document] to make certain that a full and impartial administrative record is established.”).
406
See 21 C.F.R. §§ 10.80(g)(addressing food additive color additive and animal drug rulemakings) and
10.80(h) (addressing rulemakings setting for performance standards for electronic products).
407
21 C.F.R. § 10.55 Separation of functions; ex parte communications.
408
43 C.F.R. § 4.27(b)(1).
409
36 Fed. Reg. 7186 (Apr. 15, 1971).
410
See JEFFREY S. LUBBERS, A GUIDE TO FEDERAL AGENCY RULEMAKING 303 (5th ed. 2012) (noting that the
term “parties” does not apply to information rulemaking “because participation in informal rulemaking is not limited
to named parties”).
411
See 43 C.F.R. § 4.27(b)(1) (requiring additional disclosure procedures for a written ex parte
communication made in violation of the rule “[i]n proceedings other than informal rulemakings.”).
403

62

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

reasonably be expected to become involved in the decisionmaking process.” 412 The rule
specifically excludes status inquires or requests for advice with procedural requirements.413
DOIs rules also requires disclosure of any oral or written ex parte communications made
in violation of the prohibition.414 Specifically, an oral ex parte communication must be “reduced
to writing in a memorandum to the file by the person receiving the communication”415 and a written
ex parte communication must “be included in the record.”416 The rules provide for “appropriate
sanctions” on a person who knowingly makes a prohibited ex parte communication.417
10. Federal Trade Commission
FTC has rules prohibiting certain ex parte communications and requiring disclosure of
others in trade regulation rulemaking.418 The FTC rules were promulgated to implement a
statutory requirement.419 FTC trade regulation rulemaking, although informal rulemaking,
requires a hearing,420 and for rulemakings that involve “disputed issues of fact” FTC rules require
an “examination, including cross-examination of oral presentations and the presentation of rebuttal
submissions.”421
FTC rules prohibit the “presiding officer”422 for any informal rulemaking from consulting
the public on “any fact at issue” unless notice and an opportunity to participate is given to all. 423
They also require disclosure of both written and oral ex parte communications received by
Commissioners and their staff in trade regulation rulemakings,424 and distinguishes between
comment period ex parte communications and post-comment period communications for
disclosure purposes. The FTC rules do not specifically address pre-NPRM ex parte
communications. The FTC ex parte disclosure rules apply to Commissioners and their personal
staffs only,425 and the burden of disclosure falls on agency personnel.

412

43 C.F.R. § 4.27(b)(1).
Id.
414
Id.
415
Id.
416
Id.
417
43 C.F.R. § 4.27(b)(2).
418
16 C.F.R. § 1.7 (defining trade regulation rules as rule promulgated as provided in Section 18(a)(1)(B) of
the Federal Trade Commission Act).
419
See 25 Fed. Reg. 78,626, (Nov. 26, 1980) and 45 Fed. Reg. 36,338, (May 29, 1980) (noting the regulations
implement the Federal Trade Commission Improvement Act of 1980 (Pub. L. No. 96-252)).
420
16 C.F.R. § 1.13(d).
421
16 C.F.R. § 1.13(d)(1), (d)(5). These statutorily mandated procedural requirements for FTC informal
rulemakings, see 15 U.S.C. § 57a(c)(2), make FTC rulemaking similar to the rulemaking in Nat’l Small Shipments
Traffic Conference, Inc. v. Interstate Commerce Comm’n, 590 F.2d 345 (D.C. Cir. 1978). See discussion supra at
Part IV.B.6.
422
The “presiding officer” is appointed at the commencement of trade regulations rulemaking and is
responsible for the “orderly conduct of the rulemaking proceeding and the maintenance of the rulemaking and public
records until the close of the post-record comment period.” 16 C.F.R. § 1.13(c).
423
16 C.F.R. § 1.13(c)(6).
424
16 C.F.R. § 1.18(c).
425
Id. (entitled “Communications to Commissioner and Commissioners’ personal staffs”).
413

63

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

Written ex parte communications to Commissioners and Commissioner’s personal staff
received during the comment period must be disclosed in the rulemaking record.426 Written ex
parte communications received after the comment period must be publicly disclosed, but not
necessarily as part of the rulemaking record.427 In all cases, written communications “that comply
with the applicable requirements for written submissions at that stage of the proceeding” will be
added to the rulemaking record, and all others will be added to the “public record.”428
Oral ex parte communications to Commissioners and their staff, both during and after the
comment period, are permitted only with advance notice in the Commission’s “Weekly Calendar
and Notice of ‘Sunshine’ Meetings.” These communications are disclosed via transcript or a
written summary.429 The burden of creating the written summary falls on the Commissioner or
the Commissioner’s advisor to whom such oral communications are made.430 Oral post-comment
period ex parte communications are prohibited at the close of the “post-record comment period;”431
however, if one such communication does occur, the Commissioner or the Commissioner’s advisor
must promptly and publicly disclose the contents of the communication via transcript or
memorandum, and it will specifically be excluded from the rulemaking record.432
The FTC rules also prohibit other FTC personnel from communicating or causing to be
communicated to any Commissioner or Commissioner’s personal staff “any fact which is relevant
to the merits of such proceedings and which is not on the rulemaking record of such proceeding,
unless such communication is made available to the public and in included in the rulemaking
records.”433
E. Disclosure Requirement Commonalities
Regardless of how welcoming agency policies regarding ex parte communications are, all
of the policies studied require ex parte communications to be disclosed. These disclosure policies
cover, and also differ on, which types of communications must be disclosed, when they must be
disclosed and by whom, any exceptions from disclosure, and any sanctions for violation of the

426

16 C.F.R. § 1.18(c)(1)(i).
Id.
428
Id. FTC defines “rulemaking record” as “the rule, its Statement of Basis and Purpose, the verbatim
transcripts of the informal hearing, written submissions, the recommended decision of the presiding offices, and the
staff recommendations as well as any public comment thereon, verbatim transcripts or summaries of oral presentations
to the Commission or any communication’s paced on the rulemaking record pursuant to § 1.18c and any other
information which the Commission orders relevant to the rule.” 16 C.F.R. § 1.18(a). FTC does not define “public
record.”
429
16 C.F.R. § 1.18(c)(1)(ii).
430
Id.
431
The FTC rules provide for a “post-record comment” period in which “[t]he staff report and the presiding
officer’s recommended decision shall be the subject of public comment for a period to be prescribed by the presiding
officer at the time the recommended decision is placed in the rulemaking record. The comment period shall be no less
than sixty (60) days. The comments shall be confined to information already in the record and may include requests
for review by the Commission of determinations made by the presiding officer.” 16 C.F.R. § 1.13(h).
432
16 C.F.R. § 1.18(c)(1)(ii).
433
16 C.F.R. § 1.18(c)(2).
427

64

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

disclosure policy. Appendix 3 to this report provide a summary of the disclosure requirement
commonalities among agency policies.
What must be disclosed under agency policies depends on the definition or description of
ex parte communication used in the agency policy. Many agency policies do not apply to status
inquires or procedural questions.434 But the definition of “ex parte communication” and the types
of communications covered differs from agency to agency. Agencies definitions or descriptions
of ex parte communications, however, can be described in three main categories: (1) breadth of
coverage; (2) extent of adoption of Recommendation 77-3; and (3) coverage of new or influential
information in communication.
The broadest ex parte policies employ an expansive definition of “ex parte
communication”. The CPSC rules cover meetings involving any matter “that is likely to be the
subject to a regulatory or policy decision by the Commission.”435 The FEC rules define ex parte
communications as information or argument regarding prospective Commission action or potential
action.”436 The FAA Appendix defines ex parte communication as “regarding a specific
rulemaking proceeding before it closes.”437 The DOT Order describes which ex parte
communications must be disclosed based on timing of the communication,438 but in practice, DOT
personnel disclose everything. Thus, the DOT Order is grouped with the other broad coverage
policies. The USCG Manual uses the APA definition of a communication “not on the public record
with respect to which reasonable prior notice to all parties is not given.”439 And the FDA rules
and FTC rules do not define ex parte communication, but the FDA rules cover all discussion about
draft and published rulemaking documents,440 and the FTC rules covers all communications to
Commissioners and their staff.441
Several agency policies use the Recommendation 77-3 language describing ex parte
communications as “addressed [or respecting] the merits” of a rulemaking. The policies of DOJ
and FEMA, which implement Recommendation 77-3, FCC and CFPB, which are the most similar
and specific policies, and DOI, which was implemented before Recommendation 77-3, all describe
or define ex parte communications that must be disclosed as communications directed or addressed
to the “merits” of a rulemaking.442 Similarly, the DOL Memorandum requires disclosure of oral
47 C.F.R. § 1.1202(a) (“Excluded from this term are . . . inquiries relating solely to the status of a
proceeding.”); CFPB Bulletin paragraph (b)(1)(B) (exceptions to the definition of ex parte presentation); CSPC: 16
C.F.R. § 1012.2(d) (excluding “inquiries concerning status of a pending matter”); USCG Manual, supra note 380 at
6-4, paragraph E.1 (“but it [the term ex parte communication] shall not include request for status reports”); and 43
C.F.R. § 4.27(b) (“This regulation does not prohibit communications concerning case status or advice concerning
compliance with procedural requirements unless the area of inquiry is in fact an area of controversy in the
proceeding.”).
435
16 C.F.R. § 1012.2(d).
436
11 C.F.R. § 201.2(a).
437
14 C.F.R. Appendix 1 to Part 11.
438
DOT Order, supra note 348.
439
USCG Manual, supra note 380, at 6-4, para. E.1.
440
21 C.F.R. § 10.80.
441
16 C.F.R. § 1.18(c).
442
28 C.F.R. § 50.17(b); 44 C.F.R. §1.6(a); 47 C.F.R. § 1.1206(b); CFPB Bulletin paragraph (b)(1)(A); 43
C.F.R. § 4.27(b).
434

65

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

ex parte communications that “express an opinion about the rule or go to its substance.”443 FCC
amended its rules in 2011 to switch from a policy of only requiring disclosure of ex parte
communications containing new information, to requiring disclosure of all ex parte
communications. The reason for the FCC’s policy shift was to ensure that all ex parte
communications are documented to achieve “a comprehensive filing requirement,” the lack of
which FCC considered a policy “shortcoming.”444
Two agencies require disclosure of information that is new, may influence the agency’s
decision, or on which an agency plans to rely. The EPA Fishbowl Memo requires disclosure of
“information or views that have influenced EPA’s decisions” and “significant new factual
information.”445 EPA, however, also requires disclosure of the fact of meetings with agency
leadership.446 The NRC unwritten policy requires disclosure of new information on which NRC
plans to rely, and NRC personnel indicated that there may be no record of an ex parte
communication that does not present new information.447
All agencies’ policies, except three, cover both oral and written ex parte communications.
The three agencies, FEMA, CPSC, and DOL, only cover oral communications.448 CPSC defines
a telephone conversation separate from a face-to-face meeting, mainly because its rules require
advance notice of all face-to-face meetings, but disclosure of the substance after the fact of both
types of oral ex parte communications.449 The DOL Memorandum describes and addresses
“meetings and discussions,” but also addresses written ex parte communications post-comment
period as late comments.450
All agencies except two place the burden of disclosure on the agency. FCC and CFPB
require the public stakeholder to disclose an ex parte communication.451 The other agencies either
specify that agency personnel are charged with disclosing an ex parte communication or presume
the burden falls on agency personnel.
Many agencies do not set a deadline for disclosure, while others require disclosure from 2
business days to 20 calendar days to “timely” or “promptly.” FCC requires public stakeholders to
disclose all oral and written ex parte communications within two business days of the ex parte
communication.452 CFPB and FEC require disclosure of ex parte communications within three
business days.453 CPSC requires disclosure within 20 calendar days.454 EPA requires “timely

443

DOL Memorandum, supra note 334, at 1
FCC 11-11, supra note 240, at para. 18.
445
EPA Fishbowl Memo, supra note 287.
446
Id.
447
See discussion supra at Part V.C.2.
448
44 C.F.R. § 1.6(a); 16 C.F.R. § 1012.2(b); DOL Memorandum, supra note 334.
449
See discussion supra at Part V.B.4.
450
See discussion supra at Part V.D.1; DOL Memorandum, supra note 334.
451
47 C.F.R. § 1.1206(b)(1) and (2); CFPB Bulletin, supra note 269, at para. (d).
452
47 C.F.R. § 1.1206(b)(2)(iii).
453
CFPB Bulletin, supra note 269, at paras. (d)(1)–(2); 11 C.F.R. § 201.4(a).
454
16 C.F.R. § 1012.5(b)(2).
444

66

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

notice”455 of ex parte communications, and DOJ, FEMA, and DOT require ex parte
communications be placed in the public docket “promptly.”456
Only three agencies make an exception to disclosure requirements for information exempt
from disclosure or eligible for withholding under appropriate legal authority. Mirroring language
from Recommendation 77-3, the DOJ rule indicates it may “properly withhold from the public
files information exempt from disclosure under 5 U.S.C. 552.”457 The FCC rules and CFPB
Bulletin both provide procedures for handling “confidential” information contained in ex parte
communications.458
A few agencies allow sanctions for violations of ex parte disclosure rules. FCC, CFPB,
FEC, and DOI all have sanction provisions providing for imposition of “appropriate” sanctions as
determined by the agency General Counsel, Designated Agency Ethics Official, or other agency
personnel.459 FCC personnel indicated that although FCC has sanction provisions in its rules, it is
not likely to use them in the informal rulemaking context. Instead, they try to resolve any violation
of the FCC rules before imposing a sanction. FCC and CFPB place the burden of disclosure on
the public stakeholder, and thus a sanction provision may be necessary to help an agency enforce
its disclosure requirements against public stakeholders.
F. Executive Departments Compared to Independent Agencies
This section compares and contrasts the ex parte communication policies in the eleven
executive departments and seven independent agencies discussed in this report. Although the
independent agencies were involved in the seminal cases addressing ex parte communications, of
the nine agencies with promulgated rules, only four are independent agencies.460 One independent
agency has written policy addressing ex parte communications,461 compared to four executive
agencies that have written policy.462 The final independent agency463 has an unwritten policy, as
do the remaining two executive agencies.464 Three agency policies, FEMA, CPSC, and DOL,
cover oral communications only,465 and the rest of the agencies cover both oral and written. Of
these three, only CPSC is an independent agency.
The biggest difference of the ex parte communication policies between the independent
agencies and executive departments discussed in this report is agency posture toward ex parte
455

EPA Fishbowl Memo, supra note 287.
28 C.F.R. § 50.17(b) and (c); 44 C.F.R. § 1.6(a); DOT Order, supra note 348.
457
28 C.F.R. § 50.17(d).
458
47 C.F.R. §1.1206(b)(2)(ii); CFPB Bulletin, supra note 269, at para. (b)(3)(iii).
459
47 C.F.R. § 1.1216; CFPB Bulletin, supra note 269, at para. (g); 11 C.F.R. § 201.4; 43 C.F.R. § 4.27b)(2).
460
FCC, CPSC, FEC, and FTC. The remaining five agencies are executive agencies: DOJ, FEMA (within
DHS), FAA (within DOT), FDA (within the Department of Health and Human Services), and DOI. See discussion
supra at Parts V.A.1.-2., V.B.1.-2., V.C.1, and V.D.4, 8-10.
461
CFPB. See discussion supra at Parts V.B.2.
462
EPA, DOL, DOT, and USCG (within DHS). See discussion supra at Parts V.B.3, and V.D.1.-2, 5.
463
NRC. See discussion supra at Parts V.C.2.
464
TSA (within DHS) and ED. See discussion supra at Parts V.D.6.-7.
465
44 C.F.R. § 1.6(a); 16 C.F.R. § 1012.2(b); DOL Memorandum supra note 334.
456

67

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

communications. All independent agencies, except one, have policies that either welcome ex parte
communications or appear neutral. The only independent agency that seems wary and more
cautious with ex parte communications is FTC, with its relatively formal procedures that include
a hearing requirement, and its ex parte rules implement statutory requirements.466 In fact, the
agencies most welcoming of ex parte communications are all independent agencies with the
exception of EPA; EPA is the only executive department that falls near the welcoming end of the
spectrum, despite statements in other executive department written policies that seem to welcome
or encourage certain ex parte communications.467
Independent agencies may be more sensitive to the impact of ex parte communications in
informal rulemaking, perhaps because of the open-meeting requirements under the Government in
the Sunshine Act of 1976,468 which only apply to multi-member independent agencies.469 Another
possibility is that the nature of independent agency rulemaking proceedings may make these
agencies more subject to ex parte communications.470 Independent agency rulemaking
proceedings in which agency action is taken only through a specific vote by several
decisionmakers, make those decisionmakers more likely the focus of ex parte communications.
However, it seems that if independent agencies are more sensitive to ex parte communications
because of the Government in the Sunshine Act, their sensitivity may lead them to find that the
potential value of such communications generally outweighs the potential harm.471
Independent agencies with a welcoming attitude toward ex parte communications,
however, do not seem to have policies requiring any more disclosure than executive departments.
In fact, the FCC rules and CFPB Bulletin, which are among the most welcoming policies, require
slightly less disclosure that the DOT Order or USCG Manual, which are among the most cautious
and restrictive policies. The FCC rules and CFPB Bulletin require disclosure of all post-NPRM
ex parte communications and the DOT Order and USCG Manual require disclosure of all ex parte
communications pre- and post-NPRM.
VI. Ex Parte Communication Procedures: Legal Requirements and Best Practices
Agency policies on ex parte communications must comply with applicable legal
requirements and then should include considered policy choices to attain best practices balancing
466

See discussion supra at Parts V.B-D.
See discussion supra at Parts V.B-C. showing FCC, CFPB, EPA, and CPSC as agencies with welcoming
policies, and FEC and NRC as agencies with neutral policies.
468
Codified at 5 U.S.C. § 522b (requiring agencies headed by a collegial body of two or more individuals,
the majority of whom are appointed by the President with the advice and consent of the Senate, make the deliberations
of such individuals, with certain exceptions, open to public observation).
469
See JEFFREY S. LUBBERS, A GUIDE TO FEDERAL AGENCY RULEMAKING 308 (5th ed. 2012) (suggesting
that independent agencies’ ex parte communication policies may reflect their experience with the open-meeting
requirements of the Government in the Sunshine Act of 1976).
470
See McGarity, supra note 46 at 1727 (“independent agencies are supposed to stand above the political
fray. Yet although independent agencies have never been entirely immune to politics, it appears that they are even less
so in the context of high-impact rulemaking.”) (citations omitted).
471
See e.g. discussion supra at Parts V.B.1. noting FCC finds ex parte communications a useful part of the
rulemaking process.
467

68

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

the potential value and harm of ex parte communications. This section outlines applicable legal
requirements, identifies the areas in which agencies have discretion, and articulates the
considerations that should inform agency policies.
A. No Ex Parte Communication Prohibition
Ex parte communications are permissible during all stages of the informal rulemaking
process. The APA governs all informal rulemaking by federal agencies, unless provided for
otherwise or supplemented by an agency’s authorizing statute, and the APA is decidedly silent on
ex parte communications in informal rulemakings. Thus, the APA does not impose any legal
requirements on agencies for dealing with such communications.472
Neither Congress nor the courts have prohibited or established procedural requirements for
ex parte communications in informal rulemaking conducted under section 553 of the APA.473 In
Sierra Club, the court observed that Congress “did not extend the ex parte contact provisions of
the amended section 557 to section 553 even though such extension was urged upon it during the
hearing.”474 The court viewed this as “a sound indication that Congress still [30 years after
enacting the APA] does not favor a per se prohibition or even a ‘logging’ requirement in all such
proceedings.”475 The court also explained that HBO does not apply to “informal rulemaking of
the general policy sort”476 and Vermont Yankee further prevents any “judicially imposed blanket
requirement” for handling ex parte communications.477 In Board of Regents, the D.C. Circuit
affirmed that the APA also does not contain any procedural requirements for dealing with ex parte
communications in informal rulemaking.478
B. No Legal Requirements for Pre-NPRM Ex Parte Communications
Pre-NPRM ex parte communications are generally beneficial and do not implicate
administrative and due process principles the way post-NPRM ex parte communications do. In
Iowa State, which involved pre-NPRM ex parte communications, the D.C. Circuit clarified that
any possible application of HBO and its disclosure regime is limited to ex parte communications
that occur after publication of the NPRM only.479 In both Van Curler and Board of Regents, the
timing of the ex parte communications is ambiguous, but neither case finds any issue with the fact

472

See discussion supra at Part IV.A.
See generally Jack M. Beerman & Gary Lawson, Reprocessing Vermont Yankee, 75 GEO. WASH. L. REV.
233 (2007) (arguing a judicially-imposed general prohibition on ex parte contacts in informal rulemaking is
impermissible in light of Vermont Yankee); Pierce, supra note 83, at 911 (responding to Beerman and Lawson that the
D.C. Circuit has so narrowly construed opinions on ex parte communications in informal rulemaking since HBO that
its general prohibition on ex parte communications “has virtually no effect on any agency.”).
474
Sierra Club, 657 F.2d at 402 (quoting ACT, 564 F.2d at 474-75 n.28).
475
Id.
476
Id. at 402.
477
Id. at 403.
478
Board of Regents, 83 F.3d at 1222; see discussion supra at Part IV.B.9.
479
Iowa State, 730 F.2d at 1576 (noting HBO “barred ex parte contacts only after the publication of the notice
of proposed rulemaking”).
473

69

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

of the communications.480 Indeed, both cases dispense with the allegations of agency wrongdoing
regarding ex parte communications rather quickly.481
The lack of legal constraints on pre-NPRM ex parte communications is consistent with the
presidential guidance to agencies. Executive Order 13563 directs: “Before issuing a notice of
proposed rulemaking, each agency, where feasible and appropriate, shall seek the views of those
who are likely to be affected, including those who are likely to benefit from and those who are
potentially subject to such rulemaking.”482 Moreover, a presidential memorandum issued in 1995
directs agencies to eliminate restrictions on ex parte communications pre-NPRM.483 Additionally,
the Unified Agenda of Federal Regulatory and Deregulatory Actions484 provides stakeholders a
specific means of knowing what an agency is working on, which facilitates public stakeholder
initiated pre-NPRM communications with agencies.
The lack of legal constraints on pre-NPRM ex parte communications is also already
reflected in many of the agency policies presented in this report. Many such agency policies, as
well as Recommendation 77-3, exclude pre-NPRM ex parte communications from coverage either
by definition or by exclusively applying procedural requirements or restrictions to ex parte
communications occurring after publication of an NPRM. Recommendation 77-3, and DOJ and
FEMA rules implementing the recommendation, define “ex parte communications” as those

480

See discussion supra at Part IV.B.1, B.9. In all the other relevant D.C. Circuit cases, the ex parte contacts
occurred post-NPRM. See discussion supra Part IV.B.2–8.
481
In Van Curler, the whole of the court’s discussion of the ex parte communications is the following three
sentences: “Petitioners urge that the action before the Commission is invalid because during the course of the
proceedings the Commission received and listened to, ex parte, representatives of the Columbia Broadcasting System.
But it appear that these calls and conversations were in regard to the nation-wide intermixture problem, concerning
which the Commission was seeking all sorts of advice and information preparatory to setting up a general nation-wide
rule-making proceedings to deal with intermixture. We find nothing improper or erroneous in the Commission’s
consideration of these interviews as depicted in this record.” Van Curler, 236 F.2d at 730.
In Board of Regents, the court recounted the petitioners’ ex parte communication argument and then took
one sentence to dismiss it: “But Sierra Club [on which the petitioners’ argument relies] involving statutory language
(§ 307(d) of the Clean Air Act, 42 U.S.C. § 7607(d)) providing that all documents ‘of central relevance to the
rulemaking’ were to be placed in the docket as soon as possible after they become available, see 657 F.2d at 402, -language that has no counterpart in the notice and comment provisions of 5 U.S.C. § 553.” Board of Regents, 83 F.3d
at 1222.
482
Exec. Order No. 13563, sec. 2(c), 76 Fed. Reg. 3831 (Jan. 21, 2011).
483
Memorandum for Heads of Departments and Agencies, “Regulatory Reinvention Initiative” (Mar. 4 1995)
available
at
http://www.dot.gov/sites/dot.dev/files/docs/Presidential%20Memorandum%20%20Regulatory%20Reinvention%20%281995%29.txt. This Memorandum has never been revoked.
484
Under EO 12866, each agency must publish information informing the public about all regulatory actions
and specific significant regulatory actions the agency will undertake following publication. See EO 12866 sec. 4, 58
Fed. Reg. 51735 (Sept. 30, 1993). Each agency must publish “an agenda of all regulations under development or
review” in the spring and the fall of each year as part of the Unified Regulatory Agenda. Id. at sec. 4(b). Each agency
must include in the fall publication a “Regulatory Plan [] of the most important significant regulatory actions that the
agency reasonably expects to issue in the proposed or final form in that fiscal year or thereafter.” Id. at sec. 4(c)(1).
The Unified Agenda is available at www.reginfo.gov and provides “uniform reporting of data on regulatory and
deregulatory activities under development throughout the Federal Government, covering approximately 60
departments, agencies, and commissions.”

70

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

received after publication of an NPRM or similar rulemaking document.485 The FCC rules, the
EPA Fishbowl Memo, and the DOL Memorandum address ex parte communications that occur
after issuance of an NPRM or that address a proposed rule only.486 TSA’s unwritten policy and
the CFBP Bulletin do not define ex parte communications, but apply disclosure requirements, and
a post-comment period prohibition under TSA’s policy, to post-NPRM ex parte communications
only.487
Two independent agencies have ex parte communications polices that apply slightly before
publication of an NPRM, but have specific reasons for doing so. The FEC rules apply beginning
at the point where a draft NPRM is complete and ready for Commission consideration, which
precedes the Commission’s vote of approval for publication.488 Thus, the rules apply when the
Commission is specifically deliberating on a draft NPRM. The FEC rules, however, do not apply
while an NPRM is under development by FEC staff. The FTC rules apply to communications
once the Commission votes to publish the NPRM, and thus covers the limited period of time when
the NPRM is public but not yet published.489
Some agencies, it bears noting, do have ex parte policies that address—directly or
indirectly—pre-NPRM communications, but such policies reflect agency discretion rather than
legal requirement. The DOT Order and USCG Manual both specifically address disclosure of ex
parte communications in advance of the NPRM.490 The FAA Appendix and FDA rules address
the kinds of ex parte contacts permitted pre-NPRM491 The unwritten policy of ED generally
Recommendation 77-3, paras. 1–2. 42 Fed. Reg. 54,253 (Oct. 5, 1977) (“All written communications
addressed to the merits, received after notice of proposed rulemaking” and “”oral communications from outside the
agency of significant information or argument on the proposed rule”); 28 C.F.R. § 50.17(b)–(c) (“received after notice
of proposed informal rulemaking”); 44 C.F.R. § 1.6(a) (“respecting the merits of a proposed rule”).
486
The FCC rules define ex parte communication as an oral or written communication made without advance
notice to parties, which, in an informal FCC rulemaking, are members of general public “after issuance of a notice of
proposed rulemaking or other order [provided under FCC rules].” 47 C.F.R. § 1.1202. The EPA Fishbowl Memo,
supra note 287, states: “Therefore, each EPA employee should ensure that all written comments regarding a proposed
rule, including regulated entities and interested parties, are entered into the rulemaking docket. . . . This means that
EPA employees must summarize in writing and place in the rulemaking docket any oral communication during a
meeting or telephone discussion with a member of the public or an interested group that contains significant new
factual information regarding a proposed rule.” The DOL Memorandum, supra note 334, at 1, addresses only ex parte
communications “in informal rulemakings once a proposed regulation has been published in the Federal Register for
notice and comment.”
487
See discussion of TSA’s policy supra at Part V.D.6.; CFPB Bulletin, supra note 269, at paras. (b)
(definitions), (d) (disclosure).
488
11 C.F.R. § 201.4 (requiring disclosure only “from the date on which a proposed rulemaking document
[or petition for rulemaking] is first circulated to the Commission or placed on the agenda of a Commission public
meeting, through final Commission action on that rulemaking”).
489
16 C.F.R. § 1.18(c).
490
DOT Order, supra note 348, at Summary of Procedures to Deal with Ex Parte Contacts in Connection
with Rulemaking, para. a (“Significant contacts before a rulemaking document is issues that influence a rulemaking
should be noted in the preamble to the proposed regulation or in a memorandum place in the rulemaking docket once
it is opened.”); USCG Manual, supra note 380, at 6-4, para. E.2 (“document significant communications that
influenced, or may have influenced, either the initiation or direction of a rulemaking.).
491
11 C.F.R. Appendix 1 to Part 11 at para. 4 (addressing permitted contacts prior to issuing an NPRM and
Advance or Supplemental NPRM, as well as a final rule); 21 C.F.R. § 10.80(b)(2) (generally prohibiting providing a
draft NPRM document to any public stakeholder except through publication in the Federal Register, and permitting
485

71

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

addresses pre-NPRM ex parte communications by encouraging such communications and urging
agency personnel to not provide any non-public information about the rulemaking, including
proposal substance or policy preferences.492 The NRC unwritten policy and the CPSC and DOI
rules apply to pre-NRPM ex parte communications because they either do not address timing of
such communications,493 or do not limit the definition of an ex parte communication or application
of its notice and disclosure requirements.494 Again, these agency policies do not reflect any legal
restrictions resulting from the APA or the D.C. Circuit cases for pre-NPRM ex parte
communications.
C. Legal Requirements for Post-NPRM Ex Parte Communications: Due Process
Considerations and Disclosure Standards
The legal requirements agencies must observe for post-NPRM ex parte communications
fall in two categories: (1) possible ex parte communication restrictions to avoid due process
violations in “quasi-judicial” or “quasi-adjudicatory” informal rulemakings; and (2) disclosure
requirements in all rulemakings to ensure sufficiency of the administrative record, or an adequately
stated basis and purpose, to facilitate judicial review.
1. Due Process: Restrictions or Procedures in Quasi-Judicial, Quasi-Adjudicatory
Rulemakings
In applying due process to the administrative context, purely legislative rulemaking must
be distinguished from “quasi-judicial” rulemaking.495 Indeed application of due process
limited discussion of a draft NPRM so provided, unless the agency personnel has prior written permission of the FDA
Commissioner).
492
See discussion supra at Part V.D.7.
493
See discussion supra at Part V.C.2.
494
A communication covered by the CPSC rules includes a face-to-face encounter that covers any matter
“that pertains in whole or in part to any issue that is likely to be the subject of a regulatory or policy decision of the
Commission.” 16 C.F.R. § 1012.2 (b) and (d). The CPSC rules require advance public notice and disclosure of all
covered communications. 16 C.F.R. § 1012.1.
The DOI rules generally prohibit to any “communication concerning the merits of a proceeding between any
party to the proceeding or any person interested in the proceedings or any representative of a party or interested person
and any Office personnel.” 43 C.F.R. § 427(b).
495
See generally Henry J. Birnkrant, Ex Parte Communication During Informal Rulemaking, 14 COLUM. J.
L. & SOC. PROBS. 269, 280-81 (1979) (noting “When rulemaking was still in its early stages of development” the
Supreme Court addressed due process application to “general legislative and regulatory enactments” starting from a
position that due process does not apply in those contexts to later and continuing to “avoid[] imposing any
constitutional requirements on rulemaking beyond those included in the APA.”); see also Ernest Gellhorn & Glen O.
Robinson, Rulemaking “Due Process”: An Inconclusive Dialogue, 48 U.CHI. L. REV. 201 (1981).
In 1915, the Court heard a due process claim under the 14 th Amendment that a real estate owner in Denver
was given no opportunity to be heard prior to a property tax increase by a state administrative body, and thus the
owner’s property was being taken without due process of law when the State of Colorado increased the property tax.
Bi-Metallic Investment Co. v. State Board of Equalization, 239 U.S. 441 (1915). The Court analogized the property
tax increase by the state administrative body to the state legislative body, pointing out that the legislative body enacts
statutes that affect persons and property of individuals without giving them a chance to be heard and their rights are
protected by the people’s power over those that make the rule. Id. at 446. The Court also distinguished the general
policy making at issue in that case with the issue in another case where “[a] relatively small number of persons was

72

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

considerations seem to depend on whether the nature of the rulemaking is “quasi-judicial”496 or
“quasi-adjudicatory”497 or if it instead involves “rulemaking procedures in their most pristine
sense.”498
The term “quasi-judicial and “quasi-adjudicatory” describes rulemakings involving
“resolution of conflicting private claims to a valuable privilege, and that basic fairness requires
such a proceeding to be carried on in the open,”499 or a win-lose situation with “competitors where
one could be advantaged over the other during the course of the rulemaking. 500
The D.C. Circuit adopted the dichotomy between quasi-judicial or quasi-adjudicatory
informal rulemakings and pristine informal rulemakings in form and substance to decide its cases.
Of its nine relevant cases, the court found ex parte communications problematic and requiring
restrictions or additional procedures in only three cases, all of which involved quasi-judicial or
quasi-adjudicatory rulemakings and the court’s application of due process considerations.501
concerned, who were exceptionally affected, in each case upon individual grounds, and it was held that they had a
right to a hearing.” Id.
In 1938, the Supreme Court coined the term “quasi-judicial” in the administrative context when
characterizing a ratemaking proceeding and noted that in such quasi-judicial proceedings “the liberty and property of
the citizen shall be protected by the rudimentary requirements of fair play.” Morgan v. U.S., 304 U.S. 1, 14-15 (1938).
See also Gregory Brevard Richards, Ex Parte Contacts in Informal Rulemaking Under the Administrative Procedure
Act, 52 TENN. L. REV. 67, 85 (1984) (“the Court first recognized that, even though the agency was engaged in
rulemaking, which was generally considered a legislative function, the interests involved could rise to the level that
merited the protection of adjudicatory devices . . . . The Court did not disregard the legislative/judicial distinction in
administrative rulemaking, but carved out an area that it termed ‘quasi-judicial’ that was subject to some of the
procedural constrains of adjudications.”). The Court invalidated the agency action resulting from the ratemaking
because of the decisionmaker’s reliance on a government report that was not made available to the parties until served
with the final order. Although that case involved an administrative action prior to the enactment of the APA that
required the authorizing statute to include a “full hearing,” the Supreme Court utilized this dichotomy of policymaking rulemakings and quasi-judicial rulemakings after APA enactment. Morgan v. U.S., 304 U.S. 1, 15 (1938)
(noting that the authorizing statute required a “full hearing.”).
In Vermont Yankee, the Court stated: “In prior opinions we have intimated that even in a rulemaking
proceeding when an agency is making a ‘quasi-judicial’ determination by which a very small number of persons are
‘exceptionally affected, in each case upon individual grounds,’ in some circumstances additional procedures may be
required in order to afford the aggrieved individuals due process.” Vermont Yankee Nuclear Power Corp. v. Natural
Res. Def. Council, 435 U.S. 519, 542 (1978) (citing U.S. v. Florida East Coast R. Co., 410 U.S. 224, 242-245 (1973),
and quoting Bi-Metallic Investment Co. v. State Board of Equalization, 239 U.S. 441, 446 (1915)). Florida East
Coast Railway concerned whether an authorizing statute requirement for a hearing as part of a rulemaking invokes the
formal rulemaking procedures under the APA. This Supreme Court discussed the distinctions between rulemaking
and adjudication and continued from Bi-Metallic Investment, and later decisions, its distinction “in administrative law
between proceedings for the purpose of promulgating policy-type rules or standards, on the one hand, and proceedings
designed to adjudicate disputed facts in particular cases on the other hand.” U.S. v. Florida East Coast R. Co., 410
U.S. at 245.
496
See infra note 499.
497
See infra note 499.
498
Vermont Yankee, 435 U.S. at 524 n. 1.
499
Sangamon, 269 F.2d at 224. The D.C. Circuit used the term “quasi-judicial” in Courtaulds to describe
Sangamon, Courtaulds, 294 F.2d at n.16, and in ACT quoting Courtaulds, ACT, 564 F.2d at 475. The court used the
term “quasi-adjudicatory” in Sierra Club to describe Sangamon. Sierra Club, 657 F.2d at 400.
500
Id.
501
See discussion supra at Part IV.B.2, 4, and 6. The D.C. Circuit defined the rulemakings in other cases as
purely legislative rulemakings by contrasting those rulemakings with the description of the quasi-judicial rulemaking

73

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

Thus, due process may require additional procedural requirements for handling ex parte
communications in quasi-judicial or quasi-adjudicatory informal rulemakings, including
appropriate restrictions or prohibitions.502 And such procedural requirements would not run afoul
of Vermont Yankee because the Supreme Court specifically found due process considerations
applicable to quasi-judicial rulemakings, and because any procedural requirements based on due
process would in fact be those “rare” circumstances carved out by the Court.503
Agencies undertaking a quasi-judicial or quasi-adjudicatory rulemaking must carefully
consider whether to permit ex parte communications as part of that rulemaking, and if so, what
procedural safeguards they will implement in order to comport with due process considerations.
Generally, however, the vast majority of federal informal rulemakings are neither quasi-judicial
nor quasi-adjudicatory, so such considerations apply only in a distinct minority of rulemaking
settings.

in Sangamon. See discussion supra at Part IV.B.3, 5, 7. The Sierra Club court affirmed the dichotomy of informal
rulemakings and quasi-judicial rulemakings, and the application of due process to the latter only. Specifically, the
Sierra Club court stated: “Where agency action resembles judicial action, where it involves formal rulemaking,
adjudication, or quasi-adjudication among ‘conflicting private claims to a valuable privilege,’ insulation of the
decisionmaker from ex parte contacts is justified by basic notions of due process to the parties involved. But where
agency action involves informal rulemaking of a policymaking sort, the concept of ex parte contacts is of more
questionable utility.” Sierra Club, 657 F.2d at 400 (citations omitted).
502
National Small Shipments, 590 F.2d 345 (involving an informal rulemaking, as well as a statutorilymandated hearing requirement, in which the court found that ex parte contacts violated the basic fairness of a hearing,
although it did not so far as to invoke due process); see also, John Roberts Long, Ex Parte Contacts and Informal
Rulemaking: The ‘Bread and Butter’ of Administrative Procedure, 27 EMORY L.J. 293, 322 (1978) (“An examination
of the cases that have restricted ex parte communications or otherwise imposed due process requirements on
rulemaking procedures indicates that in most cases the rule making involved more than purely legislative
considerations. Most have also dealt with factual question that would lend themselves to adjudicatory resolution.”).
But see Beerman & Lawson, supra note 473 at 888 stating:
But despite the decisions narrowing the doctrine to rulemakings involving relatively specific claims, nothing
suggests that the D.C. Circuit means to limit its doctrine only to those rulemakings that actually account as
adjudications for constitutional purposes. There is no way, for example, that the rulemaking proceeding in Home Box
Office, which involved broad regulation of cable and subscription television programming, could conceivably fall on
the ‘adjudication’ rather than ‘rulemaking’ side for constitutional purposes.
The authors, however, overlook the HBO court’s own statements analogizing HBO to Sangamon under a due
process theory. See supra text accompanying note 146.
503
See discussion supra at I. Introduction; see generally Carberry, supra note 5, at 96-97 (“A better argument
for the District of Columbia Circuit’s ex parte procedural requirements is based on the Vermont Yankee exception for
‘constitutional constraints.’. . . It is arguable, therefore, that when an off-the-record proceeding involves adversary
interests, as in Sangamon Valley, that Vermont Yankee prohibition is inapplicable.”) (internal footnotes omitted);
Michael E. Ornoff, Ex Parte Communication in Informal Rulemaking: Judicial Intervention in Administrative
Procedures, 15 U. RICH. L. REV. 73, 96-97 (1981) (“The [Vermont Yankee] Court noted that, even though an agency
is engaged in rulemaking proceedings, additional procedures beyond those compelled by the APA may be required if
the agency is making a ‘quasi-judicial’ determination exceptionally affecting a small number of persons in which each
case is decided upon individual grounds.”) (internal footnotes omitted); Beerman & Lawson, supra note 473 at 888
(discussing that a prohibition on ex parte contacts in informal rulemaking grounded in procedural due process would
not violate Vermont Yankee, but arguing that the D.C. Circuit has not limited its holdings to quasi-judicial or quasiadjudicatory rulemakings while recognizing in note 183 that the court, indeed, may have done so).

74

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

2. Disclosure: For Adequate Judicial Review
For the vast majority of federal rulemakings that are rulemaking in the “most pristine
sense,” 504 there is only one legal requirement: disclosure. Disclosure of post-NPRM ex parte
communications is necessary to ensure an adequate record for any future judicial review.505
Disclosure of such communications is necessary, at the very least, to avoid the secrecy which was
so offensive to the D.C. Circuit in Sangamon and HBO, and the lack of which was a key factor in
the court’s decisions in Courtaulds and ACT.506
The APA instructs courts to “review the whole record or those parts of it cited by a party”
when reviewing the validity of an agency action.507 However, Congress did not define what
constitutes the “whole record” in the APA. The APA also does not provide any other guidance on
which documents should be included in the “whole record.”508 The Supreme Court has held that
judicial review of informal rulemaking must be “based on the full administrative record that was
before [the decisionmaker] at the time he made his decision.”509 Despite some evolution in the
details, the courts have consistently reaffirmed and reiterated this standard.510 A legal requirement
to disclose ex parte communications does not run afoul of Vermont Yankee’s prohibition on
judicially-imposed procedures, so long as the disclosure requirements is grounded in APA
requirements.511
504

Vermont Yankee, 435 U.S. at 524 n. 1.
This report presumes that an ex parte communication is disclosed in the rulemaking docket and that the
rulemaking docket is included in the administrative record filed by an agency in litigation. See Admin. Conference
of the U.S., Recommendation 2013-4, “The Administrative Record in Informal Rulemaking,” 78 Fed. Reg. 41352
(July 10, 2013) (recommending that the administrative record for judicial review include all materials in the public
rulemaking docket and that the public rulemaking docket include, among other materials, those that the agency
“considered”). Additionally, because this report indicates that most ex parte communications occur orally, then it
would be difficult for agency personnel hearing such a communication to argue they have not “considered” it and
therefore may appropriately exclude it from the administrative record.
506
The Sierra Club court did not discuss general disclosure requirements because the court was reviewing
the rulemaking action for compliance with specific procedural requirements in an authorizing statute only. See
discussion supra at Part IV.B.7.
507
5 U.S.C. § 706.
508
See Leland E. Beck, Agency Practices and Judicial Review of Administrative Records in Informal
Rulemaking,
2
(Admin.
Conference
of
the
U.S.,
2013),
available
at
http://www.acus.gov/sites/default/files/documents/Agency%20Practices%20and%20Judicial%20Review%20of%20
Administrative%20Records%20in%20Informal%20Rulemaking.pdf.
509
Citizens to Preserve Overton Park v. Volpe, 401 U.S. 402, 420 (1971).
510
In Overton Park, the Court went even further to say that if the record did not disclose the factors considered
by the Secretary during his decision-making, the District Court could require “some explanation in order to determine
if the Secretary acted within the scope of his authority.” Overton Park, 401 U.S. at 420. However, the Court narrowed
this standard in its unanimous decision regarding an adjudicatory proceeding in Camp v. Pitts, 411 U.S. 138 (1973).
The Camp Court held that the “the focal point for judicial review should be the administrative record already in
existence, not some new record made initially in the reviewing court” and that “the validity of the Comptroller’s action
must … stand or fall on the propriety of that finding, judged, of course, by the appropriate standard of review.” Id. at
142-43.
511
The Supreme Court in Vermont Yankee also affirmed that the adequacy of the administrative record in
informal rulemakings “is not correlated directly to the type of procedural devises employed, but rather turns on
whether the agency has followed the statutory mandate of the Administrative Procedure Act or other relevant statutes.”
Vermont Yankee, 435 U.S. at 547. See also Sherry Iris Brandt-Rauf, Ex Parte Contacts under the Constitution and
505

75

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

The APA also requires that agencies must “incorporate in the rules adopted a concise
statement of their basis and purpose.”512 The courts utilize this statement of basis and purpose
during judicial review to consider whether the agency’s rulemaking action was arbitrary or
capricious under the APA.513 The Supreme Court has explained that an adequate statement of
basis and purpose is neither “concise” nor “general.”514 To be adequate, it “must examine the
relevant data and articulate a satisfactory explanation of its action,” and show a “rational
connection between the facts found and the choice made.”515
The disclosure of post-NPRM ex parte communications on which an agency relies or that
otherwise affects the rulemaking must provide enough information to satisfy the APA’s
requirement of an adequate “concise general statement of their [the adopted rules’] basis and
purpose”516 and facilitate judicial review.517 An agency should take care to disclose in its statement
of basis and purpose the substance of ex parte communications that underpin the agency’s
decisions.518 Agencies should also take care to disclose all ex parte communications that could
prevent judicial review of a full administrative record.519 One of the criticisms of disclosure
decisions is that neither a judge nor the public knows what information is contained in undisclosed
ex parte communications.520
At a minimum, disclosure of post-NPRM ex parte communications must be sufficient to
avoid the taint of secrecy that ultimately led the D.C. Circuit to invalidate the challenged agency
actions in Sangamon, HBO, and National Small Shipments.521 Since the D.C. Circuit itself has
specifically limited HBO’s holding that would require disclosure of all ex parte contacts, the
Administrative Procedure Act, 80 COLUM. L. REV. 379, 392 (1980) (“While Vermont Yankee forecloses courts from
imposing nonstatutory procedures on agencies, it does not prevent the courts from ‘fleshing out’ skeletal sections of
the APA.”). But see Shapiro, supra note 5 at 859, arguing that Vermont Yankee’s conclusion that the adequacy of the
record depends on APA requirements alone precludes the “whole record” for judicial review purpose from requiring
disclosure of ex parte contacts “because the APA does not require the publication of such contacts.” The APA does
not require disclosure of ex parte contacts under its informal rulemaking requirements, but the author overlooks
whether an ex parte contact may form the basis of agency decision or otherwise provide necessary support for agency
decision, in which case, the ex parte contact must be disclosed as part of the administrative record for litigation under
APA judicial review provisions.
512
5 U.S.C. § 553 (c).
513
See 5 U.S.C. § 706(2)(A) (requiring courts to invalidate any agency action that is “arbitrary, capricious,
an abuse of discretion, or otherwise not in accordance with law”).
514
Automobile Parts & Accessories Ass’n v. Boyd, 407 F.2d 330 (D.C. Cir. 1968). See JEFFREY S. LUBBERS,
A GUIDE TO FEDERAL AGENCY RULEMAKING 337-38 (5th ed. 2012).
515
Motor Vehicle Manufacturers Ass’n. v. State Farm Mutual Automobile Insurance Co., 463 U.S. 29, 43
(1983).
516
5 U.S.C. § 553(c).
517
5 U.S.C. § 706.
518
See discussion supra at Part IV.B.5.
519
See discussion supra at Part IV.B.4.
520
Id.
521
Sangamon, 269 F.2d 221 (D.C. Cir. 1959); HBO, 567 F.2d 9 (D.C. Cir. 1977); National Small Shipments,
590 F.2d 345 (D.C. Cir. 1978); see discussion supra at Part IV.B.2, 4, and 6. In ACT, secrecy was a distinguishing
factor between it and the court’s lineage concluding that ex parte communications in rulemakings were problematic.
ACT, 564 F.2d at 476; see discussion supra at Part IV.B.5. The lack of secrecy in agency action and ex parte
communications, which stems from the fact that such communications were disclosed, was a key factor in Courtaulds.
See discussion supra at Part IV.B.3.

76

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

baseline legal requirement is that agencies must disclose the ex parte communications on which
the agency wants to rely or otherwise supports the agency’s decisionmaking.522
But exactly what must be disclosed, when and how it must be disclosed, and who must
disclose ex parte communications, remain open questions under D.C. Circuit case law. Yet, the
court cannot answer these questions without running afoul of Vermont Yankee since that would
undoubtedly go beyond “fleshing out”523 APA requirements and would add bona fide and
inappropriate procedural requirements.
The Administrative Conference recently issued guidance to agencies regarding the
administrative record, in Recommendation 2013-4, The Administrative Record in Informal
Rulemaking. 524 Among other things, this recommendation addressed the contents, compilation,
indexing, preservation, and certification of administrative records. Recommendation 2013-4 also
provided guidance to review courts regarding affording agencies the presumption of regularity and
permitting supplementation and completion of an administrative record on review.525 It states that
the administrative record for judicial review should include: “comments and other materials
submitted to the agency related to the rulemaking; transcripts or recordings, if any, of oral
presentations made in the course of the rulemaking; . . . ; other materials required by . . . agency
rule to considered or to be made public in connection with the rulemaking; and any other material
considered by the agency during the course of the rulemaking,” excluding any material protected
from disclosure by law or an appropriate legal standard.526 Ex parte communications could fall
within any of the specifically enumerated categories that should be included in the administrative
record. The ACUS recommendation also advised that all information covered by the enumerated
categories should be disclosed (insofar as feasible) in the public rulemaking docket.527 This
recommendation provides little guidance regarding which ex parte communications should be
disclosed, when, how, and by whom but states a preference for maximum disclosure.
And so, if disclosure of ex parte communications is required to ensure adequate judicial
review, the contours of that disclosure is left to agencies to figure out. Current agency disclosure
policies may help illuminate some best practices to fulfill the legal baseline requirement of
disclosure.
D. Other Considerations for Legal “Insurance”
Agencies may wish to consider including in their ex parte communication policies other
principles that, while not legally required, may bring additional transparency to the rulemaking
process and provide some measure of “insurance” should an agency’s rulemaking later be subject
to legal challenge.
522

See discussion supra at Part IV.B.4-5.
See Brandt-Rauf, supra note 511 at 392.
524
Admin. Conference of the U.S., Recommendation 2013-4, “The Administrative Record in Informal
Rulemaking,” 78 Fed. Reg. 41352 (July 10, 2013).
525
Id.
526
Id. at paras. 1, 3.
527
Id. at para. 2.
523

77

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

First, an agency may want to characterize in the preamble to its rulemaking documents the
effect ex parte communications had on its decisionmaking in an informal rulemaking. In Van
Curler, the key factor for the court was the agency’s characterization of ex parte communications,
which the court accepted without any further inquiry.528 There the agency stated that the ex parte
communications had no bearing on the rulemaking at issue.529 Although the ex parte
communications in Van Curler may not have been germane to the rulemaking, it may be helpful
for an agency to consider whether an explanation about the effect of the ex parte communications
would help allay potential concerns about the harm of ex parte communications, such as undue
influence.
Second, an agency that has procedural requirements in its authorizing or programmatic
statutes or in promulgated rules or written policy addressing rulemaking or ex parte
communications, should take care to follow such requirements. In Sangamon and HBO, the FCC’s
acceptance of ex parte communications in violation of its own procedural rules led the D.C. Circuit
to invalidate the Commission’s orders.530 Additionally, in Sierra Club, a key factor, other than
due process, was that the agency fulfilled the procedural requirements set out in the Clean Air Act,
which governed the rulemaking at issue.
Finally, an agency should consider whether any information received ex parte needs vetting
via responsive discussion. The lack of opportunity for a responsive discussion (e.g., an opportunity
for public comment on, or reply to, disclosed ex parte contacts or materials) was a primary concern
identified by the Conference in Recommendation 77-3. The D.C. Circuit, however, has not
resolved whether such discussion is necessary for ex parte information, and in fact has directly
contradicted itself. A responsive discussion, according to the HBO court, is necessary to fully vet
information and uncover any biases, inaccuracies or incompleteness, particularly in rulemakings
that are quasi-judicial in nature.531 In ACT, however, the D.C. Circuit found that the lack of
responsive discussion on the ex parte material did not negate the meaningful opportunity to
participate provided during the comment period and opportunity for oral presentation, nor
“inadequately protected, much less subverted” opposing interests at issue in that case.532 It may
be prudent for agencies to consider, when crafting policy governing ex parte communications in
informal rulemakings, providing an opportunity for public comment on (or reply to) new
information regarding the rulemaking raised in disclosed ex parte contacts. Disclosure in the
digital age, itself, can provide that opportunity for responsive discussion, as discussed in Part
VI.E., below. This is especially true if agencies help draw stakeholders’ attention to new
information added to the docket due to the filing of written disclosures of ex parte communications.
Although digital dockets are more easily accessible throughout the course of a rulemaking, public
stakeholders may not know to look for new or updated material, especially later in the rulemaking
process. But if directed to new or updated material through agency disclosure processes, public
stakeholders can see that material as it is added, and add their own reply or counter material, as
necessary.
528

See discussion supra at Part IV.B.1.
Van Curler, 236 F.2d at 730.
530
See discussion supra at Parts IV.B.4.-5.; Sangamon, 269 F.2d at 225 n. 8; HBO, 567 F.2d at 55 n. 122.
531
See discussion supra at Part IV.B.4; HBO, 567 F.2d at 55.
532
ACT, 564 F.2d at 473.
529

78

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

E. Balancing Potential Value vs. Harm in Policies: Disclosure
This report suggests that agencies are legally required to disclose post-NPRM ex parte
communications when necessary to justify the agency’s decision in its statement of basis and
purpose and provide a complete rulemaking record. However, to more equitably balance the
potential value and harm from ex parte contacts, agencies should generally go beyond this legal
baseline.
Even if a reader disagrees with the analysis above concluding that some disclosure of postNPRM ex parte communications is legally required, all eighteen agencies covered in this report
have disclosure requirements in their respective ex parte policies. Thus a presumption of
disclosure of post-NPRM ex parte communications aligns with agency practice. These agency
policies range from requiring disclosure of all ex parte communications regardless of timing and
content, to requiring disclosure of new information only, to requiring disclosure of only
information on which the agency relied in explaining the basis for its rulemaking decisions.
The likely reason that disclosure is the only commonality among all eighteen agencies’
policies on ex parte communications is that disclosure helps balance the potential value of ex parte
communications with their potential harm. Despite the pejorative connotation some may draw
from the term “ex parte communications,” and concerns over the decades about such
communications, they often have real value to agencies, public stakeholders, and the rulemaking
process.533 Some of the value ex parte communications, as discussed previously, is in providing
industry data and expertise to agencies and providing an opportunity for stakeholder engagement
and fostering agency/stakeholder relationships.534 Agencies should take advantage of the potential
value of ex parte contacts, while also seeking to minimize their potential harm. One way for
agencies to do so is to publish—and consistently enforce—comprehensive ex parte disclosure
policies. By doing so, agencies can ensure they have the information necessary to develop rules,
increase public participation and transparency in the rulemaking process, while also ensuring that
rulemaking proceedings are not subject to improper influence from off-the-record
communications.
Disclosure of ex parte communications, moreover, does not seem to discourage public
stakeholders from making ex parte communications. Public stakeholder interviewees stated that
they want the information from their ex parte communications to be disclosed in the rulemaking
docket to ensure that the agency can rely on them and that they are part of the administrative
record, if necessary during judicial review. Additionally, FCC—which has both a robust set of
rules for ex parte communications and an expansive disclosure regime—nonetheless still receives
a substantial number of ex parte communications during rulemakings; indeed, so much so that
FCC has been criticized by some for its “culture of ‘rulemaking by ex parte communication’.”535
533

See discussion supra at Part III.B.
Id.
535
NAT’L ASS’N. OF REGULATORY UTIL. COMM’RS, WHITE PAPER OF KEY FCC PROCEDURAL REFORMS: EX
PARTE COMMUNICATIONS AND THE FCC’S CONNECT AMERICA FUND PROCEEDING (2013), available at
http://www.naruc.org/Resolutions/Resolution%20Urging%20Congress%20to%20Improve%20Fairness%20in%20th
e%20Federal%20Communications%20Commission1.pdf; see also EchoStar Satellite L.L.C v. Fed. Commc’s.
534

79

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

One of the primary concerns associated with ex parte contacts—as expressed to varying
degrees by the D.C. Circuit, scholars, and Recommendation 77-3—is that undue influence exerted
in private meetings or other off-the-record contacts may influence agency decisionmakers and
subvert the democratic principles underlying notice-and-comment rulemaking.
Yet as
536
Recommendation 77-3 notes, this concern is remedied by disclosure.
If the basic facts of a
meeting between a public stakeholder and agency personnel are publicly disclosed, then any
presumed influence that the meeting has on the agency at least is known. Additionally, assuming
agency policies state that all timely ex parte communications and meeting requests will be
accepted, and that policy is consistently applied, then the opportunity to leverage ex parte contacts
to provide additional input or potentially influence the agency’s rulemaking process is at least
equally open to all stakeholders. Consistent disclosure of ex parte communications ensures that
such communications do not occur in whispers, or over steak and champagne dinners, or with gifts
of turkeys. The transparency of agency actions will counter the concern that an agency is doing
something outside the bounds of valid public stakeholder interaction.
Of course, there is the reality discussed by agency personnel and public stakeholder
interviewees that some types of public stakeholders—namely, those who are well-funded or
sophisticated regulatory players—are more likely to make ex parte communications than others.
But it seems that agencies nonetheless benefit from engaging the former types of stakeholders,
perhaps via ex parte communications, rather than preventing all public stakeholders from
interacting with the agency once the rulemaking process has begun. In fact, public stakeholder
interviewees suggested ex parte communications could also provide agencies a means of engaging
public stakeholders with less resources and knowledge of the rulemaking process in a parteducational, part-solicitous interaction.
Disclosure can also provide a means of remedying another concern about ex parte
communications noted in Recommendation 77-3: lack of responsive discussion. This concern was
also discussed by agency personnel in terms of unvetted information. Disclosure in this digital
age, which includes online disclosure, also addresses Recommendation 77-3’s third concern
because online disclosure, by its accessible and public nature, allows for the opportunity of
responsive discussion for public stakeholders. A public stakeholder can access ex parte
communications disclosed in the online docket and submit its own ex parte communication for
disclosure in the online docket if necessary to refute, correct, or refine any information. Of course,
not all stakeholders continually check a rulemaking docket for new additions, and as the DOT
Order warns, new additions “tend to be hidden since many persons feel that they have no need to
check further the public docket after the closing date for comments.”537 If agencies provide notice
to check the docket or announce via other means, perhaps via social media, that the docket has
been updated, that would provide other public stakeholders a chance to also communicate with the
agency ex parte if necessary. Agencies should, however, limit such notices or announcements

Comm’n., 457 F.3d 21 (2006) (observing that the parties repeatedly availed themselves of the FCC ex parte
communication rules and noting that appellant could have submitted its concerns about data relied on by FCC via an
ex parte communication).
536
See discussion supra at Part IV.C.
537
DOT Order, supra note 348.

80

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

about docket updates to substantive, new material to avoid inundating or exhausting public
stakeholders.
Disclosure, however, can do little for practical concerns presented by agency personnel and
public stakeholder interviewees.538 In fact, a policy of disclosure coupled with an encouraging
posture toward ex parte communications, could exacerbate the practical concerns of the amount
of agency resources necessary for engaging in or processing ex parte communications. If agencies
are concerned about agency resources in contentious rulemakings, those rulemakings already take
greater resources because of the likelihood of receiving overwhelming numbers of written
comments submitted to the rulemaking docket. Agencies could potentially use ex parte meetings,
with an individual stakeholder or groups of stakeholders, to help general relations in such a
rulemaking. Of course, pre-NPRM ex parte communications, on which there are no legal
restrictions and for which agency personnel indicated were free from the concern about the
appearance of impropriety, may help an agency avoid resource issues later in a rulemaking if the
agency already knows public stakeholder opinions and information.
Disclosure also creates the practical concern that ex parte communications disclosed in
the docket can make an already large rulemaking docket even larger and potentially harder to
navigate. This concern, however, is a concern about modern rulemaking generally and not ex parte
communications.
VII. Ex Parte Communications in the Digital Age
The section looks at the facts and circumstances in the context of the digital age, since
much of the judicial and scholarly discussion happened over 30 years ago. It considers whether
technology provides any special benefits or obstacles for addressing ex parte contacts.
Interviews with agency personnel and public stakeholders did not uncover use of digital
technology as a means of engaging in ex parte communications. Indeed, most ex parte
communications occur as old-fashioned, face-to-face meetings. However, agency personnel and
public stakeholder interviewees noted generally that digital technologies have made
communications and submission of ex parte disclosures easier. These interviewees also noted that
electronic, online rulemaking dockets generally make the public more aware of rulemaking, and
provide better and timelier access to the rulemaking content. These interviewees also noted that
online, electronic dockets facilitate more discussion in the docket because commenters can submit
comments that not only provide the commenters opinions and information, but that can also react
to other comments available in the online docket. This provides an example of how disclosure of
ex parte communications can facilitate adversarial discussion of such communications.
Reflecting these views, several agencies included in this report have embraced digital
technologies to implement electronic docketing of written ex parte disclosures (for example, on
regulations.gov), posting of such disclosures on agency websites, or both. The FCC rules include

538

See discussion supra Part III. C.

81

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

a default requirement for filing ex parte disclosures electronically539 and for dealing with metadata
in electronic disclosures.540 The CFPB Bulletin also includes a default requirement for electronic
disclosure using Regulations.gov.541 The EPA Fishbowl Memo addresses digital technology in
agency personnel and public stakeholder interactions by recognizing the various forms public
participation in rulemaking make take, including internet-based dialogues, and encourages staff to
be “creative and innovative in the tools we use to engage the public in our decisionmaking.542
The digital age question, however, implicates communications from or to an agency via
“social media.”543 The Conference recently concluded a study and recommendation on Use of
Social Media in Rulemaking.544 This study previewed the question of how to treat social media
under agency ex parte communication policies: “Suppose an agency official is reading a blog – it
could be her own agency’s blog or something wholly unrelated – on which there is discussion
relevant to an ongoing rulemaking. Is that an impermissible ex parte contact? Should it be?”545
Under the definition of ex parte communication used in this report, the mere reading of
social media by a decisionmaker, would not constitute an ex parte communication. If, however,
the blog in the above example was a blog that contained specific information about a rulemaking
from the agency to public stakeholders, or content from a public stakeholder specifically intended
for agency personnel, then the blog itself would constitute an ex parte communication between the
agency and public stakeholders. As this report makes clear, such an ex parte communication is
not legally impermissible. Such a communication made post-NPRM, however, may have to be
disclosed.
This report defines ex parte communications as a communication between a public
stakeholder and agency personnel regarding a specific rulemaking outside of written comments
submitted to the rulemaking docket during the comment period.546 An agency interaction with a
public stakeholder via social media regarding a specific rulemaking would fall under this definition
unless also submitted to the docket during the comment period.
In its 2011 rulemaking revising its ex parte communication rules, FCC discussed “new
media,” its role in FCC communications with public stakeholder, and the potential complications
of treating such new media communications as ex parte communications subject to disclosure.547
FCC defined “new media” as including “the Commission’s blogs, its Facebook page, its MySpace
page, its IdeaScale pages, its Flickr page, its Twitter page, its RSS feeds, and its YouTube page.”548
539

47 C.F.R. § 1.1206(b)(2)(i).
47 C.F.R. § 1.1206(b)(2)(ii).
541
Id. at para. (d)(3)(ii)-(iii).
542
Id.
543
For a definition of social media and a full discussion on its use in federal informal rulemaking see Michael
Herz, Using Social Media in Rulemaking: Possibilities and Barriers 87, available at
http://www.acus.gov/sites/default/files/documents/Herz%20Social%20Media%20Final%20Report.pdf.
544
Id.; see also Admin. Conference of the U.S., Recommendation 2013-5, Use of Social Media in
Rulemaking, 78 Fed. Reg. 76,269 (Dec. 17, 2013).
545
Id. at 87.
546
See discussion supra at Part I.B.
547
FCC 11-11, supra note 240, paras. 73-75.
548
Id. at para. 73.
540

82

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

FCC decided not to disclose new media communications in the record of all rulemaking, and other
proceedings, because doing so would be “impractical.”549 For the time being, FCC plans to
associate new media contacts in specific rulemaking records on a rulemaking-by-rulemaking
basis.550 As described by FCC personnel, a motivation for including new media communications
in the rulemaking record would be to draw stakeholders’ attention to its existence since
stakeholders are not likely aware of every blog post or updated content on other social media
platforms.
Compare, however, the CFPB Bulletin, similar to the FCC rules in every other way, which
excludes from the definition of ex parte communications covered by the Bulletin: “Statements by
any person made in a public meeting, hearing, conference, or similar event, or public medium such
as a newspaper, magazine, or blog.”551 The CFPB Bulletin seems to mirror the ACT court’s
warning that an overly broad interpretation of what constitutes the “whole record” for judicial
review purposes would have an absurd result in requiring disclosure and inclusion in the record of
“a newspaper editorial that he or she [the decisionmaker] reads or their evening-hour
ruminations.”552
The question is not whether they must be disclosed, since they are already public, but
whether such publicly available communications should be included in the rulemaking docket.
The legal baseline requirements for post-NPRM comments discussed above would likely not apply
since there would be no secrecy in these contacts, unless something in a new media communication
was necessary to provide an adequate basis and purpose statement and complete the administrative
record for judicial review. But the FCC discussion on new media indicates that that there may be
concern, similar to the DOT Order’s concern about post-comment period ex parte
communications,553 that stakeholders will not know of the existence of relevant social media
communications if not specifically included in or noted in the rulemaking docket. Of course,
including in the rulemaking docket every relevant social media communication directly implicates
the public stakeholder concern about adding to an already voluminous rulemaking docket.554
VIII. Suggested Recommendations
If disclosure of post-NPRM ex parte communications is required and disclosure generally
is recommended as a means to balancing the potential value of such communications with the
potential harm, the question is what should agencies disclose. This section sets forth
recommendations for agency disclosure policies, in addition to recommendations for general
policies regarding ex parte communications.

549

Id. at para. 75.
Id. As described by FCC personnel, this association will likely take the form of specifically including or
pinpoint citing new media material in a rulemaking document or in the rulemaking docket.
551
CFPB Bulletin, supra note 269, at para. (a)(1)(B)(i).
552
ACT, 564 F.2d at 477.
553
DOT Order, supra note 348 (noting concern that material may be hidden especially since stakeholders
may not check the public docket after the close of the comment period).
554
See discussion supra Part III.C.2.
550

83

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

A. Agencies should adopt written ex parte communication policies
Agencies should adopt written ex parte communication policies and make them publicly
available. Stating a policy in writing ensures that it contains specific guidance and procedures for
how an agency and its personnel will handle ex parte communications. Unlike unwritten policies,
written policies can be made available to the public. Public access to and knowledge of agencies’
ex parte policies are important to inform public stakeholders of how to engage with the agency
during the entire rulemaking lifecycle.
B. Agencies should define “ex parte communication” broadly
Agency policies should use broad terms to define or describe ex parte communications,
and use appropriate exclusions from the definition or procedural requirements to limit policy
application. This report defines ex parte communication to mean interactions, oral or in writing,
between a public stakeholder and agency personnel regarding a rulemaking outside of written
comments submitted to the public docket during the comment period.555 Using a broad definition
that includes pre-NPRM communications, for which there are no legal requirements and less
concern of harm, may help to eliminate the negative connotation of the term “ex parte
communications” in the informal rulemaking context.
Agencies should exclude from ex parte communication policies any communication
involving only status inquiries or procedural information. Many agency policies discussed in this
report exclude such communications, which do not relate substantively to a rulemaking, from
either the policy’s definition of ex parte communications or the policy’s coverage.
Agency personnel and public stakeholder interviewees discussed current ex parte
communications as mainly occurring orally, so agencies should address oral ex parte
communications in their policies. Agencies’ policies should also cover written ex parte
communications because such communications still occur. Also, in the digital age of electronic
dockets, written ex parte communications may occur if material is submitted directly to the
rulemaking docket even after the comment period if the electronic docket still allows public
submissions.

555

This definition of “ex parte communication” varies from the definition used in the Conference’s previous
work on this topic, Recommendation 77-3, see supra note 49. The main differences are: (1) this definition includes
ex parte communications made before publication of an NPRM and Recommendation 77-3’s definition only covers
such communications made post-NPRM; and (2) this report’s definition covers oral and written communications
“regarding a rulemaking” while Recommendation 77-3’s definition only applies to oral communications “of
significant information or argument respecting the merits of proposed rules” and written communications “addressed
to the merits.” This report’s definition is purposefully broader to address legal requirements and best practices for
pre-NPRM ex parte communications. This definition also applies one standard to both oral and written
communications, and eliminates the need to determine if such communications involve a rulemaking’s “merits” before
applying any required or recommendation procedures for handling such communications.

84

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

C. Agencies should align ex parte communication policies and existing comment
policies
Agencies should align their ex parte communication policies and any existing comment
policies, especially regarding late comments.556 Under the definition of ex parte communication
used in this report, a late comment – a written communication submitted directly to the rulemaking
docket after the close of the comment period – is an ex parte communication.557 Agencies should
be clear as to whether they consider a late comment an ex parte communication or not, and how
they will treat late comments if treated differently from ex parte communications. If such a
comment is submitted directly to the rulemaking docket, the issue of whether to disclose it is moot.
If an agency wants to distinguish between ex parte communications submitted directly to the
rulemaking docket after the close of the comment period, and thus already disclosed, and those not
similarly disclosed, the agency should use the term “late comment” to define the former and
describe whether and how an agency will consider such a comment.
If an agency wants a robust reply on any late comments or ex parte material submitted
directly to the rulemaking docket,558 it should advise in its ex parte communication policy that it
may be necessary to reopen the comment period. As noted earlier, however, in this digital age
with online rulemaking dockets, providing notice that the docket has been updated may be enough
to ensure such comments are vetted via responsive discussion in other ex parte communications.
Therefore, agencies should utilize social media or similar digital means that allows an agency to
passively provide notification that the rulemaking docket contains updated material. Agencies
should limit such notices or announcements to substantive, new material only in order to not
inundate or exhaust public stakeholders. Agencies should also be clear that such passive
notification to alert public stakeholders to new material in the docket is not a reopening of the
comment period nor does it replace any necessary reopening of the comment period.
D. Agencies should set a general policy encouraging or remaining neutral toward ex
parte communications
Agency policies should note that ex parte communications are not prohibited and should
generally welcome ex parte communications or remain neutral. Agencies should refrain from
restricting ex parte communications because agency policy cannot, and does not, eliminate all
actual occurrences of ex parte communications whether engaged in accidentally, unknowingly,
or purposefully by agency personnel. Rather than restricting such communications, agencies
should experiment with how they can capitalize on the communications’ value. If, however, an
agency determines that it must restrict or prohibit ex parte communications generally, it should
See Admin. Conference of the U.S., Recommendation 2011-2, “Rulemaking Comments,” 76 Fed. Reg.
48789 (Aug. 9, 2011) (recommending agencies adopt and publish policies on how they will treat late comments).
557
Even if an agency chooses to “close” a docket to prevent additional public submissions (for example on
regulations.gov), public submissions may still post to the docket after the closure date, and agencies should be clear
about how they will treat these comments.
558
See Admin. Conference of the U.S., Recommendation 2011-2, “Rulemaking Comments,” 76 Fed. Reg.
48789 (Aug. 9, 2011) (recommending agencies generally use reply comment periods or other opportunities for
receiving public input on submitted comments).
556

85

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

fully explain why it does and further explain when it will accept ex parte communications
contrary to its general policy. All agencies should ensure they follow their own written ex parte
communication policy.
E. Agencies should set specific procedures for ex parte communications in quasiadjudicatory informal rulemakings
Agencies that engage in quasi-adjudicatory informal rulemakings should cover those
rulemakings specifically and separately from other informal rulemakings in ex parte
communication policies. Agencies should explain whether they are prohibiting or restricting ex
parte communications in the quasi-adjudicatory rulemakings and why. Agencies should also
explain any additional procedures for ex parte communications in quasi-adjudicatory
rulemakings and the underlying rationale for those procedures.
F. Agencies should disclose at least the fact of all pre-NPRM ex parte
communications
There is no legal requirement for disclosure of pre-NPRM ex parte communications, but
agencies should disclose the fact of such communications to indicate who or what perspectives
may have influenced the agency’s proposal, and to show that the agency has engaged public
stakeholders evenly. Additionally, such disclosure shows compliance with Executive Order 13563
to seek, pre-NPRM, the views of those who are likely to be affected by the rulemaking. Agencies
should consider disclosing such pre-NPRM ex parte communications in the NPRM preamble to
provide context for the disclosure and preserve this rulemaking background within the rulemaking
document. However, if disclosure as part of the NPRM is too cumbersome or costly, 559 agencies
should, at the very least, disclose the fact of such pre-NPRM communications in the rulemaking
docket.
G. Agencies should disclose the substance of influential post-NPRM ex parte
communications and at least the fact of all other such communications
Agencies should disclose the fact and substance of all post-NPRM ex parte
communications that an agency deems relevant or influential to its rulemaking decisions. Such
disclosure would comply with the legal requirement to do so. Agencies should consider making
such disclosures in the preamble to the next rulemaking document to provide context for the
disclosure and preserve this rulemaking background within the rulemaking document. If not
disclosed in a rulemaking document, agencies should disclose the fact and substance of relevant
or influential post-NPRM ex parte communications in the rulemaking docket. Agencies should
also disclose in the rulemaking docket at least the fact of all other post-NPRM ex parte
communications to avoid the appearance of impropriety or unfair access.

559

An agency pays for its publications in the Federal Register by length of text published.

86

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

H. Agencies should place the burden of disclosing ex parte communications on
public stakeholders
Agencies should place the burden on public stakeholders for disclosure of both oral and
written ex parte communications. This would alleviate some of the concern over agency resources
that oral ex parte communications take time not only to participate in, but also to disclose.
Agencies should reserve the right to request corrections or revisions if the public stakeholder’s
summary of the oral ex parte communication was inaccurate or incomplete, as well as to submit
the agency’s version in lieu of or in addition to the public stakeholder’s summary. In doing so,
sanction provisions may be necessary to help an agency enforce its disclosure requirements against
public stakeholders as necessary.
I. Agencies should require prompt disclosure of ex parte communications
Although agencies likely need flexibility in determining when an ex parte communication
must be disclosed, every agency should indicate timing of such disclosure at least in terms of
“timely” or “promptly.” If an agency places the burden of disclosure on the public stakeholder,
however, then it should also provide a specific timeframe in which the public stakeholder must
disclose.
J. Agencies should exempt confidential or otherwise protected information from ex
parte disclosures
Agencies should make sure to provide for nondisclosure of information that has an
appropriate legal basis for doing so.

K. Agencies should use digital technology to disclose ex parte communications and
address its use for ex parte communications, including through social media
Agencies should take advantage of digital technology to aid in disclosure of ex parte
communications, and adopt a default of digital disclosure. Most agencies already disclose ex parte
communications digitally by posting them to online rulemaking dockets. At the very least,
agencies should avoid inadvertently excluding ex parte communications made via new digital
communications from their policies by crafting policies that are too narrow in scope or
nomenclature to cover changing technologies and use of those technologies for communicating.
Although current ex parte communications occur mainly via old-fashioned face-to-face meetings,
new technologies and general adaptation to new technologies for communicating occur quickly in
the digital age. Agency policy written only to cover current ex parte communications could
become incomplete or obsolete. Agencies should also explore how digital technology could be
utilized to engage public stakeholders, especially those that are not completely familiar with the
rulemaking process and opportunities to communicate with an agency regarding a rulemaking.

87

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

Agencies should consider agency interaction with a public stakeholder via social media as
an ex parte communication, but because such communications are already public, agencies need
not apply the same disclosure policy used for other ex parte communications. Under the definition
of ex parte communication in this report, communication via social media regarding a specific
rulemaking – a written comment not submitted to the rulemaking docket – is an ex parte
communication, unless also submitted to the rulemaking docket during the comment period. To
ensure that ex parte communications made via social media are linked to the appropriate
rulemaking, and that other public stakeholders are aware of the public ex parte communication,
agencies should include such communications in the rulemaking docket, provide notice in the
rulemaking docket pointing to a social media communication, or provide notice in the rulemaking
docket about its use of social media in connection with a specific rulemaking or rulemakings
generally. Agencies should be clear whether they consider a social media communication an ex
parte communication, and how they plan to treat such communications. Agency policy on ex parte
communications via social media should be consistent with its general policy regarding use of
social media in its informal rulemakings.560

See Admin. Conference of the U.S., Recommendation 2013-5, “Social Media in Rulemaking,” 78 Fed.
Reg. 76269 (Dec. 17, 2013).
560

88

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

Appendix 1

Recommendation 77-3
Ex Parte Communications in Informal Rulemaking Proceedings
(Adopted September 15-16, 1977)
In Recommendation 72-5 the Conference expressed the view that, generally, agency
rulemaking is preferably carried out through the simple, flexible and efficient procedures of 5 U.S.C.
§ 553. That statute requires publication of notice of proposed rulemaking and provision of
opportunity for submission of written comments; additional procedures may be utilized by the
agencies as they deem necessary or appropriate. Recommendation 72-5 counseled that Congress
ordinarily should not impose mandatory procedural requirements going beyond those of § 553 in
the absence of special reasons for doing so. In Recommendation 76-3 the Conference amplified its
1972 recommendation by suggesting ways in which agencies might usefully supplement the
minimum procedures required by § 553 in appropriate circumstances.
The primary purposes of rulemaking procedures under § 553 are to enhance the agency's
knowledge of the subject matter of the proposed rule and to afford all interested persons an
adequate opportunity to provide data, views, and arguments with respect to the agency's proposals
and any alternative proposals of other interested persons. Section 553 procedures, in some
instances, also serve to provide the basis for judicial review. To the extent consistent with all of
these purposes, the agencies should have broad discretion to fashion procedures appropriate to the
nature and importance of the issues in the proceeding, in order to make rules without undue delay
or expense. Informal rulemaking should not be subject to the constraints of the adversary process.
Ease of access to information and opinions, whether by recourse to published material, by field
research and empirical studies, by consultation with informed persons, or by other means, should
not be impaired.

89

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

While the foregoing considerations militate against a general prohibition upon ex parte
communications in rulemaking subject only to § 553, certain restraints upon such communications
may be desirable. Ex parte communications during the rulemaking process can give rise to three
principal types of concerns. First, decisionmakers may be influenced by communications made
privately, thus creating a situation seemingly at odds with the widespread demand for open
government; second, significant information may be unavailable to reviewing courts; and third,
interested persons may be unable to reply effectively to information, proposals or arguments
presented in an ex parte communication. In the context of § 553 rulemaking, the first two problems
can be alleviated by placing written communications addressed to a rule proposal in a public file,
and by disclosure of significant oral communications by means of summaries or other appropriate
techniques. The very nature of such rulemaking, however, precludes any simple solution to the
third difficulty. The opportunity of interested persons to reply could be fully secured only by
converting rulemaking proceedings into a species of adjudication in which such persons were
identified, as parties, and entitled to be, at least constructively, present when all information and
arguments are assembled in a record. In general rulemaking, where there may be thousands of
interested persons and where the issues tend to be broad questions of policy with respect to which
illumination may come from a vast variety of sources not specifically identifiable, the constraints
appropriate for adjudication are neither practicable nor desirable.

Recommendation

In rulemaking proceedings subject only to the procedural requirements of § 553 of the
Administrative Procedure Act:
1. A general prohibition applicable to all agencies against the receipt of private oral or
written communications is undesirable, because it would deprive agencies of the flexibility needed
to fashion rulemaking procedures appropriate to the issues involved, and would introduce a degree
of formality that would, at least in most instances, result in procedures that are unduly complicated,
slow and expensive, and, at the same time, perhaps not conducive to developing all relevant
information.
90

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

2. All written communications addressed to the merits, received after notice of proposed
rulemaking and in its course, from outside the agency by an agency or its personnel participating in
the decision should be placed promptly in a file available for public inspection.
3. Agencies should experiment in appropriate situations with procedures designed to
disclose oral communications from outside the agency of significant information or argument
respecting the merits of proposed rules, made to agency personnel participating in the decision on
the proposed rule, by means of summaries promptly placed in the public file, meetings which the
public may attend, or other techniques appropriate to their circumstances. To the extent that
summaries are utilized they ordinarily should identify the source of the communications, but need
not do so when the information or argument is cumulative. Except to the extent the agencies
expressly provide, the provisions of this paragraph and the preceding paragraph should not be
construed to create new rights to oral proceedings or to extensions of the periods for comment on
proposed rules.
4. An agency may properly withhold from the public file, and exempt from requirements for
making summaries, information exempt from disclosure under the Freedom of Information Act, 5
U.S.C. § 552.
5. Agencies or the Congress or the courts might conclude of course that restrictions on ex
parte communications in particular proceedings or in limited rulemaking categories are
necessitated by considerations of fairness or the needs of judicial review arising from special
circumstances.

Citations:
42 FR 54253 (October 5, 1977)
__ FR _____ (2012)
4 ACUS 72

91

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

Appendix 2
SUMMARY: Ex Parte Communications Covered by Agency Policies561
Agency

Policy Type

Rec.
77-3

---

DOJ
FEMA
FCC

Rule (nonmandatory)
Rule
Rule

Ex Parte Communication
Definition

Oral/
Written

Timing of
Covered
Communication

Written communications:
“addressed to the merits” of a
rulemaking

Written
& Oral

Written
& Oral
Oral
Written
& Oral

Oral communications: “of
significant information or argument
respecting the merits” of a
rulemaking
Same as Rec. 77-3
Same as Rec. 77-3, oral only
Written communications:
“directed to the merits or outcome
of a proceeding” and “not serviced
on all parties”

Restrictions on Ex Parte
Communications

Post-NPRM

Status
Inquires
Exempt
from
Coverage
---

Post-NPRM

---

---

Post-NPRM
Post-NPRM

--Yes

--Prohibited during “Sunshine
Period” (with exceptions)

---

Oral communications: “made
without advance notice to all parties
and without opportunity to be
present”

561

This table provides a general overview of agency policies covered in this report. For more detail and specifics, see supra Part V. Current Agency

Policies.

92

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli
Agency

Policy Type

Ex Parte Communication
Definition

Oral/
Written

Timing of
Covered
Communication

CFPB

Written
Policy

Written
& Oral

EPA

Written
Policy
Rule

Communications “that imparts
information or argument directed to
the merits or outcome of a
rulemaking proceeding”
Communications “that have
influenced EPA’s decisions”
“Meetings involving matters of
substantial interest”

Written
& Oral
Oral

CPSC

FEC

Rule

NRC

Unwritten
Policy
Written
Policy

DOL

DOT

Written
Policy

NHTSA

Same as
DOT

Telephone ex parte
communications covered separately
Communications that “impart
information or argument regarding
prospective Commission action or
potential action”
--“Meetings or discussion with one or
more parties to the exclusion of
other interested parties”
Policy applies to communications
involving agency personnel
involved in developing or influence
a rulemaking or public stakeholders
providing information or views
bearing on the substance of a
rulemaking
Same as DOT

Restrictions on Ex Parte
Communications

Post-NPRM

Status
Inquires
Exempt
from
Coverage
Yes

Post-NPRM

---

---

Pre-NPRM &
Post-NPRM

Yes

---

---

---

Written
& Oral
Oral

After draft
NPRM circulated
to Commission
for consideration
Pre-NPRM &
Post-NPRM
Post-NPRM

---

---

---

Should be minimized postNPRM

Written
& Oral

Pre-NPRM &
Post-NPRM

---

Should be minimized postNPRM (Discouraged in practice)

Same as
DOT

Same as DOT

---

Same as DOT

Written
& Oral

93

---

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli
Agency

Policy Type

Ex Parte Communication
Definition

Oral/
Written

Timing of
Covered
Communication

FAA

Rule

Same as
DOT

Same as DOT

USCG

Written
Policy

Written
& Oral

Pre-NPRM &
Post-NPRM

Yes

Prohibited during commentperiod; strongly discouraged
post-comment period
Discouraged generally

TSA

---

Discouraged post-NPRM

---

Rule

FTC

Rule

Post-comment
period
Pre-NPRM &
Post-NPRM
Pre-NPRM &
Post-NPRM
Pre-NPRM &
Post-NPRM
After
Commission vote
on NPRM

Discouraged post-NPRM

DOI

Written
& Oral
Written
& Oral
Written
& Oral
Written
& Oral
Written
& Oral

---

FDA

Unwritten
Policy
Unwritten
Policy
Rule

Communications “regarding a
specific rulemaking before that
proceeding closes”
Communications “not on the public
record . . . prior notice to all parties
not given”
---

Prohibited post-NPRM (with
exceptions)
Prohibited unless all interested
parties or persons present
Permitted post-comment period
with advance public notice (oral
ex parte communications only);
Prohibited post-comment period
(oral ex parte communications
only)

ED

--Not defined in rule
Communications “concerning the
merits of a proceeding”
Not defined in rule

94

Status
Inquires
Exempt
from
Coverage
---

Yes
---

Restrictions on Ex Parte
Communications

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli

Appendix 3
SUMMARY: Disclosure Requirement Commonalities562
Agency

Rec.
77-3

Ex Parte
Communications
Covered
(See Appendix 2 for
more detail)
Written
communications:
“addressed to the
merits” of a
rulemaking
Oral
communications:
“of significant
information or
argument respecting
the merits” of a
rulemaking
Reflects Rec. 77-3

DOJ

562

Disclosure
Required
For

Disclosure
Requirements

Disclosure
Timing

Disclosure
Burden
(if specified)

Exemptions
from
Disclosure

Sanction
Provisions

Recommended for
written and
appropriate oral ex
parte
communications

Experiment with
means for
disclosing oral ex
parte
communications:
written
summaries, public
meetings, other

“Promptly”

---

Under the
Freedom of
Information
Act, 5
U.S.C. § 552

---

All written and oral
ex parte
communications

Written
summaries of oral
ex parte
communications

“Promptly”

---

Under the
Freedom of
Information
Act, 5
U.S.C. §
552

---

This table provides a summary of the discussion supra Part V.E. Disclosure Requirement Commonalities.

95

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli
Agency

FEMA

Ex Parte
Communications
Covered
(See Appendix 2 for
more detail)
Reflects Rec. 77-3
(oral only)

Disclosure
Required
For

Disclosure
Requirements

Disclosure
Timing

Disclosure
Burden
(if specified)

Exemptions
from
Disclosure

Sanction
Provisions

All oral ex parte
communications

Written
summaries of oral
ex parte
communications

“Promptly”

---

---

Written
summaries of oral
ex parte
communications:
must substantially
convey content of
oral ex parte
communications
Written
summaries of oral
ex parte
communications

2 business days
after ex parte
communication
(with some
exceptions)

Communicator

Under the
Freedom of
Information
Act, 5
U.S.C. §
552
Under
appropriate
legal
authority

3 business days
after ex parte
communication

Communicator

Under
appropriate
legal
authority

Written
summaries of oral
ex parte
communications
that contain
significant new
factual
information

“Timely
notice”

EPA personnel

---

FCC

Reflects Rec. 77-3
generally

All written and oral
ex parte
communications

CFPB

Reflects Rec. 77-3
generally

All written and oral
ex parte
communications

EPA

Communications
with new or
influential
information
regarding a
rulemaking

All written and oral
ex parte
communications
that influenced
EPA’s decisions
The fact of ex parte
meetings with
senior EPA
officials

96

For any
violation of the
ex parte
communication
rules

For any
violation of the
ex parte
communication
policy
---

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli
Agency

CPSC

Ex Parte
Communications
Covered
(See Appendix 2 for
more detail)
Broad definition,
generally similar to
definition used in
this report

FEC

Broad definition,
generally similar to
definition used in
this report

NRC

Communications
with new or
influential
information
regarding a
rulemaking
Reflects Rec. 77-3
generally

DOL

Disclosure
Required
For

Disclosure
Requirements

Disclosure
Timing

Disclosure
Burden
(if specified)

Exemptions
from
Disclosure

Sanction
Provisions

Advanced notice
of, and public
attendance for, all
oral ex parte
communications
All written and oral
ex parte
communications
received by
Commissioners and
their staff
All written and oral
ex parte
communications
with new
information

Written
summaries of ex
parte meetings

20 calendar
days after ex
parte
communication

Agency
personnel

---

---

Written
summaries of oral
ex parte
communications

3 business days
after ex parte
communication

Agency
personnel

---

For any
violation of the
ex parte
communication
rules

Notice of meeting
with technical
staff

---

---

---

---

Written
summaries of oral
ex parte
communications

---

Agency
personnel

---

---

All oral ex parte
communications

97

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli
Agency

DOT

NHTSA
FAA

USCG

Ex Parte
Communications
Covered
(See Appendix 2 for
more detail)
Broad definition in
practice (undefined
in policy), generally
similar to definition
used in this report

Same as DOT
Same as DOT,
except defined in
rule
Broad definition,
generally similar to
definition used in
this report

Disclosure
Required
For

Disclosure
Requirements

Disclosure
Timing

Disclosure
Burden
(if specified)

Exemptions
from
Disclosure

Sanction
Provisions

All written and oral
ex parte
communications
involving agency
personnel involved
in developing or
influence a
rulemaking or
public stakeholders
providing
information or
views bearing on
the substance of a
rulemaking
Same as DOT
Same as DOT

Pre-NPRM ex
parte
communications
discussed in
NPRM;
memorandum to
docket;
encourages
advance notice
and public
participation in
post-comment
period ex parte
communications
Same as DOT
Same as DOT

“Promptly”

Agency
personnel

---

---

Same as DOT
---

Same as DOT
Same as DOT

-----

-----

All written and oral
ex parte
communications

Pre-NPRM ex
parte
communications
discussed in
NPRM; other ex
parte
communications
discussed in final
rule;
memorandum to
the docket

---

---

---

---

98

Ex Parte Communications in Informal Rulemaking
FINAL REPORT
Ms. Esa L. Sferra-Bonistalli
Agency

TSA

Ex Parte
Communications
Covered
(See Appendix 2 for
more detail)
---

ED

---

FDA

Broad definition by
rule coverage
(undefined in rule)
Reflects Rec. 77-3
generally

DOI

FTC

Broad definition by
rule coverage
(undefined in rule)

Disclosure
Required
For

Disclosure
Requirements

Disclosure
Timing

Disclosure
Burden
(if specified)

Exemptions
from
Disclosure

Sanction
Provisions

All written and oral
ex parte
communications

Written
summaries of oral
ex parte
communications
n/a

---

---

---

---

---

---

---

---

---

---

---

---

---

Written
summaries of oral
ex parte
communications

---

---

---

For knowingly
making a
prohibited ex
parte
communication

Written
summaries or
transcripts of oral
ex parte
communications

---

Agency
personnel

---

---

Disclosure of
written and oral ex
parte
communications
generally
All written and oral
ex parte
communications
Any written or oral
ex parte
communications
made in violation
of prohibition on
such
communications
All written and oral
ex parte
communications
received by
Commissioners and
their staff

99

